Exhibit 10.3


Execution Version


EXHIBIT A TO FIRST AMENDMENT




Published CUSIP No.: 65566HAD3
Tranche A Revolving Facility CUSIP No.: 65566HAE1
Tranche B Revolving Facility CUSIP No.: 65566HAF8

--------------------------------------------------------------------------------











$800,000,000


REVOLVING CREDIT FACILITY


Dated as of September 26, 2018


among


NORDSTROM, INC.,
as Borrower,


THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders,


BANK OF AMERICA, N.A.,
as Agent, Swing Line Lender and an L/C Issuer,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents and L/C Issuers











--------------------------------------------------------------------------------



BofA SECURITIES, INC.,
WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners



TABLE OF CONTENTS
Page
ARTICLE I.
DEFINITIONS AND RELATED MATTERS    1

1.1
Definitions.    1

1.2
Related Matters.    30

1.3
Letter of Credit Amounts.    32

1.4
Exchange Rates; Currency Equivalents.    32

ARTICLE II.
AMOUNTS AND TERMS OF THE CREDIT FACILITIES    32

2.1
Revolving Loans.    32

2.2
Bid Loans.    35

2.3
Use of Proceeds.    37

2.4
Interest; Interest Periods; Conversion/Continuation.    37

2.5
Notes, Etc.    40

2.6
Fees.    40

2.7
Termination and Reduction of Revolving Commitments.    41

2.8
Repayments and Prepayments.    41

2.9
Manner of Payment.    43

2.10
Pro Rata Treatment.    44

2.11
Sharing of Payments.    44

2.12
Mandatory Suspension and Conversion of Euro-Dollar Rate Loans or CDOR Rate
Loans.    45

2.13
Regulatory Changes.    48

2.14
Compensation for Funding Losses.    49

2.15
Certificates Regarding Yield Protection, Etc.    49

2.16
Taxes.    49

2.17
Applicable Lending Office; Discretion of Lenders as to Manner of Funding.    53

2.18
Increases in Revolving Commitment.    53

2.19
Letters of Credit.    54

2.20
Swing Line Loans.    63

2.21
Cash Collateral.    65

2.22
Defaulting Lenders.    66

2.23
Extension of Maturity Date.    69

ARTICLE III.
CONDITIONS TO LOANS    71

3.1
Closing Conditions.    71

3.2
Conditions Precedent to Loans.    72

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES    73

4.1
Organization, Powers and Good Standing.    73

4.2
Authorization, Binding Effect, No Conflict, Etc.    73

4.3
Financial Information.    74

4.4
No Material Adverse Changes.    74

4.5
Litigation.    74

4.6
Agreements: Applicable Law.    75

4.7
Insurance.    75

4.8
Governmental Regulation.    75

4.9
Margin Regulations/Proceeds of Loans.    75

4.10
Employee Benefit Plans.    75

4.11
[Reserved].    76

4.12
Solvency.    76

4.13
Title to Properties.    76

4.14
Sanctions Concerns and Anti-Corruption Laws.    76

4.15
Affected Financial Institution.    76

4.16
Covered Entities.    76

4.17
Collateral Representations.    76

4.18
Intellectual Property.    77

ARTICLE V.
AFFIRMATIVE COVENANTS OF THE BORROWER    77

5.1
Financial Statements and Other Reports.    77

5.2
Records and Inspection.    80

5.3
Corporate Existence, Etc.    80

5.4
Payment of Taxes and Claims.    80

5.5
Maintenance of Properties.    80

5.6
Maintenance of Insurance.    81

5.7
Conduct of Business; Compliance with Law.    81

5.8
Further Assurances.    81

5.9
Additional Guarantors.    81

5.10
Anti-Corruption Laws; Sanctions.    82

5.11
Pledged Assets.    82

5.12
Deposit Accounts.    83

ARTICLE VI.
NEGATIVE COVENANTS OF THE BORROWER    83

6.1
Liens.    83

6.2
Restricted Payments.    85

6.3
Financial Covenants.    85

6.4
Restriction on Fundamental Changes.    86

6.5
Asset Dispositions.    86

6.6
Transactions with Affiliates.    86

6.7
Sanctions.    87

6.8
Anti-Corruption Laws.    87

6.9
Debt.    87

6.10
Investments    88

6.11
Specified Assets    89

6.12
Canadian Defined Benefit Pension Plans    89

ARTICLE VII.
EVENTS OF DEFAULT, ETC.    90

7.1
Events of Default.    90

7.2
Remedies.    92

7.3
Allocation of Payments After Event of Default.    92

ARTICLE VIII.
THE AGENT    93

8.1
Appointment and Authority.    93

8.2
Rights as a Lender.    94

8.3
Exculpatory Provisions.    94

8.4
Reliance by Agent.    95

8.5
Delegation of Duties.    96

8.6
Resignation of Agent.    96

8.7
Non‑Reliance on Agent and Other Lenders.    97

8.8
No Other Duties, Etc.    97

8.9
Agent May File Proofs of Claim; Credit Bidding.    98

8.10
Collateral and Guaranty Matters.    99

8.11
Secured Cash Management Agreements and Secured Hedge Agreements.    99

8.12
ERISA Matters.    100

ARTICLE IX.
MISCELLANEOUS    101

9.1
Expenses.    101

9.2
Indemnity; Damages.    101

9.3
Amendments; Waivers; Modifications in Writing.    103

9.4
Cumulative Remedies: Failure or Delays; Enforcement.    104

9.5
Notices; Effectiveness; Electronic Communication.    105

9.6
Successors and Assigns; Designations.    107

9.7
Set Off.    112

9.8
Survival of Agreements, Representations and Warranties.    112

9.9
Execution in Counterparts.    112

9.10
Complete Agreement.    112

9.11
Limitation of Liability.    113

9.12
WAIVER OF TRIAL BY JURY.    113

9.13
Confidentiality.    113

9.14
Binding Effect; Continuing Agreement.    114

9.15
NO ORAL AGREEMENTS.    115

9.16
USA Patriot Act Notice.    115

9.17
No Advisory or Fiduciary Responsibility.    115

9.18
Electronic Execution of Assignments and Certain Other Documents.    115

9.19
Replacement of Lenders.    116

9.20
Judgment Currency.    117

9.21
Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.    117

9.22
Acknowledgement Regarding Any Supported QFCs.    118



EXHIBITS
Exhibit 2.1(c)        Form of Notice of Borrowing
Exhibit 2.1(c)(iii)    Form of Notice of Responsible Officers
Exhibit 2.2(b)(i)    Form of Bid Loan Quote Request
Exhibit 2.2(b)(ii)    Form of Bid Loan Quote
Exhibit 2.4(b)(ii)    Form of Notice of Conversion/Continuation
Exhibit 2.5(a)(i)        Form of Tranche A Revolving Loan Note
Exhibit 2.5(a)(ii)    Form of Tranche B Revolving Loan Note
Exhibit 2.5(a)(iii)    Form of Bid Loan Note
Exhibit 2.5(a)(iv)    Form of Swing Line Note
Exhibit 2.8(c)        Form of Notice of Loan Prepayment
Exhibit 2.16(d)(ii)    Forms of U.S. Tax Compliance Certificates
Exhibit 2.19(l)        Form of Letter of Credit Report
Exhibit 2.19(m)        Form of Additional L/C Issuer Notice
Exhibit 2.20        Form of Swing Line Loan Notice
Exhibit 3.1(d)        Form of Closing Officer’s Certificate
Exhibit 5.1(c)        Form of Compliance Certificate
Exhibit 5.9            Form of Joinder Agreement
Exhibit 8.11        Form of Secured Party Designation Notice
Exhibit 9.6(b)        Form of Assignment and Assumption




SCHEDULES
Schedule 1.1(a)        Existing Liens
Schedule 1.1(b)        Lineal Descendants
Schedule 1.1(c)        Revolving Commitments
Schedule 2.19        L/C Commitments
Schedule 2.20        Swing Line Commitments
Schedule 4.1        Organization of Borrower and Subsidiaries; Loan Parties
Schedule 4.5        Material Litigation
Schedule 4.7        Insurance
Schedule 4.17(b)    Deposit and Securities Accounts
Schedule 4.17(c)    Properties
Schedule 4.18        Intellectual Property
Schedule 6.10        Existing Investments
Schedule 9.5        Certain Addresses for Notices




CHAR1\1720736v10

--------------------------------------------------------------------------------






REVOLVING CREDIT AGREEMENT
REVOLVING CREDIT AGREEMENT, dated as of September 26, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among NORDSTROM, INC., a Washington corporation (the “Borrower”), the Lenders
(defined herein), WELLS FARGO BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL
ASSOCIATION, as co-syndication agents (in such capacity, the “Syndication
Agents”) and L/C Issuers and BANK OF AMERICA, N.A., as administrative agent for
the Lenders (in such capacity, and any successor in such capacity, the “Agent”),
Swing Line Lender and an L/C Issuer. The Lenders, the Syndication Agents, the
Agent, the L/C Issuers and the Swing Line Lender are collectively referred to
herein as the “Lender Parties” and each individually as a “Lender Party.”
RECITALS
WHEREAS, the Borrower has requested that the Lenders provide a new revolving
credit facility in an aggregate amount of $800,000,000 (the “Credit Facility”)
for the purposes hereinafter set forth;
WHEREAS, the Lenders have agreed to make the requested Credit Facility available
to the Borrower on the terms and conditions hereinafter set forth; and
WHEREAS, this Agreement replaces in its entirety the Existing Credit Agreement.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


CHAR1\1720736v10

--------------------------------------------------------------------------------






Article I.

DEFINITIONS AND RELATED MATTERS

1.1    Definitions    .
The following terms with initial capital letters have the following meanings:
“1998 Indenture” means that certain Indenture, dated as of March 11, 1998,
between the Borrower and Wells Fargo Bank, National Association (formerly known
as Norwest Bank Colorado, National Association), as Trustee, as in effect on the
Closing Date.
“2007 Indenture” means that certain Indenture, dated as of December 3, 2007,
between the Borrower and Wells Fargo Bank, National Association, as Trustee, as
in effect on the Closing Date.
“2020 Senior Notes” means those $600,000,000 8.750% Senior Secured Notes due
2025 issued by the Borrower pursuant to an indenture among the Borrower, the
guarantors of such senior secured notes and Wells Fargo Bank, National
Association, as trustee, such indenture to be dated as of the date of issue of
the initial series of such senior secured notes.
“Absolute Rate” is defined in Section 2.2(b)(iii).
“Additional L/C Issuer Notice” means a certificate substantially in the form of
Exhibit 2.19(m) or such other form as may be approved by the Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Agent).
“Administrative Questionnaire” means an Administrative Questionnaire to be
completed by each Lender in a form supplied by the Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person. The term “control” means the
possession, directly or indirectly, of the power, whether or not exercised, to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of Capital Stock, by contract or otherwise, and the terms
“controlled” and “common control” have correlative meanings. Unless otherwise
indicated, “Affiliate” refers to an Affiliate of the Borrower. Notwithstanding
the foregoing, in no event shall any Lender Party or any Affiliate of any Lender
Party be deemed to be an Affiliate of the Borrower. For the avoidance of doubt,
the parties agree that, as of the date hereof, 1700 Seventh L.P., a Washington
limited partnership, is not an Affiliate of the Borrower.
“Agent” means Bank of America or any successor agent appointed in accordance
with Section 8.6.
“Agent Fee Letter” means that certain letter agreement, dated as of August 28,
2018, among the Borrower, the Agent and MLPF&S regarding certain fees relating
to this Agreement, as the same may be amended, supplemented or otherwise
modified in writing from time to time by the Borrower, the Agent and MLPF&S.


2
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Agent’s Account” means the account, with respect to any currency, of the Agent
identified as such on Schedule 9.5 with respect to such currency, or such other
account with respect to such currency as the Agent may hereafter designate by
notice to the Borrower and each Lender Party.
“Agent’s Office” means, with respect to any currency, the office of the Agent
identified as such on Schedule 9.5 with respect to such currency, or such other
office with respect to such currency as the Agent may hereafter designate by
notice to the Borrower and each Lender Party.
“Agreement” means this Credit Agreement, as it may be amended or modified from
time to time, including all Schedules and Exhibits.
“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) Governmental Approvals and (iii) orders, decisions, judgments,
awards and decrees of any Governmental Authority.
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of any payment with respect to Euro-Dollar Rate Loans, such Lender’s Euro-Dollar
Lending Office, (ii) in the case of any payment with respect to CDOR Rate Loans,
such Lender’s CDOR Lending Office (iii) in the case of any payment with respect
to Base Rate Loans or Bid Loans or any other payment under the Loan Documents,
such Lender’s Domestic Lending Office.
“Applicable Margin” means, at any time, with respect to Facility Fees, Base Rate
Loans, Euro-Dollar Rate Loans or CDOR Rate Loans, or Letter of Credit Fees, as
applicable, the appropriate applicable percentage corresponding to the long
term, senior, unsecured, non‑credit enhanced debt rating of the Borrower in
effect from time to time as shown below:


3
CHAR1\1720736v10



--------------------------------------------------------------------------------







Level
Long Term, Senior, Unsecured, Non‑Credit
Enhanced Debt Rating of Borrower
Applicable Margin for
Euro-Dollar Rate Loans and CDOR Rate Loans
Applicable Margin for Base Rate Loans
Applicable Margin for Facility Fees
Letter of Credit Fees
Standby Letters of Credit
Commercial Letters of Credit
 
 
 
 
 
 
 
I.
≥ BBB from S&P
1.85%
0.85%
0.40%
1.85%
0.925%
 
or
 
 
 
 
 
 
³ Baa2 from Moody’s
or
³ BBB from Fitch


 
 
 
 
 


II.


³ BBB- but < BBB from S&P
or
³ Baa3 but < Baa2 from Moody’s
or
³ BBB- but < BBB from Fitch




2.00%


1.00%


0.50%


2.00%


1.00%
III.
< BBB- from S&P
or
< Baa3 from Moody’s
or
< BBB- from Fitch
or
unrated by S&P, Moody’s and Fitch


2.40%


1.40%


0.60%


2.40%


1.20%



Notwithstanding the above, if at any time, (i) the Borrower has only two ratings
and there is a split rating, the applicable level shall be based upon the level
indicated by the higher of the two ratings unless there is a two or more level
difference in the levels indicated by each of the two available ratings, in
which case the level that is one level below the higher rating shall apply, or
(ii) the Borrower has three ratings and there is a split rating such that (A)
all three ratings fall in different levels, the applicable level shall be based
upon the level indicated by the rating that is neither the highest nor the
lowest of the three ratings, or (B) two of the three ratings fall in one level
(the “Majority Level”) and the third rating falls in a different level, the
applicable level shall be based upon the level indicated by the Majority Level.
The credit ratings to be utilized for purposes of determining a Level hereunder
are those assigned to the senior unsecured long‑term debt of the Borrower
without third‑party credit enhancement, and any rating assigned to any other
Debt of the Borrower shall be disregarded. The debt rating in effect at any date
is the debt rating that is in effect at the close of business on such date. The
Applicable Margin shall be determined and, if necessary, adjusted on the date
(each, a “Determination Date”) on which there is any change in the Borrower’s
debt ratings. Each Applicable Margin shall be effective from one Determination
Date until the next Determination Date. Any adjustment in the Applicable Margin
shall be applicable to all existing Euro-Dollar Rate Loans, all existing CDOR
Rate Loans and all existing Base Rate Loans as well as any new Euro-Dollar Rate


4
CHAR1\1720736v10



--------------------------------------------------------------------------------





Loans, any new CDOR Rate Loans and any new Base Rate Loans made. The Borrower
shall notify the Agent in writing immediately upon any change in its debt
ratings.
“Applicable Reference Rate” means, for any Euro-Dollar Rate Loan denominated in
Dollars, the Interbank Offered Rate and for any CDOR Rate Loan, the CDOR Rate,
as applicable.
“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for Canadian Dollars as may
be determined by the Agent to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption in the form of
Exhibit 9.6(b) or any other form (including an electronic documentation form
generated by use of an electronic platform) approved by the Agent.
“Assuming Lender” is defined in Section 2.23(c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. or any successor thereto.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended, modified, succeeded or replaced from time to
time.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (iii) the Euro-Dollar Rate for a one month Interest
Period plus 1.0%; and if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding the reference to the Euro-Dollar
Rate in this definition, such rate is for reference only, and the Base Rate
shall in no event include “match-


5
CHAR1\1720736v10



--------------------------------------------------------------------------------





funding” of Loans using the Base Rate or cause such Loans to be subject to an
interest period or adjustment of the rate due to taxes, Applicable Lending
Office or the like; the unavailability of the Euro-Dollar Rate at any time shall
result solely in the Base Rate being the higher of the other two rates.
“Base Rate Loan” means a Revolving Loan, or portion thereof, that bears interest
by reference to the Base Rate. All Base Rate Loans shall be denominated in
Dollars.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Bid Loan” is defined in Section 2.2(a).
“Bid Loan Borrowing” is defined in Section 2.2(a).
“Bid Loan Note” means a Bid Loan Note made by the Borrower, in substantially the
form of Exhibit 2.5(a)(iii), payable to a Tranche A Lender, evidencing the
obligation of the Borrower to repay the Bid Loans made by such Tranche A Lender,
and includes any Bid Loan Note issued in exchange or substitution therefor.
“Bid Loan Quote” is defined in Section 2.2(b)(ii).
“Bid Loan Quote Request” is defined in Section 2.2(b)(i).
“BofA Securities” means BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner.
“Borrower” means Nordstrom, Inc., a Washington corporation, and its successors
and permitted assigns.
“Borrower Account” means the account of the Borrower identified as such on
Schedule 9.5, or such other account as the Borrower may hereafter designate by
notice to the Agent, with the prior consent of the Agent (such consent not to be
withheld, conditioned or delayed so long as the designation of such account
would not prevent the Agent from satisfying its obligations hereunder in a
timely manner).
“Borrower Materials” is defined in Section 5.1.
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.20 or (b) a contemporaneous borrowing of Loans of the same
Type in the same currency.
“Business Day” means any day that (i) is not a Saturday, Sunday or other day on
which commercial banks in Seattle, Washington, San Francisco, California or
Charlotte, North Carolina are authorized or obligated to close, (ii) if the
applicable Business Day relates to any Euro-Dollar Rate Loans, is a Euro-Dollar
Business Day and (iii) if the applicable Business Day relates to any CDOR Rate
Loans, is a CDOR Business Day.


6
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains or has ever contained a “defined benefit provision” as such term is
defined in Section 147.1(1) of the Income Tax Act (Canada).
“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the Agent at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Canadian
Dollars with Dollars.
“Canadian Dollars” or “C$” means the lawful currency of Canada.
“Canadian Pension Plan” means a pension plan or plan that is subject to
applicable pension benefits legislation in any jurisdiction of Canada and that
is organized and administered to provide pensions, pension benefits or
retirement benefits for employees and former employees of any Loan Party or any
Subsidiary thereof.
“Canadian Sanctions List” means the list of names subject to the Regulations
Establishing a List of Entities made under subsection 83.05(1) of the Criminal
Code (Canada), the Regulations Implementing the United Nations Resolutions on
the Suppression of Terrorism, the United Nations Al-Qaida and Taliban
Regulations and/or the Special Economic Measures Act (Canada)
“Canadian Security Agreement” means the Canadian security agreement, dated as of
the First Amendment Effective Date, executed in favor of the Agent by certain of
the Loan Parties.
“Capital Stock” means, with respect to any Person, all (i) shares, interests,
participations or other equivalents (howsoever designated) of capital stock and
other equity or ownership interests of such Person and (ii) rights (other than
debt securities convertible into capital stock or other equity interests),
warrants or options to acquire any such capital stock or other equity interests.
“Capitalized Leases” means, as to any Person, all leases of such Person of real
or personal property that in accordance with GAAP are or should be capitalized
on the balance sheet of such Persons. The amount of any Capitalized Lease shall
be the capitalized amount thereof as determined in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the L/C Issuers and the Tranche A Lenders, as
collateral for L/C Obligations or obligations of Tranche A Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if an L/C Issuer benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Agent and (b) the applicable L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement with the Borrower or any Subsidiary provided that (a) at
the time such Person enters into such Cash Management Agreement, such Person is
a Lender or an Affiliate of a Lender or (b) such Cash Management Agreement
exists on the First Amendment Effective Date and such Person is a Lender or an
Affiliate of a Lender on the First Amendment Effective Date.


7
CHAR1\1720736v10



--------------------------------------------------------------------------------





“CDOR Business Day” means any day on which banks are open for foreign exchange
business in Toronto, Ontario, Canada.
“CDOR Lending Office” means the office, branch or Affiliate of any Tranche B
Lender described in such Tranche B Lender’s Administrative Questionnaire as its
CDOR Lending Office or, subject to the terms hereof, such other office, branch
or Affiliate as such Tranche B Lender may hereafter designate as its CDOR
Lending Office by notice to the Borrower and the Agent.
“CDOR Rate” means, for any Interest Period with respect to any Tranche B
Revolving Loan denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”) (such rate representing the average of the
annual yield rates applicable to Canadian banker’s acceptances at or about the
time set out below), or a comparable successor rate which rate is approved by
the Agent and agreed to by the Borrower, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Agent from time to time) at or about
10:00 a.m. (Toronto, Ontario time) on the date two (2) Business Days prior to
the commencement of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
determined by the Agent, with a term equivalent to such Interest Period;
provided that to the extent such market practice is not administratively
feasible for the Agent, then such other day as otherwise reasonably determined
by the Agent); provided, further that (i) to the extent a comparable successor
rate is approved by the Agent and agreed to by the Borrower in connection with
the CDOR Rate, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Agent, such approved rate shall be applied
in a manner as otherwise reasonably determined by the Agent and (ii) if the CDOR
Rate shall be less than 0.75%, such rate shall be deemed 0.75% for purposes of
this Agreement.
“CDOR Rate Loan” means a Tranche B Revolving Loan, or portion thereof, that
bears interest at a rate based on the “CDOR Rate” (and as to which a single
Interest Period is applicable). All CDOR Rate Loans shall be denominated in
Canadian Dollars.
“Change of Control” means that (a) a majority of the directors of the Borrower
shall be Persons other than Persons (x) for whose election proxies shall have
been solicited by the board of directors of the Borrower or for whose
appointment or election is otherwise approved or ratified by the board of
directors of the Borrower or (y) who are then serving as directors appointed by
the board of directors to fill vacancies on the board of directors caused by
death or resignation (but not by removal) or to fill newly-created directorships
or (b) any “person” or “group” (as such terms are used in Sections 13(d) of the
Securities Exchange Act of 1934), other than the Lineal Descendants, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire whether such right is immediately exercisable or only after the
passage of time), directly or indirectly, of Voting Stock of the Borrower (or
other securities convertible into such Voting Stock) representing 50% or more of
the combined voting power of all Voting Stock of the Borrower.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Agent, for the benefit of the Secured Parties,
are granted or purported to be granted pursuant to


8
CHAR1\1720736v10



--------------------------------------------------------------------------------





and in accordance with the terms of the Collateral Documents, but for the
avoidance of doubt, excluding Excluded Property.
“Collateral Documents” means a collective reference to the Security Agreement,
the Canadian Security Agreement, collateral access agreements and other security
documents as may be executed and delivered by any Loan Party pursuant to the
terms of Section 5.11 or any of the Loan Documents.
“Collateral Period” means the period beginning upon the occurrence of the
Collateral Trigger Event and ending when the Collateral Release Event occurs.
“Collateral Release Event” means the first date, if any, that occurs after a
Collateral Trigger Event, on which the following conditions are satisfied: (a)
no Default shall exist, (b) the Ratings Condition shall have been satisfied, (c)
the Borrower shall be in pro forma compliance with the Leverage Ratio set forth
in Section 6.3(a), computed as of the most recent fiscal quarter end of the
Borrower for which financial statements were required to be delivered pursuant
to Section 5.1(a) or 5.1(b), and (d) the Agent shall have received a certificate
executed by a Responsible Officer of the Borrower, confirming the satisfaction
of the foregoing conditions and requesting that the Agent release all Liens.
“Collateral Trigger Event” means (a) the First Amendment Effective Date and (b)
at any time after the First Amendment Effective Date, the failure of the
Borrower to either (i) satisfy the Ratings Condition or (ii) comply with the
Leverage Ratio set forth in Section 6.3(a); provided that a Collateral Trigger
Event may occur more than once during the term of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” is defined in Section 5.1(c).
“Consolidated Tangible Assets” means, as of any date of determination, the book
value of total assets of the Borrower and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP, excluding assets that are
considered to be intangible assets under GAAP (including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises and licenses).
“Contingent Obligation” means, as to any Person, any obligation, direct or
indirect, contingent or otherwise, of such Person which does or would reasonably
be expected to result in the direct payment of money (i) with respect to any
Debt or other obligation of another Person, including any direct or indirect
guarantee of such Debt (other than any endorsement for collection in the
ordinary course of business) or any other direct or indirect obligation, by
agreement or otherwise, to purchase or repurchase any such Debt or obligation or
any security therefor, or to provide funds for the payment or discharge of any
such Debt or obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), (ii) to provide funds to
maintain the financial condition of any other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the
holders of Debt or other obligations of another Person or (iv) otherwise to
assure or hold harmless the holders of Debt or other obligations of another
Person against loss in respect thereof. The amount of any Contingent Obligation
shall be the greater of (a) the amount of the Debt or obligation guaranteed or
otherwise supported thereby or (b) the maximum amount guaranteed or supported by
the Contingent Obligation. The term “Contingent Obligation”, as used with
respect to the Borrower or any Subsidiary, shall not include (1) the obligations
of the Borrower or any Subsidiary under any obligation which the Borrower or
such Subsidiary has or may have to sell to, repurchase from or indemnify the
purchaser or other transferee with respect to accounts discounted, sold or in
which an interest is otherwise transferred by the Borrower or any Subsidiary in
the ordinary course of its business


9
CHAR1\1720736v10



--------------------------------------------------------------------------------





(but any such other obligation shall be excluded only to the extent that such
other obligation is for the benefit, directly or indirectly, of any Person that
is a Wholly‑Owned Subsidiary (direct or indirect) of the Borrower); (2) any
obligation which a Subsidiary has or may have to sell to, repurchase from or
indemnify the purchaser or other transferee with respect to accounts discounted,
sold or in which an interest is otherwise transferred by the Borrower or such
Subsidiary in the ordinary course of its business (but any such other obligation
shall be excluded only to the extent that such obligation is for the benefit,
directly or indirectly, of any Person that is a Wholly-Owned Subsidiary (direct
or indirect) of the Borrower); (3) supply, service or licensing agreements
between or among the Borrower or its Subsidiaries and any Affiliate(s), in each
case, so long as such agreements comply with Section 6.6; (4) environmental
indemnities routinely given as part of sale, lease or other disposition or
acquisition of real estate, or (5) “indemnities” for attorneys’ fees and costs
which are incidental to another transaction and/or damages arising from breach
of the terms of such transaction.
“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, agreement or other
instrument to which that Person is a party or by which it or any of the
properties owned or leased by it is bound or otherwise subject.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (irrespective of whether incorporated) that, together
with the Borrower or any Subsidiary, are or were treated as a single employer
under Section 414 of the Code.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Debt” means, with respect to any Person, the aggregate amount of, without
duplication: (i) all obligations for borrowed money (including, except as
otherwise provided in subpart (iii) below, purchase money indebtedness) other
than, with respect to Debt of the Borrower or any of its Subsidiaries, funds
borrowed by the Borrower or any such Subsidiary from the Borrower or another
such Subsidiary; (ii) all obligations evidenced by bonds, debentures, notes or
other similar instruments; (iii) all obligations to pay the deferred purchase
price of property or services, except trade accounts payable (which trade
payables are deemed to include any consignment purchases) arising in the
ordinary course of business that are not overdue; (iv) the principal portion of
all obligations under (a) Capitalized Leases and (b) any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off‑balance sheet
financing product of such Person where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP; (v) all obligations of third parties secured by a Lien on
any asset owned by such Person whether or not such obligation or liability is
assumed; (vi) all obligations of such Person, contingent or otherwise, in
respect of any letters of credit or bankers’ acceptances; (vii) all Contingent
Obligations; (viii) the aggregate amount paid to, or borrowed by, such Person as
of such date under a sale of receivables or similar transaction (regardless of
whether such transaction is effected without recourse to such Person or in a
manner that would not be reflected on the balance sheet of such Person in
accordance with GAAP); (ix) all Debt of any partnership or unincorporated joint
venture to the extent such Person is legally obligated with respect thereto; and
(x) all net obligations with respect to interest rate protection agreements,
foreign currency exchange agreements, commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements.
“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up
and Restructuring Act (Canada), and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium,


10
CHAR1\1720736v10



--------------------------------------------------------------------------------





rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States, Canada or other applicable jurisdictions from
time to time in effect.
“Default” means any condition or event that, with the giving of notice or lapse
of time or both, would, unless cured or waived, become an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, unless the subject of a good faith dispute, (b) has notified the
Borrower or the Agent in writing that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements generally in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Agent, to confirm in a manner satisfactory to the Agent
that it will comply with its funding obligations hereunder, provided, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon written confirmation from the Agent to such Lender and the Borrower that
such Lender has confirmed in writing its intention to comply with all of its
funding obligations hereunder, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under the Bankruptcy
Code or any similar proceeding under any other Applicable Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) becomes the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender; it being understood
that if a Lender has been turned over to the FDIC (or a similar regulatory
entity) for the purpose of sale or liquidation it shall be a Defaulting Lender.
Any determination by the Agent that a Lender is a Defaulting Lender under one or
more of clauses (a) through (d) above, and the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) as of the date
established therefor by the Agent in a written notice of such determination,
which shall be delivered by the Agent to the Borrower, the L/C Issuers, the
Swing Line Lender and each Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Agent at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
Canadian Dollars.
“Dollars” and “$” mean lawful money of the United States of America.
“Domestic Lending Office” means the office, branch or Affiliate of any Lender
described in such Lender’s Administrative Questionnaire as its Domestic Lending
Office or such other office, branch or Affiliate


11
CHAR1\1720736v10



--------------------------------------------------------------------------------





as the Lender may hereafter designate as its Domestic Lending Office for one or
more Types of Loans by notice to the Borrower and the Agent.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.
“EBITDAR” means, for any period, with respect to the Borrower and its
consolidated Subsidiaries, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense, (e) Rent Expense,
(f) non-recurring, non-cash charges (including goodwill or other impairment
charges) in an aggregate principal amount not to exceed $100,000,000 during the
term of this Agreement and (g) non-cash charges (including goodwill or other
impairment charges) related to acquisitions, in each case as determined in
accordance with GAAP.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.6(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 9.6(b)(iii)).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Event” means (i) (a) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC
(provided that a reportable event arising from the disqualification of a Plan or
the distress termination of a Plan under ERISA Section 4041(c) shall be deemed
to be an ERISA Event without regard to any waiver of notice by the PBGC by
regulation or otherwise), or (b) the requirements of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
met with respect to a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days; (ii) the minimum required contribution
(as defined in Section 430(a) of the Code) to each Plan, and the minimum
contribution required under Section 412 of the Code have not been timely
contributed with respect to a Plan; (iii) the provision by the administrator of
a Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iv) the cessation of
operations at a facility of the Borrower or any member of the Controlled Group
in the circumstances described in Section 4062(e) of ERISA; (v) the withdrawal
by the Borrower or any member of the Controlled Group from a Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)


12
CHAR1\1720736v10



--------------------------------------------------------------------------------





(2) of ERISA; (vi) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or
(vii) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro-Dollar Business Day” means any day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
“Euro-Dollar Lending Office” means the office, branch or Affiliate of any Lender
described in such Lender’s Administrative Questionnaire as its Euro-Dollar
Lending Office or, subject to the terms hereof, such other office, branch or
Affiliate as such Lender may hereafter designate as its Euro-Dollar Lending
Office by notice to the Borrower and the Agent.
“Euro-Dollar Rate” means, (a) for any Interest Period with respect to any
Euro-Dollar Rate Loan, a rate per annum determined by the Agent to be equal to
the quotient obtained by dividing (i) the Interbank Offered Rate for such
Euro-Dollar Rate Loan for such Interest Period by (ii) one minus the Euro-Dollar
Reserve Requirement for such Euro-Dollar Rate Loan for such Interest Period and
(b) for any day with respect to any Base Rate Loan the interest rate on which is
determined by reference to the Euro-Dollar Rate, a rate per annum determined by
the Agent to be equal to the quotient obtained by dividing (i) the Interbank
Offered Rate for such Base Rate Loan for such day by (ii) one minus the
Euro-Dollar Reserve Requirement for such Base Rate Loan for such day.
“Euro-Dollar Rate Loan” means a Revolving Loan, or portion thereof, that bears
interest at a rate based on clause (a) of the definition of “Euro-Dollar Rate”
(and as to which a single Interest Period is applicable) but such term excludes
any Base Rate Loan on which the Base Rate is determined based on the Euro-Dollar
Rate under the definition of Base Rate or any Bid Loan. All Euro-Dollar Rate
Loans shall be denominated in Dollars.
“Euro-Dollar Reserve Requirement” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Euro-Dollar
Rate for each outstanding Euro-Dollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Euro-Dollar Reserve Requirement.
“Event of Default” means any of the events specified in Section 7.1.
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, and for the avoidance of doubt, any Fixtures related to
the foregoing, (b)  any Intellectual Property for which a perfected Lien thereon
is not effected either by filing of a UCC or PPSA financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office, the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (c) any personal property (other than personal
property described in clause (b) above or clause (d) below) for which the
attachment or perfection of a Lien thereon is not governed by the UCC or the
PPSA, (d) the Capital Stock of any Subsidiary directly or indirectly owned by
any Loan Party, (e) any property which is subject to a Lien of the type
described in Section 6.1(e)


13
CHAR1\1720736v10



--------------------------------------------------------------------------------





pursuant to documents that prohibit such Loan Party from granting any other
Liens in such property, and (f) motor vehicles and other assets subject to
certificates of title.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Tax” means, with respect to any payment to any Lender Party, (i)  any
taxes imposed on or measured by the overall net income (including a franchise
tax based on net income) of such Lender Party or its Agent’s Office or
Applicable Lending Office in respect of which the payment is made, by any
Governmental Authority in the jurisdiction in which it is incorporated,
maintains its principal executive office or in which such Agent’s Office or
Applicable Lending Office is located, and (ii) any U.S. federal withholding
taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of April 1, 2015, by and among the Borrower, the financial institutions party
thereto as lenders thereunder and Bank of America, N.A., as administrative agent
for such lenders, as it has been amended, supplemented or otherwise modified
from time to time.
“Existing Liens” means the Liens described on Schedule 1.1(a).
“Extending Lender” is defined in Section 2.23(b).
“Extension Date” is defined in Section 2.23(b).
“Facility Fee” is defined in Section 2.6(a).
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Revolving Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit that have been Cash Collateralized in accordance with
Section 2.21).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by


14
CHAR1\1720736v10



--------------------------------------------------------------------------------





the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, (b) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.
“Fees” means, collectively, the fees defined in or referenced in Section 2.6.
“First Amendment Effective Date” means April 16, 2020.
“Fiscal Year” means the fiscal year of the Borrower, which shall be the twelve
month period ending on January 31 in each year or such other period as the
Borrower may designate and the Agent may approve in writing. “Fiscal Quarter” or
“fiscal quarter” means any quarter of a Fiscal Year.
“Fitch” means Fitch Ratings Inc. and any successor thereto.
“Fixtures” shall have the meaning set forth in the definition of “Mortgaged
Property”.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Tranche A Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Revolving Commitment Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Tranche A Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, the aggregate amount of, without duplication: (i) all
obligations for borrowed money (including, except as otherwise provided in
subpart (iii) below, purchase money indebtedness) other than funds borrowed by
the Borrower or any Subsidiary from the Borrower or another Subsidiary; (ii) all
obligations evidenced by bonds, debentures, notes or other similar instruments;
(iii) all obligations to pay the deferred purchase price of property or
services, except trade accounts payable (which trade payables are deemed to
include any consignment purchases) arising in the ordinary course of business
that are not overdue; (iv) the principal portion of all obligations under (a)
Capitalized Leases and (b) any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off‑balance sheet financing product of the
Borrower or any of its Subsidiaries where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; (v) all obligations of others secured by a Lien
on


15
CHAR1\1720736v10



--------------------------------------------------------------------------------





any asset owned by the Borrower or any of its Subsidiaries whether or not such
obligation or liability is assumed; and (vi) the aggregate amount paid to, or
borrowed by, the Borrower or any of its Subsidiaries as of such date under a
sale of receivables or similar transaction (regardless of whether such
transaction is effected without recourse to the Borrower or any of its
Subsidiaries or in a manner that would not be reflected on the balance sheet of
the Borrower or any of its Subsidiaries in accordance with GAAP, but expressly
not including sales of credit card accounts, associated receivables and related
assets in connection with a credit card program agreement).
“Funding Date” means any date on which a Loan or an L/C Credit Extension, as
applicable, is (or is requested to be) made.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time and applied on a consistent basis.
“Governmental Approval” means an authorization, consent, approval, permit or
license issued by, or a registration, qualification or filing with, any
Governmental Authority.
“Governmental Authority” means any nation and any state, provincial or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
tribunal or arbitrator of competent jurisdiction.
“Guarantors” means, collectively, (a) the Material Subsidiaries of the Borrower
listed on Schedule 4.1 and each other Material Subsidiary of the Borrower that
shall be required to execute and deliver a Joinder Agreement pursuant to Section
5.9 and (b) with respect to (i) Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any Swap Contract or
any Cash Management Agreement and (ii) the payment and performance by each Loan
Party of its obligations under its Guaranty with respect to all Swap
Obligations, the Borrower; provided, that, in no event shall PropCo or any of
its Subsidiaries be a “Guarantor”.
“Guaranty” means the Guaranty Agreement, dated as of the First Amendment
Effective Date, made by the Guarantors in favor of the Agent, for the benefit of
the Secured Parties.
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted under Article V or VI, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract or (b) such Swap
Contract exists on the First Amendment Effective Date and such Person is a
Lender or an Affiliate of a Lender on the First Amendment Effective Date.
“Honor Date” has the meaning set forth in Section 2.19(c).
“Indemnitees” is defined in Section 9.2.
“Information” is defined in Section 9.13.
“Initial L/C Issuers” means Bank of America, Wells Fargo Bank, National
Association and U.S. Bank National Association in their capacity as L/C Issuers.
“Intellectual Property” is defined in Section 4.18.
“Interbank Offered Rate” means:


16
CHAR1\1720736v10



--------------------------------------------------------------------------------





(a)    For any Interest Period with respect to a Euro-Dollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
successor rate which rate is approved by the Agent and agreed to by the
Borrower, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Euro-Dollar Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(a)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Euro-Dollar Business Days prior to such date for Dollar deposits
with a term of one (1) month commencing that day;
provided that: (i) to the extent a comparable successor rate is approved by the
Agent, and agreed to by the Borrower, in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Agent and (ii) if the Euro-Dollar Rate shall be less than
0.75%, such rate shall be deemed 0.75% for purposes of this Agreement.
“Interest Expense” means the consolidated interest expense (including the
amortization of debt discount and premium, the interest component under
Capitalized Leases and the implied interest component under synthetic leases,
tax retention operating leases, off‑balance sheet loans or similar off‑balance
sheet financing products) of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.
“Interest Period” means, subject to the conditions set forth below:
(i)    with respect to each Euro-Dollar Rate Loan, the period commencing on the
Funding Date specified in the related Notice of Borrowing or Notice of
Conversion/Continuation and ending (subject to availability to all Tranche A
Lenders or all Tranche B Lenders, as applicable) one, two, three or six months
thereafter, as the Borrower may elect, as applicable;
(ii)    with respect to any Bid Loan, the period commencing on the Funding Date
specified in the related Bid Loan Quote Request and ending on any Business Day
not less than seven and not more than 30 days thereafter, as the Borrower may
request as provided in Section 2.2(b)(i); and
(iii)    with respect to any CDOR Rate Loan, the period commencing on the
Funding Date specified in the related Notice of Borrowing or Notice of
Conversion/Continuation and ending (subject to availability to all Tranche B
Lenders) one, two, three or six months thereafter, as the Borrower may elect, as
applicable.
Notwithstanding the foregoing: (a) if a Euro-Dollar Rate Loan or CDOR Rate Loan
is continued, the Interest Period applicable to the continued Euro-Dollar Rate
Loan or CDOR Rate Loan, as applicable shall commence on the day on which the
Interest Period applicable to such Euro-Dollar Rate Loan or CDOR Rate Loan, as
applicable, ends; (b) any Interest Period applicable to a Euro-Dollar Rate Loan
or CDOR Rate Loan, as applicable, (1) that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day, unless
such succeeding Business Day falls in another calendar month, in which case such
Interest Period shall


17
CHAR1\1720736v10



--------------------------------------------------------------------------------





end on the next preceding Business Day or (2) that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month; and (c) no Interest
Period shall end after the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person (other than a Person that becomes
a wholly-owned Subsidiary) or (b) a loan, advance or capital contribution to,
guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person (including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guaranties Indebtedness of such other Person, but excluding any
acquisition of all of the Capital Stock, or all or substantially all of the
assets, of a Person). For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 5.9 executed and delivered in accordance with the provisions of Section
5.9.
“L/C Advance” means, with respect to each Tranche A Lender, such Tranche A
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Revolving Commitment Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Tranche A Revolving Loans. All L/C Borrowings shall
be denominated in Dollars.
“L/C Commitment” means, as to each Initial L/C Issuer, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.19 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite its name on Schedule 2.3, as such amount may be adjusted from time to
time in accordance with this Agreement.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to a particular Letter of Credit, (a) each
Initial L/C Issuer in its capacity as issuer of such Letter of Credit, (b) such
other Tranche A Lender selected by the Borrower (upon notice to the Agent) from
time to time to issue such Letter of Credit (provided that no Tranche A Lender
shall be required to become an L/C Issuer pursuant to this subclause (b) without
such Tranche A Lender’s consent), or any successor issuer of Letters of Credit
hereunder or (c) any Tranche A Lender selected by the


18
CHAR1\1720736v10



--------------------------------------------------------------------------------





Borrower (with the consent of the Agent) to replace a Tranche A Lender who is a
Defaulting Lender at the time of such Tranche A Lender’s appointment as an L/C
Issuer (provided that no Tranche A Lender shall be required to become an L/C
Issuer pursuant to this subclause (c) without such Tranche A Lender’s consent),
or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.3. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lead Arranger” means each of BofA Securities, Wells Fargo Securities, LLC and
U.S. Bank National Association, in their capacity as joint lead arrangers and
joint bookrunners.
“Lender” means each of those banks and other financial institutions identified
as such on the signature pages hereto and such other institutions that may
become Lenders pursuant to Section 9.6(b) or Section 2.18 and, as the context
requires, the Swing Line Lender and/or each L/C Issuer. The term “Lender” shall
include the Tranche A Lenders and/or the Tranche B Lenders, as applicable.
“Lender Party” means each of the Lenders, the Agent, the Syndication Agents and
the documentation agent and managing agent identified on the cover page hereto.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft and any other
required documents. Letters of Credit shall be issued in Dollars.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.19(h).
“Letter of Credit Report” means a report substantially in the form of Exhibit
2.19(l) or such other form as may be approved by the Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Agent).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Tranche A Revolving Committed Amount and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Tranche A Revolving Committed
Amount.
“Leverage Ratio” is defined in Section 6.3.
“Lien” means any lien, mortgage, pledge, security interest, charge, hypothec or
encumbrance of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof) and


19
CHAR1\1720736v10



--------------------------------------------------------------------------------





any agreement to give any lien, mortgage, pledge, security interest, charge, or
other encumbrance of any kind.
“Lineal Descendants” means the individuals listed on Schedule 1.1(b) hereto and
the spouse and lineal descendants of any such individual.
“Liquidity” means, as of any date of determination, the sum of (a) the
unrestricted cash on hand of the Loan Parties plus (b) customer credit card
accounts receivable of the Borrower and its Subsidiaries plus (c) availability
under the Revolving Commitment.
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Tranche A Revolving Loan, a Tranche B Revolving Loan or a Swing
Line Loan.
“Loan Documents” means, collectively, this Agreement, the Notes, each Issuer
Document, the Guaranty, the Collateral Documents, each Joinder Agreement, any
agreement creating or perfecting rights in Cash Collateral pursuant to Section
2.21 and any other agreement, instrument or other writing executed or delivered
by the Borrower in connection herewith, and all amendments, exhibits and
schedules to any of the foregoing.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Margin Regulations” means Regulations T, U and X of the Federal Reserve Board,
as amended from time to time, or any successor regulations.
“Margin Stock” means “margin stock” as defined in the Margin Regulations.
“Material Adverse Effect” or “Material Adverse Change” means (i) a material
adverse effect on or (ii) a material adverse change in, as the case may be, any
one or more of the following: (A) the business, assets, liabilities, results of
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (B) the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party or (C) the actual
material rights and remedies of any Lender Party under any Loan Document.
“Material Contractual Obligation” means a Contractual Obligation, the violation
of which could reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means (a) each “Significant Subsidiary” of the Borrower
within the meaning of Regulation S-X of the Securities Exchange Act of 1934 and
(b) each other Subsidiary that owns (i) any Intellectual Property, (ii) one
percent (1%) or more of the total inventory of the Borrower and its Subsidiaries
or (iii) one percent (1%) or more of the total accounts receivable of the
Borrower and its Subsidiaries.
“Maturity Date” means September 26, 2023, subject to the extension thereof
pursuant to Section 2.23; provided, however, that the Maturity Date of any
Lender that is a Non-Extending Lender to any requested extension pursuant to
Section 2.23 shall be the Maturity Date in effect immediately prior to the
applicable Extension Date for all purposes of this Agreement; provided, further,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the immediately preceding Business Day.
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker dealer wholly owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related


20
CHAR1\1720736v10



--------------------------------------------------------------------------------





businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor or assignee of
the business of such company in the business of rating debt.
“Mortgaged Property” means, with respect to the Borrower or any of its
Subsidiaries, to the extent pledged to secure obligations under Debt incurred
pursuant to Section 6.9(g), (i) any owned or leased real estate asset of such
Person (the “Land”); (ii) all improvements now owned or hereafter acquired by
such Person, now or at any time situated, placed or constructed upon the Land
(the “Improvements”; the Land and Improvements are collectively referred to as
the “Premises”); (iii) all materials, supplies, equipment, apparatus and other
items of personal property now owned or hereafter acquired by such Person and
now or hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements (the “Fixtures”); (iv) all right, title and interest of such Person in
and to all goods, accounts, general intangibles, instruments, documents, chattel
paper and all other personal property of any kind or character, including such
items of personal property as defined in the UCC (defined below), now owned or
hereafter acquired by such Person and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”); (v) all reserves, escrows or impounds required under any
applicable credit agreement, indenture or similar agreement and all deposit
accounts maintained by such Person with respect to the Mortgaged Property; (vi)
all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person (other
than such Person) a possessory interest in, or the right to use, all or any part
of the Mortgaged Property, together with all related security and other deposits
subject to depositors rights and requirements of law (the “Leases”); (vii) all
of the rents, revenues, royalties, income, proceeds, profits, security and other
types of deposits subject to depositors rights and requirements of law, and
other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property; (viii) to the extent mortgageable or assignable
all other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, listing agreements, guaranties, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property; (ix) to the extent mortgageable or assignable all
rights, privileges, tenements, hereditaments, rights‑of‑way, easements,
appendages and appurtenances appertaining to the foregoing; (x) all property tax
refunds payable to such Person; (xi) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof; (xii) all
insurance policies, unearned premiums therefor and proceeds from such policies
covering any of the above property now or hereafter acquired by such Person (the
“Insurance”); (xiii) all rights (including, without limitation, alley, drainage,
crop, mineral, mining, coal, water, sand, oil and gas rights, and any other
rights to produce or share in the production of anything from or attributable
thereto), title and interest of such Person in and to the Mortgaged Property,
and any and all privileges, royalties and appurtenances to the Mortgaged
Property, now or hereafter belonging or in any way pertaining thereto, and all
as-extracted collateral produced from or allocated to the Mortgaged Property,
including, without limitation, minerals, coal, oil, gas and other hydrocarbons
and all products processed or obtained therefrom, and the proceeds thereof; and
(xiv) all of such Person’s right, title and interest in and to any awards,
damages, remunerations, reimbursements, settlements or compensation heretofore
made or hereafter to be made by any governmental authority pertaining to the
Land, Improvements, Fixtures or Personalty.


21
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Mortgages” means mortgages, deeds of trust or deeds to secure debt that purport
to grant to a Person a security interest in the fee interests and/or leasehold
interests of the Borrower or any Subsidiary in any real property.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.
“Net Income” means, for any period with respect to the Borrower and its
consolidated Subsidiaries, net income (or net loss), excluding the effect of
extraordinary or other non-recurring gains and losses, as determined in
accordance with GAAP.
“Non-Consenting Lender” is defined in Section 9.19.
“Non-Extending Lender” is defined in Section 2.23(b).
“Note” means a Tranche A Revolving Loan Note, Tranche B Revolving Loan Note, Bid
Loan Note or Swing Line Note.
“Notice of Borrowing” is defined in Section 2.1(c)(i).
“Notice of Conversion/Continuation” is defined in Section 2.4(b)(ii).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.8(c) or such other form as
may be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer.
“Notice of Responsible Officers” is defined in Section 2.1(c)(iii).
“Obligations” means (a) all present and future obligations and liabilities of
any Loan Party of every type and description arising under or in connection with
the Loan Documents due or to become due to the Lender Parties or any Person
entitled to indemnification under the Loan Documents, or any of their respective
successors, transferees or assigns, whether for principal, interest, Fees,
expenses, indemnities or other amounts (including attorneys’ fees and expenses)
and (b) all obligations of any Loan Party or any Subsidiary owing to a Cash
Management Bank or a Hedge Bank in respect of Secured Cash Management Agreements
or Secured Hedge Agreements, in each case identified in clauses (a) and (b),
whether due or not due, direct or indirect, joint and/or several, absolute or
contingent, voluntary, or involuntary, liquidated or unliquidated, determined or
undetermined, and whether now or hereafter existing, renewed or restructured;
provided that, without limiting the foregoing, the Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect


22
CHAR1\1720736v10



--------------------------------------------------------------------------------





thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction).
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent, the L/C Issuer, or the Swing Line Lender, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in Canadian Dollars, the rate of
interest per annum at which overnight deposits in Canadian Dollars, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for Canadian Dollars to
major banks in such interbank market.
“Participant” is defined in Section 9.6(d).
“Participant Register” is defined in Section 9.6(d).
“PBGC” means the Pension Benefit Guaranty Corporation, as defined in Title IV of
ERISA, or any successor.
“Permitted Liens” means, with respect to any asset, the Liens (if any) permitted
to exist on such asset in accordance with Section 6.1.
“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
net proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided that (a)
the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions, expenses, plus an amount equal to any existing
commitment unutilized thereunder and letters of credit undrawn thereunder), (b)
if the Debt being Refinanced is secured by Liens on any Specified Assets, such
Permitted Refinancing Debt may be secured by all or any portion of the Specified
Assets or may be unsecured and (c) if the Debt being refinanced is unsecured,
such Permitted Refinancing Debt shall be unsecured unless such Debt is otherwise
permitted to be incurred on a secured basis by Sections 6.1 and 6.9.
“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
“Plan” means, at any time, any employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 430
of the Code and that is either (i) maintained by the Borrower or any member of a
Controlled Group for employees of the Borrower or such Controlled Group or was
formerly so maintained and in respect of which the Borrower or any member of the
Controlled Group could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated or (ii) maintained for employees of
the Borrower or any member of the Controlled Group and at least one Person other
than the Borrower and the members of the Controlled Group or was formerly so
maintained and in respect of which the Borrower or any member of the Controlled
Group could have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.


23
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Platform” is defined in Section 5.1.
“Post-Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, (i) with respect to all Base Rate Loans and any other
amounts (other than then outstanding Euro-Dollar Rate Loans and CDOR Rate Loans)
owing hereunder not paid when due, a rate per annum equal at all times to the
rate otherwise applicable to Base Rate Loans plus 2.00% per annum, and (ii) with
respect to each then outstanding Euro‑Dollar Rate Loan and each then outstanding
CDOR Rate Loan, a rate per annum equal at all times to the rate otherwise
applicable to such Euro‑Dollar Rate Loan or such CDOR Rate Loan, as applicable,
plus 2.00% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Margin plus 2.00% per annum.
“PPSA” means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Personal Property
Security Act as in effect in a Canadian jurisdiction other than the Province of
Ontario, or the Civil Code of Quebec, “PPSA” means the Personal Property
Security Act as in effect from time to time in such other jurisdiction or the
Civil Code of Quebec, as applicable, for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.
“PropCo” means Nordstrom Real Estate Holdings, LLC, a Delaware limited liability
company.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 9.22.
“Ratings Condition” means the attainment by the Borrower of a long term, senior,
unsecured, non‑credit enhanced debt rating of BBB- (stable) or better from S&P
and Baa3 (stable) or better from Moody’s.
“Recipient” means the Agent, any Lender, and any L/C Issuer, as applicable.
“Register” is defined in Section 9.6(c).
“Regulation D” means Regulation D of the Federal Reserve Board, as amended from
time to time.
“Regulatory Change” means (i) the adoption or becoming effective after the date
hereof of any treaty, law, rule or regulation, (ii) any change in any such
treaty, law, rule or regulation (including Regulation D), or any change in the
administration or enforcement thereof, by any Governmental Authority, central
bank or other monetary authority charged with the interpretation or
administration thereof, in each case after the date hereof, or (iii) the making
or issuance of any request, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Regulatory Change”, regardless
of the date enacted, adopted or issued.


24
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace the Applicable Reference
Rates in loan agreements similar to this Agreement.
“Rent Expense” means the consolidated rent expense of the Borrower and its
Subsidiaries, as determined in accordance with GAAP.
“Required Lenders” means Lenders having more than 50% of the Revolving
Commitments or, if the Revolving Commitments have terminated, Lenders holding
more than 50% of the aggregate unpaid principal amount of the Loans, L/C
Obligations and (without duplication) participations therein. The Revolving
Commitments of, and the outstanding Loans, L/C Obligations and (without
duplication) participations therein held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders for as long
as such Lender is a Defaulting Lender.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” is defined in Section 2.1(c)(iii).
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Borrower or any Subsidiary now
or hereafter outstanding, except (a) a dividend or other distribution payable
solely in shares or equivalents of Capital Stock of the same class as the
Capital Stock on account of which the dividend or distribution is being paid or
made and (b) the issuance of equity interests upon the exercise of outstanding
warrants, options or other rights, or (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Capital Stock of the Borrower or any Subsidiary now or
hereafter outstanding.
“Revaluation Date” means with respect to any Tranche B Revolving Loan
denominated in Canadian Dollars, each of the following: (a) each date of a
Borrowing of a CDOR Rate Loan, (b) each date of a continuation of a CDOR Rate
Loan pursuant to Section 2.4, and (c) such additional dates as the Agent shall
determine or the Tranche B Required Lenders shall require.
“Revolving Commitment” means the Tranche A Revolving Commitments and/or the
Tranche B Revolving Commitments, as applicable.
“Revolving Commitment Percentage” means, with respect to any Lender at any time
(a) with respect to such Tranche A Lender’s Tranche A Revolving Commitment, the
percentage identified on Schedule 1.1(c) opposite such Lender’s name or as set
forth in the Assignment and Assumption or in any other documentation described
in Section 2.18 pursuant to which such Tranche A Lender becomes a party hereto,
in each case, as such percentage may be modified in accordance with the terms
hereof; provided that the Revolving Commitment Percentage of such Tranche A
Lender shall be subject to adjustment as provided in Section 2.22 and (b) with
respect to such Tranche B Lender’s Tranche B Revolving Commitment, the
percentage identified on Schedule 1.1(c) opposite such Lender’s name or as set
forth in the Assignment and Assumption, in each case, as such percentage may be
modified in accordance with the terms hereof; provided that the


25
CHAR1\1720736v10



--------------------------------------------------------------------------------





Revolving Commitment Percentage of such Tranche B Lender shall be subject to
adjustment as provided in Section 2.22
“Revolving Commitment Termination Date” is defined in Section 2.7(a).
“Revolving Committed Amount” means the Tranche A Revolving Committed Amount
and/or the Tranche B Revolving Committed Amount, as applicable.
“Revolving Loans” means the Tranche A Revolving Loans and/or the Tranche B
Revolving Loans, as applicable.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Agent to be customary in the place of disbursement or payment for the
settlement of international banking transactions in Canadian Dollars.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the Canadian Government, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.
“Screen Rate” means the Applicable Reference Rate quote for an applicable
currency on the applicable screen page the Agent designates to determine such
Applicable Reference Rate for such applicable currency (or such other
commercially available source providing such quotations for such applicable
currency as may be designated by the Agent from time to time).
“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank.
“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Hedge Bank.
“Secured Parties” means, collectively, the Agent, the Lenders, the L/C Issuers,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Agent from time to time pursuant to Section 8.5, and the other Persons
the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 8.11.


26
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Security Agreement” means the security agreement, dated as of the First
Amendment Effective Date, executed in favor of the Agent by each of the Loan
Parties.
“Senior Officer” means, with respect to any Loan Party, the president; the chief
executive officer; the chief financial officer; the chief accounting officer; or
comparable officers or managers of such Loan Party.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” and “Solvency” mean, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is about to engage,
(iv) the fair value of the assets of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person and (v) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Assets” means (a) any Mortgaged Property and (b) the Capital Stock of
PropCo or any of its Subsidiaries, in each case, whether now owned or hereafter
acquired and all products of any or all of the foregoing in whatever form
received, including proceeds of business interruption and other insurance and
claims against third parties.
“Spot Rate” for Canadian Dollars means the rate determined by the Agent to be
the rate quoted by the Agent as the spot rate for the purchase by such Person of
Canadian Dollars with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Agent may obtain such spot rate from another financial institution
designated by the Agent if the Agent does not have as of the date of
determination a spot buying rate for Canadian Dollars.
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the Voting Stock is at the time directly or indirectly owned by such
first Person. Unless otherwise indicated, “Subsidiary” refers to a Subsidiary of
the Borrower.
“Successor Rate” is defined in Section 2.12(c).
“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate for an applicable currency, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or


27
CHAR1\1720736v10



--------------------------------------------------------------------------------





operational matters as may be appropriate, in the discretion of the Agent, to
reflect the adoption and implementation of such Successor Rate and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice for such applicable currency (or, if the Agent determines that
adoption of any portion of such market practice for such applicable currency is
not administratively feasible or that no market practice for the administration
of such Successor Rate for such applicable currency exists, in such other manner
of administration as the Agent determines is reasonably necessary in connection
with the administration of this Agreement). For the avoidance of doubt, such
Successor Rate Conforming Changes shall not include a change to the Applicable
Margin or any Facility Fee unless expressly agreed by Borrower.
“Supported QFC” has the meaning specified in Section 9.22.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Commitment” means, as to the Swing Line Lender, its obligation to
make Swing Line Loans pursuant to Section 2.20 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite the
Swing Line Lender’s name on Schedule 2.20, as such amount may be adjusted from
time to time in accordance with this Agreement.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.20(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.20(b), which, if in writing, shall be substantially in the
form of Exhibit 2.20 or such other form as may be approved by the Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Agent).
“Swing Line Note” means a Swing Line Note made by the Borrower, in substantially
in the form of Exhibit 2.5(a)(iv), payable to the Swing Line Lender, evidencing
the obligation of the Borrower to repay the Swing Line Loans made by the Swing
Line Lender and includes any Swing Line Note issued in exchange or substitution
therefor.


28
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Tranche A Revolving Committed Amount. The Swing Line Sublimit is part
of, and not in addition to, the Tranche A Revolving Committed Amount.
“Syndication Agents” means Wells Fargo Bank, National Association and U.S. Bank
National Association, or any successors thereto.
“Taxes” means any income, stamp, excise, property and other taxes, charges,
fees, levies, duties, imposts, withholdings or other assessments, together with
any interest and penalties, additions to tax and additional amounts imposed by
any federal, state, provincial, local or foreign taxing authority upon any
Person.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.
“Tranche A Lender” means each Lender with a Tranche A Revolving Commitment.
“Tranche A Required Lenders” means Tranche A Lenders having more than 50% of the
Tranche A Revolving Commitments or, if the Tranche A Revolving Commitments have
terminated, Tranche A Lenders holding more than 50% of the aggregate unpaid
principal amount of the Tranche A Revolving Loans, Swing Line Loans, L/C
Obligations and (without duplication) participations therein. The Tranche A
Revolving Commitments of, and the outstanding Tranche A Revolving Loans, Swing
Line Loans, L/C Obligations and (without duplication) participations therein
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Tranche A Required Lenders for as long as such Tranche A Lender
is a Defaulting Lender.
“Tranche A Revolving Commitment” means, with respect to each Tranche A Lender,
its obligation to (a) make Tranche A Revolving Loans to the Borrower pursuant to
Section 2.1(a)(i), (b) purchase participations in L/C Obligations and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth for such Tranche A
Lender on Schedule 1.1(c) or as set forth in the Assignment and Assumption or in
any other documentation described in Section 2.18 pursuant to which such Tranche
A Lender becomes a party hereto, in each case, as modified or terminated from
time to time pursuant to the terms hereof.
“Tranche A Revolving Committed Amount” means FIVE HUNDRED FIFTY MILLION DOLLARS
($550,000,000), as such amount may be reduced in accordance with Section 2.7 or
increased in accordance with Section 2.18.
“Tranche A Revolving Credit Exposure” means, as to any Tranche A Lender at any
time, the aggregate principal amount at such time of its Tranche A Revolving
Loans and such Tranche A Lender’s participation in Letters of Credit and Swing
Line Loans at such time.
“Tranche A Revolving Loan Note” means a Tranche A Revolving Loan Note made by
the Borrower, in substantially in the form of Exhibit 2.5(a)(i), payable to a
Tranche A Lender, evidencing the obligation of the Borrower to repay the Tranche
A Revolving Loans made by such Tranche A Lender and includes any Tranche A
Revolving Loan Note issued in exchange or substitution therefor.


29
CHAR1\1720736v10



--------------------------------------------------------------------------------





“Tranche A Revolving Loans” is defined in Section 2.1(a)(i).
“Tranche B Lender” means each Lender with a Tranche B Revolving Commitment.
“Tranche B Required Lenders” means Tranche B Lenders having more than 50% of the
Tranche B Revolving Commitments or, if the Tranche B Revolving Commitments have
terminated, Tranche B Lenders holding more than 50% of the aggregate unpaid
principal amount of the Tranche B Revolving Loans. The Tranche B Revolving
Commitments of, and the outstanding Tranche B Revolving Loans held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Tranche B Required Lenders for as long as such Tranche B Lender is a Defaulting
Lender.
“Tranche B Revolving Commitment” means, with respect to each Tranche B Lender,
its obligation to (a) make Tranche B Revolving Loans to the Borrower pursuant to
Section 2.1(a)(ii), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth for such Tranche B Lender on Schedule 1.1(c)
or as set forth in the Assignment and Assumption, in each case, as modified or
terminated from time to time pursuant to the terms hereof.
“Tranche B Revolving Committed Amount” means TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000), as such amount may be reduced in accordance with Section 2.7.
“Tranche B Revolving Loan Note” means a Tranche B Revolving Loan Note made by
the Borrower, in substantially in the form of Exhibit 2.5(a)(ii), payable to a
Tranche B Lender, evidencing the obligation of the Borrower to repay the Tranche
B Revolving Loans made by such Tranche B Lender and includes any Tranche B
Revolving Loan Note issued in exchange or substitution therefor.
“Tranche B Revolving Loans” is defined in Section 2.1(a)(ii).
“Type” means, with respect to any Loan, its character as a Base Rate Loan,
Euro-Dollar Rate Loan or CDOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unreimbursed Amount” has the meaning specified in Section 2.19(c)(i).


30
CHAR1\1720736v10



--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 9.22.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.16(d)(ii)(B)(III).
“Voting Stock” means Capital Stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of such a contingency.
“Wholly‑Owned” means, with respect to any Subsidiary, that all the Capital Stock
(except for directors’ qualifying shares) of such Subsidiary are directly or
indirectly owned by the Borrower.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2    Related Matters    .
(a)    Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, the singular includes
the plural, the part includes the whole, “including” is not limiting, and “or”
has the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “hereto,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole (including the Preamble, the Recitals, the
Schedules and the Exhibits) and not to any particular provision of this
Agreement. References in this Agreement to “Articles,” “Sections,”
“Subsections,” “Exhibits,” “Schedules,” “Recitals” and “Preambles” are to this
Agreement unless otherwise specified. References in this Agreement to any
agreement, other document or law “as amended” or “as amended from time to time,”
or to amendments of any document or law, shall include any amendments,
supplements, replacements, renewals, waivers or other modifications. References
in this Agreement to any law (or any part thereof) include any rules and
regulations promulgated thereunder (or with respect to such part) by the
relevant Governmental Authority, as amended from time to time.
(b)    Determinations. Any determination or calculation contemplated by this
Agreement that is made by any Lender Party in good faith and reasonably shall be
final and conclusive and binding upon the Loan Parties and, in the case of
determinations by the Agent, also the other Lender Parties, in the absence of
manifest error. All consents and other actions of any Lender Party contemplated
by this Agreement may be given, taken, withheld or not taken in such Lender
Party’s discretion (whether or not so expressed), except as otherwise expressly
provided herein.
(c)    Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared on a consolidated basis in accordance
with GAAP. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a material change in the resulting financial
covenants, standards or terms in this Agreement, then the Borrower and the
Lender Parties agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as they
would be if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC or any regulator of
financial institutions or financial institution holding companies. For purposes
of determining compliance with any covenant contained herein, whether a lease
constitutes a capitalized lease, and whether obligations arising under such
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense in such lessee’s financial
statements, shall be determined in accordance with GAAP as in effect on February
3, 2018 notwithstanding any modification or interpretive change occurring
thereafter.
(d)    Governing Law and Submission to Jurisdiction.
(i)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS (OTHER THAN THE RULES REGARDING CONFLICTS OF LAWS) OF THE STATE OF NEW
YORK.
(ii)    EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT AS
EXPRESSLY SET FORTH THEREIN) OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY RELEVANT JURISDICTION.
(e)    Headings. The Article and Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction hereof.
(f)    Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable under Applicable Law in any jurisdiction, such
provision shall be ineffective only to the extent of such invalidity, illegality
or unenforceability, which shall not affect any other provisions hereof or the
validity, legality or enforceability of such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 1.2(f),
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by the Bankruptcy Code or any
similar Applicable Law, as determined in good faith by the Agent, the L/C Issuer
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
(g)    Time.     All references to time herein shall be references to Pacific
Standard Time or Pacific Daylight Time, as the case may be, unless specified
otherwise.
(h)    Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.3    Letter of Credit Amounts    .
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.4    Exchange Rates; Currency Equivalents    .
(a)    The Agent shall determine the Spot Rates as of each Revaluation Date to
be used for calculating Dollar Equivalent amounts of Tranche B Revolving Loans
denominated in Canadian Dollars. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of Canadian Dollars for purposes of the
Loan Documents shall be such Dollar Equivalent amount as so determined by the
Agent.
(b)    Wherever in this Agreement in connection with a Borrowing, continuation
or prepayment of a CDOR Rate Loan, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such CDOR Rate Loan is denominated
in Canadian Dollars, such amount shall be the Canadian Dollar Equivalent of such
Dollar amount (rounded to the nearest unit of Canadian Dollars, with 0.5 of a
unit being rounded upward), as determined by the Agent.
(c)    The Agent does not warrant, nor accept responsibility, nor shall the
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “Euro-Dollar Rate”, “CDOR
Rate” or with respect to any rate that is an alternative or replacement for or
successor to any of such rates (including, without limitation, any Successor
Rate) or the effect of any of the foregoing, or of any Successor Rate Conforming
Changes.

ARTICLE II.    

AMOUNTS AND TERMS OF THE CREDIT FACILITIES

2.1    Revolving Loans    .
(a)    General Terms.
(i)    Each Tranche A Lender severally agrees, upon the terms and subject to the
conditions set forth in this Agreement, at any time from and after the Closing
Date until the Business Day next preceding the Revolving Commitment Termination
Date, to make revolving loans in Dollars (each a “Tranche A Revolving Loan”) to
the Borrower; provided that (A) the sum of all Tranche A Revolving Loans
outstanding plus all Bid Loans outstanding plus all L/C Obligations outstanding
plus all Swing Line Loans outstanding shall not exceed the Tranche A Revolving
Committed Amount and (B) with respect to each individual Tranche A Lender, such
Tranche A Lender’s pro rata share of outstanding Tranche A Revolving Loans plus
such Tranche A Lender’s pro rata share of outstanding L/C Obligations plus such
Tranche A Lender’s pro rata share of outstanding Swing Line Loans shall not
exceed such Tranche A Lender’s Revolving Commitment Percentage of the Tranche A
Revolving Committed Amount.
(ii)    Each Tranche B Lender severally agrees, upon the terms and subject to
the conditions set forth in this Agreement, at any time from and after the
Closing Date until the Business Day next preceding the Revolving Commitment
Termination Date, to make revolving loans in Dollars or Canadian Dollars (each a
“Tranche B Revolving Loan”) to the Borrower; provided that (A) the sum of all
Tranche B Revolving Loans outstanding shall not exceed the Tranche B Revolving
Committed Amount and (B) with respect to each individual Tranche B Lender, such
Tranche B Lender’s pro rata share of outstanding Tranche B Revolving Loans shall
not exceed such Tranche B Lender’s Revolving Commitment Percentage of the
Tranche B Revolving Committed Amount.
(iii)    Revolving Loans may be voluntarily prepaid pursuant to Section 2.8(c)
and, subject to the provisions of this Agreement, any amounts so prepaid or
otherwise repaid in accordance with their terms may be re‑borrowed, up to the
amount available under this Section 2.1 at the time of such reborrowing.
(b)    Type of Loans and Amounts.
(i)    Loans made under this Section 2.1 that are denominated in Dollars may be
Base Rate Loans or Euro‑Dollar Rate Loans, subject, however, to Sections 2.4(c)
and 2.12. Loans made under this Section 2.1 that are denominated in Canadian
Dollars shall be CDOR Rate Loans, subject, however, to Sections 2.4(c) and 2.12.
(ii)    Except as provided in Sections 2.19(c) and 2.20(c), each Borrowing of
Revolving Loans shall be in a minimum aggregate amount of $1,000,000 and
integral multiples of $100,000 in excess thereof, in the case of a Borrowing of
Base Rate Loans, or a minimum aggregate amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof, in the case of a Borrowing of
Euro‑Dollar Rate Loans and CDOR Rate Loans.
(c)    Notice of Borrowing.
(i)    When the Borrower desires to borrow Revolving Loans pursuant to this
Section 2.1, it shall provide irrevocable notice to the Agent, which may be
given by (x) telephone or (y) a Notice of Borrowing substantially in the form of
Exhibit 2.1(c) or such other form as may be approved by the Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Agent), duly completed and executed by a Responsible Officer (a
“Notice of Borrowing”); provided that any telephonic notice to the Agent must be
confirmed promptly by delivery to the Agent of a Notice of Borrowing. Each such
Notice of Borrowing (or telephonic notice) must be received by (A) no later than
10:00 a.m. on the proposed Funding Date, in the case of a Borrowing of Base Rate
Loans, (B) no later than 10:00 a.m. at least three Euro‑Dollar Business Days
before the proposed Funding Date, in the case of a Borrowing of Euro‑Dollar Rate
Loans or (C) no later than 10:00 a.m. at least three CDOR Business Days before
the proposed Funding Date, in the case of a Borrowing of CDOR Rate Loans.
(ii)    No Lender Party shall incur any liability to the Borrower or the other
Lender Parties in acting upon any telephonic notice that such Lender Party
believes to have been given by a Responsible Officer or for otherwise acting in
good faith under this Section 2.1 and in making any Loan in accordance with this
Agreement pursuant to any telephonic notice and, upon funding of Revolving Loans
by any Lender in accordance with this Agreement pursuant to any such telephonic
notice, the Borrower shall have effected Revolving Loans hereunder.
(iii)    The Borrower shall notify the Agent of the names of its officers and
employees authorized to request and take other actions with respect to Loans and
Letters of Credit on behalf of the Borrower (each a “Responsible Officer”) by
providing the Agent with a Notice of Responsible Officers substantially in the
form of Exhibit 2.1(c)(iii) duly completed and executed by a Senior Officer (a
“Notice of Responsible Officers”) or by designating such Responsible Officers in
or pursuant to an agreement between the Borrower and the Agent. The Agent shall
be entitled to rely conclusively on a Responsible Officer’s authority to request
and take other actions with respect to Loans and Letters of Credit on behalf of
the Borrower until the Agent receives a new Notice of Responsible Officers that
no longer designates such Person as a Responsible Officer.
(iv)    Any Notice of Borrowing (or telephonic notice) delivered pursuant to
this Section 2.1 shall be irrevocable and, subject to Section 2.12(a), the
Borrower shall be bound to make a Borrowing in accordance therewith.
(v)    The Agent shall promptly notify each Tranche A Lender and/or each Tranche
B Lender, as applicable, of the contents of any Notice of Borrowing (or
telephonic notice) received by it, and such Lender’s pro rata portion of the
Borrowing requested. Prior to 11:00 a.m. on the date specified in such notice as
the Funding Date, each Tranche A Lender or Tranche B Lender, as applicable,
subject to the terms and conditions hereof, shall make its pro rata portion of
the Borrowing available, in the applicable currency and in Same Day Funds, to
the Agent at the Agent’s Account.
(d)    Funding. Not later than 1:00 p.m. on the applicable Funding Date or such
later time as may be agreed to by the Borrower and the Agent, and subject to and
upon satisfaction of the applicable conditions set forth in Article 3 as
determined by the Agent, the Agent shall, upon receipt of the proceeds of the
requested Loans, make such proceeds available to the Borrower in the applicable
currency in Same Day Funds in the Borrower Account; provided, however, that if,
on the date of a Borrowing of Tranche A Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.
(e)    Several Obligations; Funding by Lenders; Presumption by Agent. The
obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Loans, if applicable, and to
make payments pursuant to Section 9.2(b) are several and not joint. The failure
of any Lender to make any Revolving Loan, to fund any such participation, if
applicable, or to make any payment under Section 9.2(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 9.2(b). Unless the Agent shall have received
notice from a Lender prior to the proposed date of any borrowing of Euro-Dollar
Rate Loans or CDOR Rate Loans (or, in the case of any borrowing of Base Rate
Loans, prior to 11:00 a.m. on the date of such borrowing) that such Lender will
not make available to the Agent such Lender’s share of such Revolving Loan, the
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.1(c) (or, in the case of a borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.1(c)) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Agent, then the applicable Lender agrees to pay to the Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent at the Overnight
Rate. If such Lender has not paid such amount to the Agent within two Business
Days following the Agent’s demand therefor, then the Borrower agrees to pay to
the Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent at
the interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Lender pays its share of the applicable
Revolving Loan to the Agent, then the amount so paid shall constitute such
Lender’s Revolving Loan included in such Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Agent. A notice of the Agent
to any Lender or the Borrower with respect to any amount owing under this
subsection (e) shall be conclusive, absent manifest error.

2.2    Bid Loans    .
(a)    General Terms. At any time prior to the Business Day immediately
preceding the Revolving Commitment Termination Date, the Borrower may request
the Tranche A Lenders to make offers to make bid loans to the Borrower (each a
“Bid Loan”); provided that (i) the sum of all Bid Loans outstanding plus all
Tranche A Revolving Loans outstanding plus all Swing Line Loans outstanding plus
all L/C Obligations outstanding shall not exceed the Tranche A Revolving
Committed Amount; (ii) the aggregate amount of Bid Loans requested for any
Funding Date and with the same Interest Period (each a “Bid Loan Borrowing”)
shall be at least $2,000,000 and in integral multiples of $1,000,000 in excess
thereof; and (iii) all Interest Periods applicable to Bid Loans shall be subject
to Section 2.4(c). The Tranche A Lenders may, but shall have no obligation to,
make such offers, and the Borrower may, but shall have no obligation to, accept
any such offers in the manner set forth in this Section 2.2.
(b)    Bid Loan Procedures.
(i)    When the Borrower wishes to request offers to make Bid Loans, it shall
provide telephonic notice to the Agent (which shall promptly notify the Tranche
A Lenders) followed promptly by written notice substantially in the form of
Exhibit 2.2(b)(i), or such other form as may be approved by the Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Agent), duly completed and executed by a Responsible Officer (a
“Bid Loan Quote Request”), so as to be received no later than 10:00 a.m. on the
second Business Day before the proposed Funding Date (or such other time and
date as the Borrower and the Agent, with the consent of the Tranche A Required
Lenders, may agree). Subject to Section 2.4(c), the Borrower may request offers
for up to three different Bid Loan Borrowings in a single Bid Loan Quote
Request, in which case such Bid Loan Quote Request shall be deemed a separate
Bid Loan Quote Request for each such Borrowing. Except as otherwise provided in
this Section 2.2, no Bid Loan Quote Request shall be given within five Business
Days (or such other number of days as the Borrower and the Agent, with the
consent of the Tranche A Required Lenders, may agree) of any other Bid Loan
Quote Request.
(ii)    Each Tranche A Lender may, but shall not be obligated to, in response to
any Bid Loan Quote Request submit one or more written quotes substantially in
the form of Exhibit 2.2(b)(ii), or such other form as may be approved by the
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Agent), duly completed (each a “Bid Loan
Quote”), each containing an offer to make a Bid Loan for the Interest Period
requested and setting forth the Absolute Rate to be applicable to the Bid Loan;
provided that (A) a Tranche A Lender may make a single submission containing one
or more Bid Loan Quotes in response to several Bid Loan Quote Requests given at
the same time; and (B) the principal amount of the Bid Loan for which each such
offer is being made shall be at least $2,000,000 and multiples of $1,000,000 in
excess thereof; provided that the aggregate principal amount of all Bid Loans
for which a Tranche A Lender submits Bid Loan Quotes (1) may be greater or less
than the Revolving Commitment of such Tranche A Lender but (2) may not exceed
the principal amount of the Bid Loan Borrowing for which offers were requested.
Each Bid Loan Quote by a Tranche A Lender other than the Agent must be submitted
to the Agent by fax not later than 8:00 a.m. on the Funding Date (or such other
time and date as the Borrower and the Agent, with the consent of the Tranche A
Required Lenders, may agree); provided that any Bid Loan Quote may be submitted
by the Agent, in its capacity as a Tranche A Lender, only if the Agent notifies
the Borrower of the terms of the offer contained therein not later than
7:45 a.m. on the Funding Date. Subject to Sections 3 and 7.2, any Bid Loan Quote
so made shall be irrevocable except with the consent of the Agent given on the
instructions of the Borrower. Unless otherwise agreed by the Agent and the
Borrower, no Bid Loan Quote shall contain qualifying, conditional or similar
language or propose terms other than or in addition to those set forth in the
applicable Bid Loan Quote Request and, in particular, no Bid Loan Quote may be
conditioned upon acceptance by the Borrower of all (or some specified minimum)
of the principal amount of the Bid Loan for which such Bid Loan Quote is being
made.
(iii)    The Agent shall, as promptly as practicable after any Bid Loan Quote is
submitted (but in any event not later than 8:30 a.m. on the Funding Date, or
7:45 a.m. on the Funding Date with respect to any Bid Loan Quote submitted by
the Agent, in its capacity as a Tranche A Lender), notify the Borrower of the
terms (A) of any Bid Loan Quote submitted by a Tranche A Lender that is in
accordance with Section 2.2(b)(ii) and (B) of any Bid Loan Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Loan Quote submitted
by such Tranche A Lender with respect to the same Bid Loan Quote Request. Any
subsequent Bid Loan Quote shall be disregarded by the Agent unless the
subsequent Bid Loan Quote is submitted solely to correct a manifest error in a
former Bid Loan Quote. The Agent’s notice to the Borrower shall specify (1) the
aggregate principal amount of the Bid Loan Borrowing for which offers have been
received and (2) (A) the respective principal amounts and (B) the rates of
interest (which shall be expressed as an absolute number and not in terms of a
specified margin over the quoting Tranche A Lender’s cost of funds) (the
“Absolute Rate”) so offered by each Tranche A Lender (identifying the Tranche A
Lender that made each such Bid Loan Quote).
(iv)    Not later than 9:00 a.m. on the Funding Date (or such other time and
date as the Borrower and the Agent, with the consent of each Tranche A Lender
that has submitted a Bid Loan Quote may agree), the Borrower shall notify the
Agent of its acceptance or nonacceptance of the offers so notified to it
pursuant to Section 2.2(b)(iii) (and the failure of the Borrower to give such
notice by such time shall constitute nonacceptance), and the Agent shall
promptly notify each affected Tranche A Lender. In the case of acceptance, such
notice shall specify the aggregate principal amount of offers for each Interest
Period that are accepted. The Borrower may accept any Bid Loan Quote in whole or
in part; provided that (A) any Bid Loan Quote accepted in part shall be at least
$1,000,000 and multiples of $1,000,000 in excess thereof; (B) the aggregate
principal amount of each Bid Loan Borrowing may not exceed the applicable amount
set forth in the related Bid Loan Quote Request; (C) the aggregate principal
amount of each Bid Loan Borrowing shall be at least $2,000,000 and multiples of
$1,000,000 and shall not cause the limits specified in Section 2.2(a) to be
violated; (D) acceptance of offers may be made only in ascending order of
Absolute Rates, beginning with the lowest rate so offered; and (E) the Borrower
may not accept any offer where the Agent has advised the Borrower that such
offer fails to comply with Section 2.2(b)(ii) or otherwise fails to comply with
the requirements of this Agreement (including Section 2.2(a)). If offers are
made by two or more Tranche A Lenders with the same Absolute Rates for a greater
aggregate principal amount than the amount in respect of which offers are
accepted for the related Interest Period, the principal amount of Bid Loans in
respect of which such offers are accepted shall be allocated by the Borrower
among such Tranche A Lenders as nearly as possible (in amounts of at least
$1,000,000 and multiples of $500,000 in excess thereof) in proportion to the
aggregate principal amount of such offers. Determinations by the Borrower of the
amounts of Bid Loans shall be conclusive in the absence of manifest error.
Notwithstanding anything else contained herein, the Borrower shall have no
obligation to accept any Bid Loan Quote by a Defaulting Lender.
(v)    Subject to the terms set forth in this Agreement, any Tranche A Lender
whose offer to make any Bid Loan has been accepted shall, prior to 10:00 a.m. on
the date specified for the making of such Loan, make the amount of such Loan
available to the Agent at the Agent’s Account in Same Day Funds, for the account
of the Borrower. The amount so received by the Agent shall, subject to the terms
and conditions of this Agreement, be made available to the Borrower on or before
11:00 a.m. on such date by depositing the same, in Same Day Funds, in the
Borrower Account.

2.3    Use of Proceeds    .
The proceeds of the Loans shall be used by the Borrower only for working
capital, capital expenditures and other lawful general corporate purposes of the
Borrower and its Subsidiaries, including loans made by the Borrower to its
Subsidiaries. No part of the proceeds of the Loans shall be used directly or
indirectly for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock or maintaining or extending credit to
others for such purpose or for any other purpose that otherwise violates the
Margin Regulations. Notwithstanding the foregoing, the proceeds of the Loans
shall not be used to finance any acquisition of all or substantially all of the
Capital Stock of another Person unless the board of directors (or other
comparable governing body) of such Person has duly approved such acquisition.

2.4    Interest; Interest Periods; Conversion/Continuation    .
(a)    Interest Rate and Payment.
(i)    Each Loan shall bear interest on the unpaid principal amount thereof,
from and including the date of the making of such Loan to and excluding the due
date or the date of any repayment thereof, at the following rates per annum:
(A) for so long as and to the extent that such Loan is a Base Rate Loan, at the
Base Rate plus the Applicable Margin; (B) for so long as and to the extent that
such Loan is a Euro-Dollar Rate Loan, at the Euro-Dollar Rate for each Interest
Period applicable thereto plus the Applicable Margin; (C) if such Loan is a Bid
Loan, at the Absolute Rate quoted by the Tranche A Lender making such Bid Loan
pursuant to Section 2.2(b)(ii); (D) if such Loan is a Swing Line Loan, at the
Base Rate plus the Applicable Margin for Base Rate Loans and (E) if such Loan is
a CDOR Rate Loan, at the CDOR Rate for each Interest Period applicable thereto
plus the Applicable Margin. To the extent that any calculation of interest or
any fee required to be paid under this Agreement shall be based on (or result
in) a calculation that is less than zero, such calculation shall be deemed zero
for purposes of this Agreement.
(ii)    Notwithstanding the foregoing provisions of this Section 2.4(a),
(A) during the existence of an Event of Default pursuant to Section 7.1(a)(i),
such overdue principal shall bear interest at a rate per annum equal to the
Post-Default Rate, without notice or demand of any kind and (B) during the
existence of any Event of Default (other than pursuant to Section 7.1(a)(i)),
any principal, overdue interest or other amount payable under this Agreement and
the other Loan Documents shall, at the request of the Required Lenders, bear
interest at a rate per annum equal to the Post-Default Rate.
(iii)    Accrued interest shall be payable in arrears (A) in the case of a Base
Rate Loan (including a Swing Line Loan), on the last Business Day of each month;
(B) in the case of a Euro-Dollar Rate Loan or a CDOR Rate Loan, on the last day
of each Interest Period applicable thereto; provided that if the Interest Period
applicable to a Euro-Dollar Rate Loan or CDOR Rate Loan is longer than three
months, interest also shall be payable on the last day of the third month of
such Interest Period; (C) in the case of a Bid Loan, on the last day of the
Interest Period applicable thereto; and (D) in the case of any Loan, when the
Loan shall become due, whether by reason of maturity, mandatory prepayment,
acceleration or otherwise. The Agent shall provide a billing to the Borrower
setting forth the amount of interest payable in sufficient time for the Borrower
to make timely payments of the correct amount without incurring any penalty or
interest at the Post-Default Rate.
(b)    Conversion or Continuation of Revolving Loans.
(i)    Subject to this Section 2.4(b) and Sections 2.4(c) and 2.14, the Borrower
shall have the option (A) at any time, to convert all or any part of its
outstanding Base Rate Loans to Euro‑Dollar Rate Loans, and (B) on the last day
of the Interest Period applicable thereto, to (1) convert all or any part of its
outstanding Euro‑Dollar Rate Loans to Base Rate Loans, (2) to continue all or
any part of its Euro‑Dollar Rate Loans as Loans of the same Type or (3) to
continue all or any part of its CDOR Rate Loans as Loans of the same Type;
provided that, in the case of clause (A), (B) (2) or (B) (3), there does not
exist a Default or an Event of Default at such time. If a Default or an Event of
Default shall exist upon the expiration of the Interest Period applicable to any
Euro‑Dollar Rate Loan, such Euro‑Dollar Rate Loan automatically shall be
converted into a Base Rate Loan. If a Default or an Event of Default shall exist
upon the expiration of an Interest Period applicable to any CDOR Rate Loan, such
CDOR Rate Loan shall be continued as a CDOR Rate Loan with an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted from one Type of Loan to another. No Loan may be converted
into or continued as a Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Loan and reborrowed in the
other currency.
(ii)    If the Borrower elects to convert or continue a Revolving Loan under
this Section 2.4(b), it shall provide irrevocable notice to the Agent (which
shall promptly notify the Tranche A Lenders or Tranche B Lenders, as
applicable), which may be given by (x) telephone or (y) a Notice of
Conversion/Continuation substantially in the form of Exhibit 2.4(b)(ii) or such
other form as may be approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent),
duly completed and executed by a Responsible Officer (a “Notice of
Continuation/Conversion”); provided that any telephonic notice to the Agent must
be confirmed promptly by delivery to the Agent of a Notice of
Conversion/Continuation. Each such Notice of Conversion/Continuation (or
telephonic notice) must be received by (A) not later than 10:00 a.m. at least
three Euro‑Dollar Business Days before the proposed conversion or continuation
date, if the Borrower proposes to convert into, or to continue, a Euro‑Dollar
Rate Loan, (B) not later than 10:00 a.m. at least three CDOR Business Days
before the proposed conversion or continuation date, if the Borrower proposes to
continue, a CDOR Rate Loan and (C) otherwise not later than 10:00 a.m. on the
Business Day next preceding the proposed conversion or continuation date.
(iii)    No Lender Party shall incur any liability to the Borrower or any other
Lender Party in acting upon any telephonic notice that such Lender Party
believes to have been given by a Responsible Officer or for otherwise acting in
good faith under this Section 2.4(b) in converting or continuing any Loan (or a
part thereof) pursuant to any telephonic notice.
(iv)    Any Notice of Conversion/Continuation (or telephonic notice) shall be
irrevocable and the Borrower shall be bound to convert or continue in accordance
therewith. If any request for the conversion or continuation of a Loan is not
made in accordance with this Section 2.4(b), or if no notice is so given with
respect to a Euro‑Dollar Rate Loan or a CDOR Rate Loan as to which the Interest
Period expires, then (A) in the case of a Euro-Dollar Rate Loan, such
Euro‑Dollar Rate Loan automatically shall be converted into a Base Rate Loan and
(B) in the case of a CDOR Rate Loan, such CDOR Rate Loan shall automatically be
continued as a CDOR Rate Loan with an Interest Period of one month.
(v)    Bid Loans may not be continued or converted but instead must be repaid in
full at the end of the applicable Interest Period.
(c)    Interest Periods and Minimum Amounts. Notwithstanding anything herein to
the contrary, (i) all Interest Periods applicable to Euro-Dollar Rate Loans,
CDOR Rate Loans and Bid Loans shall comply with the definition of “Interest
Period,” and (ii) there may be no more than ten different Interest Periods for
all Euro-Dollar Rate Loans, CDOR Rate Loans and Bid Loans outstanding at any one
time. For purposes of the foregoing clause (ii), Interest Periods applicable to
Loans of different Types shall constitute different Interest Periods even if
they are coterminous.
(d)    Computations. Interest on each Loan and all Fees and other amounts
payable hereunder or under the other Loan Documents shall be computed on the
basis of a 360‑day year or, in the case of interest on Base Rate Loans
(including Base Rate Loans determined by reference to the Euro-Dollar Rate) or
Loans denominated in Canadian Dollars, a 365 or 366‑day year, as the case may
be, for the actual number of days elapsed including the first day but excluding
the last day on which such Loan is outstanding (it being understood and agreed
that if a Loan is borrowed and repaid on the same day, one day’s interest shall
be payable with respect to such Loan). Any change in the interest rate on any
Loan or other amount resulting from a change in the rate applicable thereto (or
any component thereof, including the Applicable Margin) pursuant to the terms
hereof shall become effective as of the opening of business on the day on which
such change in the applicable rate (or component) shall become effective. Each
determination of an interest rate by the Agent pursuant to any provision of this
Agreement shall be conclusive and binding on all parties for all purposes, in
the absence of manifest error.
(e)    Maximum Lawful Rate of Interest. The rate of interest payable on any Loan
or other amount shall in no event exceed the maximum rate of non-usurious
interest permissible under Applicable Law (including, without limitation, the
Criminal Code (Canada)). If the rate of interest payable on any Loan or other
amount is ever reduced as a result of this Section 2.4(e) and at any time
thereafter the maximum rate permitted by Applicable Law shall exceed the rate of
interest provided for in this Agreement, then the rate provided for in this
Agreement shall be increased to the maximum rate provided by Applicable Law for
such period as is required so that the total amount of interest received by the
Lenders is that which would have been received by the Lenders but for the
operation of the first sentence of this Section 2.4(e).
(f)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields. Each Loan Party hereby irrevocably agrees not to
plead or assert, whether by way of defense or otherwise, in any proceeding
relating to this Agreement and the other Loan Documents, that the interest
payable under this Agreement and the calculation thereof has not been adequately
disclosed to it, whether pursuant to section 4 of the Interest Act (Canada) or
any other applicable law or legal principle.

2.5    Notes, Etc    .
(a)    Loans Evidenced by Notes. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Agent in the ordinary course of business. The accounts or records maintained
by the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall (i) in the case of Tranche A Revolving Loans, be a Tranche
A Revolving Loan Note, (ii) in the case of Tranche B Revolving Loans, be a
Tranche B Revolving Loan Note, (iii) in the case of the Bid Loans, be a Bid Loan
Note and (iv) in the case of Swing Line Loans, be a Swing Line Note. Each Note
shall, by its terms, mature in accordance with the provisions of this Agreement
applicable to the relevant Loans.
(b)    Notation of Amounts and Maturities, Etc. Each Lender is hereby
irrevocably authorized to record on the schedule attached to its Notes (or a
continuation thereof) the information contemplated by such schedule. The failure
to record, or any error in recording, any such information shall not, however,
affect the obligations of the Borrower hereunder or under any Note to repay the
principal amount of the Loans evidenced thereby, together with all interest
accrued thereon. All such notations shall constitute conclusive evidence of the
accuracy of the information so recorded, in the absence of manifest error.
(c)    Participations in Letters of Credit and Swing Line Loans. In addition to
the accounts and records referred to in subsection (b), each Tranche A Lender
and the Agent shall maintain in accordance with its usual practice accounts or
records evidencing the purchases and sales by such Tranche A Lender of
participations in Letters of Credit and Swing Line Loans.
Notwithstanding any provision to the contrary contained herein, in the event of
any conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

2.6    Fees    .
In addition to certain fees described in subsections (h) and (i) of Section
2.19:
(a)    Facility Fee. The Borrower shall pay to the Agent, for the pro rata
benefit of the Lenders, a per annum facility fee (the “Facility Fee”) in Dollars
equal to the Applicable Margin for the Facility Fee, in effect from time to
time, based upon the then Revolving Committed Amount, whether or not used, for
each day from and after the Closing Date until the Revolving Commitment
Termination Date, subject to adjustment as provided in Section 2.22. The
Facility Fee shall be payable quarterly in arrears on the last day of each
calendar quarter and on the Revolving Commitment Termination Date. The Agent
shall provide a billing to the Borrower setting forth the amount of the Facility
Fee payable in sufficient time for the Borrower to make timely payments of the
correct amount without incurring any penalty or interest at the Post-Default
Rate.
(b)    Other Fees. On the Closing Date and from time to time thereafter as
specified in the Agent Fee Letter, the Borrower shall pay to the Agent the fees
in Dollars specified in the Agent Fee Letter.
(c)    Fees Non‑Refundable. All Fees shall be fully earned when payable
hereunder or under the Agent Fee Letter and shall be non‑refundable.

2.7    Termination and Reduction of Revolving Commitments    .
(a)    Automatic Termination. Each Lender’s Revolving Commitment shall terminate
without further action on the part of such Lender on the earlier to occur of
(i) the Maturity Date, and (ii) the date of complete (but not partial)
termination of the Revolving Commitments pursuant to Section 2.7(b) or
Section 7.2 (such earlier date being referred to herein as the “Revolving
Commitment Termination Date”).
(b)    Voluntary Reductions. Upon not less than five Business Days’ prior
written notice to the Agent, the Borrower shall have the right, at any time or
from time to time after the Closing Date, to terminate in whole or permanently
reduce in part, without premium or penalty, the Tranche A Revolving Committed
Amount or the Tranche B Revolving Committed Amount to an amount not less than
the then aggregate principal amount of all outstanding Tranche A Revolving Loans
or Tranche B Revolving Loans, as applicable; provided, that if, after giving
effect to any reduction of the Tranche A Revolving Committed Amount, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Tranche
A Revolving Committed Amount, such sublimit shall be automatically reduced by
the amount of such excess. Any such termination or partial reduction shall be
effective on the date specified in the Borrower’s notice, and any such partial
reduction shall be in a minimum amount of $10,000,000 and in integral multiples
of $1,000,000 in excess thereof.
(c)    Change of Control. If a Change of Control shall occur (a) the Borrower
will, within ten days after the occurrence thereof, give the Agent notice
thereof and shall describe in reasonable detail the facts and circumstances
giving rise thereto and (b) each Lender may, by three Business Days’ notice to
the Borrower and the Agent given not later than 90 days after receipt of such
notice of Change of Control, terminate its Revolving Commitment, which shall
thereupon be terminated, and declare the Notes held by it (together with accrued
interest thereon) and any other amounts payable hereunder for its account to be,
and such Notes and such other amounts shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

2.8    Repayments and Prepayments    .
(a)    Repayment.
(i)    Revolving Loans. The unpaid principal amount of all Revolving Loans,
together with accrued but unpaid interest and all other sums owing thereunder
shall be due and payable in full on the Revolving Commitment Termination Date.
(ii)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Revolving Commitment Termination Date.
(b)    Excess Revolving Loans.
(i)    If at any time the aggregate principal amount of all outstanding Tranche
A Revolving Loans plus all outstanding L/C Obligations plus all outstanding
Swing Line Loans plus all outstanding Bid Loans exceeds the Tranche A Revolving
Committed Amount, the Borrower shall, not later than the Business Day after the
Borrower learns or is notified of the excess, make mandatory prepayments of the
Tranche A Revolving Loans and/or Swing Line Loans and/or Cash Collateralize the
L/C Obligations as may be necessary so that, after such prepayment, such excess
is eliminated.
(ii)    If at any time the aggregate principal amount of all outstanding Tranche
B Revolving Loans exceeds the Tranche B Revolving Committed Amount (other than
as a result of changes in one or more Spot Rates), the Borrower shall, not later
than the Business Day after the Borrower learns or is notified of the excess,
make mandatory prepayments of the Tranche B Revolving Loans as may be necessary
so that, after such prepayment, such excess is eliminated.
(iii)    If the Agent notifies the Borrower at any time that, as a result of a
change in the Spot Rate, the principal amount of all Tranche B Revolving Loans
at such time exceeds 105% of the Tranche B Revolving Committed Amount then in
effect, the Borrower shall, not later than the Business Day after the Borrower
learns or is notified of the excess, make mandatory prepayments of the Tranche B
Revolving Loans as may be necessary, so that after such prepayment, such excess
is eliminated.
(c)    Optional Prepayments.
(i)    Subject to this Section 2.8(c), the Borrower may, at its option, at any
time or from time to time, prepay Revolving Loans in whole or in part, without
premium or penalty, provided that (A) any prepayment shall be in an aggregate
principal amount of at least $5,000,000 and in integral multiples of $1,000,000
in excess thereof (or, alternatively, the whole amount of Revolving Loans then
outstanding) and (B) any prepayment of a Euro-Dollar Rate Loan or a CDOR Rate
Loan on a day other than the last day of the Interest Period applicable thereto
shall be made together with the amounts payable pursuant to Section 2.14. Bid
Loans may not be voluntarily prepaid at any time.
(ii)    If the Borrower elects to prepay a Revolving Loan under this
Section 2.8(c), it shall deliver to the Agent a Notice of Loan Prepayment
(A) with respect to a Base Rate Loan, not later than 10:00 a.m. on the proposed
repayment date or (B) with respect to a Euro-Dollar Rate Loan or a CDOR Rate
Loan, not later than 10:00 a.m. at least three Business Days before the proposed
prepayment date. Any Notice of Loan Prepayment shall be irrevocable, and the
payment amount specified in such notice shall be due and payable on the date
specified in such notice, together with interest accrued thereon to such date.
(iii)    The Borrower may, upon delivery to the Swing Line Lender (with a copy
to the Agent) of a Notice of Loan Prepayment, at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and (ii)
any such prepayment shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. Any Notice of Loan Prepayment shall be irrevocable, and the
payment amount specified in such notice shall be due and payable on the date
specified in such notice, together with interest accrued thereon to such date.
(d)    Payments Set Aside. To the extent the Agent or any Lender receives
payment of any amount under the Loan Documents, whether by way of payment by a
Loan Party, set‑off or otherwise, which payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver, receiver-manager, or any other party under any Debtor
Relief Law, other law or equitable cause, in whole or in part, then, to the
extent of such payment received, the Obligations or part thereof intended to be
satisfied thereby shall be revived and continue in full force and effect.

2.9    Manner of Payment    .
(a)    All payments to be made by the Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided, the Borrower shall make each
payment under the Loan Documents to the Agent, in Dollars or Canadian Dollars,
as applicable, and in Same Day Funds at the Agent’s Office for the applicable
currency, for the account of the Applicable Lending Offices of the Lenders
entitled to such payment, by depositing such payment in the Agent’s Account not
later than 11:00 a.m., in the case of Loans denominated in Dollars, and not
later than the Applicable Time specified by the Agent in the case of Loans
denominated in Canadian dollars, in each case, on the due date thereof. Without
limiting the generality of the foregoing, the Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Applicable Law from making any
required payment hereunder in Canadian Dollars, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of Canadian Dollars payment amount.
Any payments received (i) after 11:00 a.m., in the case of payments in Dollars,
or (ii) after the Applicable Time specified by the Agent in the case of payments
in Canadian Dollars, in each case, on any Business Day shall be deemed received
on the next succeeding Business Day. Not later than 12:00 Noon on the day such
payment is made, the Agent shall deliver to each Lender entitled to such
payment, for the account of the Lender’s Applicable Lending Office, in Dollars
or Canadian Dollars, as applicable, and in Same Day Funds, such Lender’s share
of the payment so made. Delivery shall be made in accordance with the written
instructions satisfactory to the Agent from time to time given to the Agent by
each Lender.
(b)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders entitled to
such payment, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Agent forthwith on demand the amount so distributed to such Lender, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the Overnight Rate.
(c)    If the Agent shall fail to deliver to any other Lender Party its share of
any payment received from the Borrower as and when required by Section 2.9(a),
the Agent shall pay to such Lender its share of such payment together with
interest on such amount at the Overnight Rate, for each day from the date such
amount was required to be paid to such Lender until the date the Agent pays such
amount to such Lender.
(d)    Subject to Sections 2.10 and 7.3, all payments made by the Borrower under
the Loan Documents shall be applied to the Obligations as the Borrower may
direct; provided that if the Borrower does not provide any such direction to the
Agent, all amounts paid or received shall be applied, subject to Section 2.10,
as the Agent may reasonably deem appropriate.
(e)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall instead by made on the next
succeeding Business Day (subject to accrual of interest and fees for the period
of extension), except that, in the case of Euro-Dollar Rate Loans or CDOR Rate
Loans, if the extension would cause the payment to be made in the next following
calendar month, then such payment shall instead be made on the preceding
Business Day.

2.10    Pro Rata Treatment    .
Except to the extent otherwise expressly provided herein,
(a)    Tranche A Revolving Loans, Tranche B Revolving Loans and participations
in Swing Line Loans and L/C Obligations shall be made by the Tranche A Lenders
or the Tranche B Lenders, as applicable, pro rata according to their respective
Revolving Commitment Percentages.
(b)    Each reduction of the Tranche A Revolving Committed Amount or the Tranche
B Revolving Committed Amount and each payment of Tranche A Revolving Loans,
Tranche B Revolving Loans, participations in Swing Line Loans and L/C
Obligations, interest on Tranche A Revolving Loans, interest on Tranche B
Revolving Loans and Facility Fees shall be applied pro rata among the Tranche A
Lenders and/or the Tranche B Lenders, as applicable, according to their
respective Revolving Commitment Percentages.
(c)    Each payment by the Borrower of principal of Bid Loans made as part of
the same Borrowing shall be made and applied for the account of the Tranche A
Lenders holding such Bid Loans pro rata according to the respective unpaid
principal amount of such Bid Loans owed to such Tranche A Lenders and each
payment by the Borrower of interest on Bid Loans shall be made and applied for
the account of the Tranche A Lenders holding such Bid Loans pro rata according
to the respective accrued but unpaid interest on the Bid Loans owed to such
Tranche A Lenders.

2.11    Sharing of Payments    .
The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Loan, participations in L/C Obligations or in Swing Line Loans or any other
obligation owing to such Lender under this Agreement through the exercise of a
right of setoff, banker’s lien or counterclaim, or pursuant to a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Agreement, such Lender shall promptly pay in cash or purchase from the
other Lenders a participation in such Loans, and if such Lender is a Tranche A
Lender, subparticipations in such L/C Obligations and Swing Line Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. Except as otherwise expressly
provided in this Agreement, if any Lender or the Agent shall fail to remit to
any other Lender an amount payable by such Lender or the Agent to such other
Lender pursuant to this Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Agent or such
other Lender at a rate per annum equal to the Overnight Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.11 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 2.11 to share in the benefits of any recovery on such secured claim.

2.12    Mandatory Suspension and Conversion of Euro-Dollar Rate Loans or CDOR
Rate Loans    .
(a)    Euro-Dollar Rate Loans. Each Lender’s obligation to make, continue or
convert Loans into Euro-Dollar Rate Loans shall be suspended, all outstanding
Euro-Dollar Rate Loans shall be converted into Base Rate Loans (other than Base
Rate Loans as to which the interest rate is based on the Euro-Dollar Rate) on
the last day of the respective Interest Periods applicable thereto (or, if
earlier, in the case of Section 2.12(a)(ii), on the last day that such Lender
can lawfully continue to maintain Euro-Dollar Rate Loans) and all pending
requests for the making or continuation of, or conversion into, Euro-Dollar Rate
Loans shall be considered requests for the making or conversion into Base Rate
Loans (other than Base Rate Loans as to which the interest rate is based on the
Euro-Dollar Rate) (or, in the case of requests for conversion, disregarded) on
the same Funding Date or the end of the currently applicable Interest Period, as
applicable, if:
(i)    on or prior to the determination of the interest rate for a Euro-Dollar
Rate Loan for any Interest Period, the Agent determines that for any reason
appropriate quotations (as referenced in the definition of “Interbank Offered
Rate” appearing in Section 1.1) are not available to the Agent in the relevant
interbank market for purposes of determining the Euro-Dollar Rate, or a Lender
advises the Agent (which shall thereupon notify the Borrower and the other
Lenders) that such rate would not accurately reflect the cost to such Lender of
making, continuing, or converting a Loan into, a Euro-Dollar Rate Loan for such
Interest Period; or
(ii)    after the date hereof, a Lender notifies the Agent (which shall
thereupon notify the Borrower and the other Lenders) of its determination that
any Regulatory Change makes it unlawful or impossible for such Lender or its
Euro-Dollar Lending Office to make or maintain any Euro-Dollar Rate Loan or any
Base Rate Loan as to which the interest rate is based on the Euro-Dollar Rate,
or to comply with its obligations hereunder in respect thereof; provided,
however, that if the Euro-Dollar Lending Office of any affected Lender is other
than the affected Lender’s main office, before giving such notice, such affected
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Euro-Dollar Lending
Office if such designation will avoid the need for giving such notice and will
not be otherwise materially disadvantageous to such Lender.
(b)    CDOR Rate Loans. Each Tranche B Lender’s obligation to make or continue
CDOR Rate Loans shall be suspended, all outstanding CDOR Rate Loans shall be
repaid by the Borrower on the last day of the respective Interest Periods
applicable thereto (or, if earlier, in the case of Section 2.12(b)(ii), on the
last day that such Lender can lawfully continue to maintain CDOR Rate Loans) and
all pending requests for the making or continuation of CDOR Rate Loans shall be
considered disregarded on the same Funding Date or the end of the currently
applicable Interest Period, as applicable, if:
(i)    on or prior to the determination of the interest rate for a CDOR Rate
Loan for any Interest Period, the Agent determines that for any reason
appropriate quotations (as referenced in the definition of “CDOR Rate” appearing
in Section 1.1) are not available to the Agent in the Canadian interbank market
for purposes of determining the CDOR Rate, or a Tranche B Lender advises the
Agent (which shall thereupon notify the Borrower and the other Lenders) that
such rate would not accurately reflect the cost to such Lender of making or
continuing a CDOR Rate Loan for such Interest Period; or
(ii)    after the date hereof, a Tranche B Lender notifies the Agent (which
shall thereupon notify the Borrower and the other Lenders) of its determination
that any Regulatory Change makes it unlawful or impossible for such Lender or
its CDOR Lending Office to make or maintain any CDOR Rate Loan, or to comply
with its obligations hereunder in respect thereof; provided, however, that if
the CDOR Lending Office of any affected Lender is other than the affected
Lender’s main office, before giving such notice, such affected Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different CDOR Lending Office if such
designation will avoid the need for giving such notice and will not be otherwise
materially disadvantageous to such Lender.
(c)    Successor Rates. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents (including Section 9.3 hereof), if the
Agent determines (which determination shall be conclusive absent manifest
error), or the Borrower or Required Lenders notify the Agent (with, in the case
of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the
Applicable Reference Rate for an applicable currency for any requested Interest
Period, including, without limitation, because the Screen Rate for such
applicable currency is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the Screen Rate for an applicable currency or a
Governmental Authority having or purporting to have jurisdiction over the Agent
has made a public statement identifying a specific date after which (x) the
Applicable Reference Rate for an applicable currency or the Screen Rate for an
applicable currency shall no longer be made available, or used for determining
the interest rate of loans denominated in such applicable currency or (y) the
administrator of the Screen Rate for an applicable currency will be insolvent;
provided that, in each case, at the time of such statement, there is no
successor administrator that is satisfactory to the Agent, that will continue to
provide the Applicable Reference Rate for such applicable currency after such
specific date (such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Applicable Reference Rate for an applicable currency,
(d)    then, reasonably promptly after such determination by the Agent or
receipt by the Agent of such notice, as applicable, the Agent and the Borrower
may amend this Agreement solely for the purpose of replacing the Applicable
Reference Rate for the applicable currency in accordance with this Section with
(x) in the case of Dollars, one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities syndicated in the
U.S. and denominated in the applicable currency for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities syndicated in the U.S. and denominated
in the applicable currency for such benchmarks, each of which adjustments or
methods for calculating such adjustments shall be published on one or more
information services as selected by the Agent from time to time in its
reasonable discretion and may be periodically updated (each, an “Adjustment;”
and any such proposed rate, a “Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth (5th) Business Day after the Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Agent written notice that such Required Lenders (A) in the case
of an amendment to replace the Applicable Reference Rate with respect to
Euro-Dollar Rate Loans denominated in Dollars with a rate described in clause
(x), object to any Adjustment; or (B) in the case of an amendment to replace the
Applicable Reference Rate with respect to CDOR Rate Loans with a rate described
in clause (y), object to such amendment; provided that for the avoidance of
doubt, in the case of clause (A), the Required Lenders shall not be entitled to
object to any SOFR-Based Rate contained in any such amendment. Such Successor
Rate for the applicable currency shall be applied in a manner consistent with
market practice; provided that to the extent such market practice is not
administratively feasible for the Agent, such Successor Rate for such applicable
currency shall be applied in a manner as otherwise reasonably determined by the
Agent.
(e)    If no Successor Rate has been determined for the applicable currency and
the circumstances under clause (c)(i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Euro-Dollar Rate Loans or CDOR Rate Loans, as
applicable, shall be suspended, (to the extent of the affected Euro-Dollar Rate
Loans or CDOR Rate Loans, as applicable, or Interest Periods), and (y) the
Euro-Dollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, (i) the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Euro-Dollar Rate
Loans (to the extent of the affected Euro-Dollar Rate Loans or Interest
Periods), CDOR Rate Loans (to the extent of the affected CDOR Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted each such
request into a request for a Borrowing of Base Rate Loans denominated in Dollars
in the Dollar Equivalent of the amount specified therein and (ii) (A) any
outstanding affected Euro-Dollar Rate Loans denominated in Dollars will be
deemed to have been converted into Base Rate Loans at the end of the applicable
Interest Period and (B) any outstanding CDOR Rate Loans shall be prepaid at the
end of the applicable Interest Period in full.
(f)    Notwithstanding anything else herein, any definition of a Successor Rate
for any currency shall provide that in no event shall such Successor Rate be
less than 0.75% per annum for purposes of this Agreement.
(g)    In connection with the implementation of a Successor Rate for any
currency, the Agent will have the right to make Successor Rate Conforming
Changes with respect to such currency from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Agent shall post
each such amendment implementing such Successor Rate Conforming Changes for the
applicable currency to the Lenders and the Borrower reasonably promptly after
such amendment becomes effective.

2.13    Regulatory Changes    .
(a)    Increased Costs.
(i)    Euro-Dollar Rate Loans. If, on or after the date hereof, any Regulatory
Change shall impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance or similar requirement (other than any such
requirement with respect to any Euro-Dollar Rate Loan to the extent included in
the Euro-Dollar Reserve Requirement), against, or any fees or charges in respect
of, assets held by, deposits with or other liabilities for the account of,
commitments of, advances or Loans or Letters of Credit by, any Lender Party (or
its Applicable Lending Office) or shall impose on any Lender Party (or its
Applicable Lending Office) or on the relevant interbank market any other
condition, cost or expense affecting any Euro-Dollar Rate Loan, or any
obligation to make Euro-Dollar Rate Loans, and the effect of the foregoing is
(x) to increase the cost to such Lender Party (or its Applicable Lending Office)
of making, issuing, renewing, continuing, converting or maintaining any
Euro-Dollar Rate Loan or its Revolving Commitment in respect thereof or any
Letter of Credit or participation therein or (y) to reduce the amount of any sum
received or receivable by such Lender Party (or its Applicable Lending Office)
hereunder or under any other Loan Document with respect thereto, then, the
Borrower shall from time to time pay to such Lender Party, within 15 days after
request by such Lender Party, such additional amounts as are necessary, in such
Lender Party’s reasonable determination, to compensate such Lender Party for
such increased cost or reduction; provided, however, that if the Euro-Dollar
Lending Office of any affected Lender is other than the affected Lender’s main
office, before giving such notice, such affected Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not be otherwise
materially disadvantageous to such Lender.
(ii)    CDOR Rate Loans. If, on or after the date hereof, any Regulatory Change
shall impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance or similar requirement, against, or any fees or
charges in respect of, assets held by, deposits with or other liabilities for
the account of, commitments of, advances or Loans by, any Lender Party (or its
Applicable Lending Office) involved in Tranche B Revolving Loans or shall impose
on any such Lender Party (or its Applicable Lending Office) or on the relevant
interbank market any other condition, cost or expense affecting any CDOR Rate
Loan, or any obligation to make CDOR Rate Loans, and the effect of the foregoing
is (x) to increase the cost to such Lender Party (or its Applicable Lending
Office) of making, issuing, renewing, continuing or maintaining any CDOR Rate
Loan or (y) to reduce the amount of any sum received or receivable by such
Lender Party (or its Applicable Lending Office) hereunder or under any other
Loan Document with respect thereto, then, the Borrower shall from time to time
pay to such Lender Party, within 15 days after request by such Lender Party,
such additional amounts as are necessary, in such Lender Party’s reasonable
determination, to compensate such Lender Party for such increased cost or
reduction; provided, however, that if the CDOR Lending Office of any affected
Lender is other than the affected Lender’s main office, before giving such
notice, such affected Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different CDOR Lending Office if such designation will avoid the need for giving
such notice and will not be otherwise materially disadvantageous to such Lender.
(b)    Capital Costs. If a Regulatory Change after the date hereof regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on the capital of or maintained by any Lender or any company
controlling such Lender as a consequence of such Lender’s Loans, participations
in Letters of Credit or obligations hereunder and other commitments of this type
to a level below that which such Lender or company could have achieved but for
such Regulatory Change (taking into account such Lender’s or company’s policies
with respect to capital adequacy), then the Borrower shall from time to time pay
to such Lender, within 15 days after request by such Lender, such additional
amounts as are necessary in such Lender’s reasonable determination to compensate
such Lender or company for such reduction in return, to the extent such Lender
or company determines such reduction to be attributable to the existence of
obligations for the account of the Borrower.
(c)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section will not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower will not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Regulatory Change giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Regulatory Change giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
will be extended to include the period of retroactive effect thereof).

2.14    Compensation for Funding Losses    .
The Borrower shall pay to any Lender, upon demand by such Lender, such amount or
amounts as such Lender reasonably determines is or are necessary to compensate
it for any loss, cost, expense or liabilities incurred (including any loss,
cost, expense or liability incurred by reason of the liquidation or redeployment
of deposits and any foreign exchange losses) by it as a result of (a) any
payment, prepayment or conversion of any Euro-Dollar Rate Loan or CDOR Rate Loan
for any reason (including by reason of a prepayment pursuant to Section 2.8(b)
or an acceleration pursuant to Section 7.2, but excluding any prepayment
pursuant to Section 2.1(e)) on a date other than the last day of an Interest
Period applicable to such Euro-Dollar Rate Loan or such CDOR Rate Loan, or
(b) any Euro-Dollar Rate Loan or CDOR Rate Loan for any reason not being made
(other than a wrongful failure to fund by such Lender or failure to make such a
Loan due to circumstances described in Section 2.12), converted or continued, or
any payment of principal of or interest thereon not being made, on the date
therefor determined in accordance with the applicable provisions of this
Agreement or (c) for any prepayment of a Bid Loan due to acceleration pursuant
to Section 7.2 or otherwise. Notwithstanding the foregoing, the Borrower shall
not be responsible to any Lender for any costs hereunder that result from the
application of Section 2.12 or from any wrongful actions or omissions or default
(including under Section 2.1(e)) of such Lender.

2.15    Certificates Regarding Yield Protection, Etc    .
Any request by any Lender Party for payment of additional amounts pursuant to
Sections 2.13, 2.14 and 2.16 shall be accompanied by a certificate of such
Lender Party setting forth the basis and amount of such request. In determining
the amount of such payment, such Lender Party may use such reasonable
attribution or averaging methods as it deems appropriate and practical.

2.16    Taxes    .
(a)    Tax Liabilities Imposed on a Lender.
(i)    Any and all payments by any Loan Party under any of the Loan Documents
shall be made free and clear of and without deduction for any and all Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of the Agent or Borrower, as applicable) requires the
deduction or withholding of any Tax from any such payment by the Agent or a Loan
Party, then the Agent or such Loan Party shall be entitled to make such
deduction or withholding upon the basis of the information and documentation to
be delivered pursuant to subsections (d) and (e) below.
(ii)    If any Loan Party or the Agent shall be required by the Code to withhold
or deduct any Taxes, including United States Federal backup withholding and
withholding taxes, from any payment then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsections (d) and
(e) below, (B) the Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent the withholding or deduction is made on account of Taxes other than
Excluded Taxes, the sum payable by such Loan Party shall be increased as may be
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 2.16) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deductions been made.
(iii)    Notwithstanding any other provision of this Section 2.16, no Loan Party
shall be required to pay any additional amounts pursuant to this Section 2.16(a)
with respect to Taxes that are attributable to such Lender’s failure to fully
comply with Section 2.16(d) and (e) and/or the certifications provided by such
Lender being inaccurate.
(b)    Other Taxes.
(i)    In addition, the Borrower agrees to pay, upon written notice from a
Lender or Agent and prior to the date when penalties attach thereto, all other
Taxes (other than Excluded Taxes) that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement. Each of the Loan Parties shall, and does hereby, indemnify the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or L/C Issuer for any reason fails to
pay indefeasibly to the Agent as required pursuant to Section 2.16(b)(ii) below.
(ii)    Each Lender and L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Agent against any Taxes other than Excluded Taxes attributable to such
Lender or L/C Issuer (but only to the extent that the Loan Parties have not
already indemnified the Agent for such Taxes and without limiting the obligation
of the Loan Parties to do so), (y) the Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.6(d) relating to the maintenance of a
Participant Register or as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the Agent
pursuant to Section 2.16(d) or (e) and (z) the Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or L/C
Issuer, in each case, that are payable or paid by the Agent or the Loan Parties
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender and
L/C Issuer hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender or L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the Agent under
this clause (ii).
(c)    Evidence of Payments. Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by any Loan Party or by the Agent to a
Governmental Authority as provided in this Section 2.16, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Applicable
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Agent, as the case may be.
(d)    Evidence of Exemption.
(i)    Any Lender or L/C Issuer that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and to the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by Applicable Law or the taxing authorities of
a jurisdiction pursuant to such Applicable Law reasonably requested by the
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender or L/C
Issuer, as applicable, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender or L/C Issuer is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(d)(ii) and (e) below) shall not be required if in the
Lender’s or L/C Issuer’s reasonable judgment such completion, execution or
submission would subject such Lender or L/C Issuer to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender or L/C Issuer.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or before the Closing Date (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), copies of executed IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(B)    each Foreign Lender (which, for purposes of this Section 2.16, shall
include any Affiliate of a Lender that makes any Euro-Dollar Rate Loan or a CDOR
Rate Loan pursuant to the terms of this Agreement) shall submit to the Borrower
and the Agent on or before the Closing Date (or, in the case of a Person that
becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), either:
(I)    copies of the following executed forms (x) with respect to payments of
interest under any Loan Document IRS Form W‑8BEN or W-8BEN-E, as applicable,
certifying and establishing that such Foreign Lender is entitled to benefits
under an income tax treaty to which the United States is a party which reduces
to zero the rate of withholding tax on payments of interest, and (y) with
respect to any other applicable payments under any Loan Document, IRS Form
W‑8BEN or W-8BEN-E, as applicable, certifying and establishing that such Foreign
Lender is entitled to an exemption from U.S. tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(II)    copies of executed IRS Form W-8ECI, certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, copies of the following
executed documents (x) a certificate substantially in the form of Exhibit
2.16(d)(ii)-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E, as
applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, copies of
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.16(d)(ii)-2 or Exhibit 2.16(d)(ii)-3, W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.16(d)(ii)-4 on behalf of each such direct and indirect partner;
(iii)    Each such Lender shall, to the extent it is legally entitled to do so,
from time to time after submitting any such form, submit to the Borrower and the
Agent such additional duly completed and signed copies of such forms (or such
substantively comparable successor forms or other documents as shall be adopted
from time to time by the relevant United States taxing authorities as a basis
for claiming an exemption from or reduction in United States federal withholding
Tax) as may be (1) reasonably requested in writing by the Borrower or the Agent
and (2) appropriate under then current United States laws or regulations.
(e)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
(f)    Additional Forms. Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.16 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.
(g)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or L/C Issuer, or have any obligation to pay to any Lender or
L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Loan Parties or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 2.16, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.16 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.



2.17    Applicable Lending Office; Discretion of Lenders as to Manner of
Funding    .
Each Lender may make, carry or transfer Euro-Dollar Rate Loans or CDOR Rate
Loans at, to, or for the account of an Affiliate of the Lender, provided that
such Lender shall not be entitled to receive, nor shall the Borrower be required
to pay, any greater amount under Sections 2.13 or 2.16 as a result of the
transfer of any such Loan than such Lender would be entitled to receive, or the
Borrower obligated to pay, immediately prior thereto unless (a) such transfer
occurred at a time when circumstances giving rise to the claim for such greater
amount did not exist or (b) such claim would have arisen even if such transfer
had not occurred. Notwithstanding any other provision of this Agreement, each
Lender shall be entitled to fund and maintain its funding of all or any part of
its Euro-Dollar Rate Loans or CDOR Rate Loans in any manner it sees fit, it
being understood, however, that for purposes of this Agreement, all
determinations hereunder shall be made as if each Lender had actually funded and
maintained each Euro-Dollar Rate Loan or each CDOR Rate Loan, as applicable,
through the purchase of deposits in the relevant interbank market having a
maturity corresponding to such Loan’s Interest Period and bearing interest at
the applicable rate.

2.18    Increases in Revolving Commitment    .
Prior to the Maturity Date and upon at least 15 days’ prior written notice to
the Agent (which notice shall be promptly transmitted by the Agent to each
Lender), the Borrower shall have the right, subject to the terms and conditions
set forth below, to increase the aggregate amount of the Tranche A Revolving
Committed Amount (but not the Letter of Credit Sublimit or the Swing Line
Sublimit); provided that (a) no Default or Event of Default shall exist at the
time of the request or the proposed increase in the Tranche A Revolving
Committed Amount, (b) such increase must be in a minimum amount of $10,000,000
and in integral multiples of $1,000,000 above such amount, (c) the Tranche A
Revolving Committed Amount shall not be increased to an amount greater than
SEVEN HUNDRED FIFTY MILLION DOLLARS ($750,000,000) without the prior written
consent of the Tranche A Required Lenders, (d) the aggregate amount of all
increases to the Tranche A Revolving Committed Amount pursuant to this Section
2.18 shall not exceed $200,000,000, (e) no individual Tranche A Lender’s Tranche
A Revolving Commitment may be increased without such Tranche A Lender’s written
consent, (f) if requested pursuant to Section 2.5, the Borrower shall execute
and deliver such Tranche A Revolving Loan Note(s) as are necessary to reflect
the increase in the Tranche A Revolving Committed Amount, (g) Schedule 1.1(c)
shall be amended to reflect the revised Tranche A Revolving Committed Amount and
revised Revolving Commitment Percentages of the Tranche A Lenders and (h) if any
Tranche A Revolving Loans are outstanding at the time of an increase in the
Tranche A Revolving Committed Amount, the Borrower will prepay (provided that
any such prepayment shall be subject to Section 2.14) one or more existing
Tranche A Revolving Loans in an amount necessary such that after giving effect
to the increase in the Tranche A Revolving Committed Amount each Tranche A
Lender will hold its pro rata share (based on its share of the revised Tranche A
Revolving Committed Amount) of outstanding Tranche A Revolving Loans.
Any such increase in the Tranche A Revolving Committed Amount shall apply, at
the option of the Borrower, to (x) the Tranche A Revolving Commitment of one or
more existing Tranche A Lenders; provided that any Tranche A Lender whose
Tranche A Revolving Commitment is being increased must consent in writing
thereto and/or (y) the creation of a new Tranche A Revolving Commitment to one
or more institutions that is not an existing Tranche A Lender; provided that any
such institution (A) must conform to the definition of Eligible Assignee, (B)
must have a Tranche A Revolving Commitment of at least $10,000,000 and (C) must
become a Tranche A Lender under this Agreement by execution and delivery of an
appropriate joinder agreement or of counterparts to this Agreement in a manner
acceptable to the Borrower and the Agent.

2.19    Letters of Credit    .
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Tranche A Lenders set forth in
this Section 2.19, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Tranche A Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the sum of all Tranche A
Revolving Loans outstanding plus all Bid Loans outstanding plus all L/C
Obligations outstanding plus all Swing Line Loans outstanding shall not exceed
the Tranche A Revolving Committed Amount, (y) with respect to each individual
Tranche A Lender, such Tranche A Lender’s pro rata share of outstanding Tranche
A Revolving Loans plus such Tranche A Lender’s pro rata share of outstanding L/C
Obligations plus such Tranche A Lender’s pro rata share of outstanding Swing
Line Loans shall not exceed such Tranche A Lender’s Revolving Commitment
Percentage of the Tranche A Revolving Committed Amount and (z) the L/C
Obligations outstanding shall not exceed the Letter of Credit Sublimit;
provided, further, that after giving effect to all L/C Credit Extensions, the
aggregate outstanding amount of all L/C Obligations of any Initial L/C Issuer
shall not exceed such Initial L/C Issuer’s L/C Commitment. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
(ii)    An L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.19(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Tranche A Required Lenders (other than Defaulting Lenders)
have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Tranche A Lenders that have
Tranche A Revolving Commitments have approved such expiry date.
(iii)    An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Applicable Law applicable to such L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Agent and such L/C Issuer, such Letter
of Credit is in an initial stated amount less than $50,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(F)    any Tranche A Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Tranche A Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.22(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.
(iv)    An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Tranche A Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Agent in Article 8 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Agent” as used in Article 8
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Agent not later than 11:00 a.m. at least five Business Days (or
such later date and time as the Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to applicable L/C Issuer and
the Agent such other documents and information pertaining to such requested
Letter of Credit issuance or amendment, including any Issuer Documents, as such
L/C Issuer or the Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, such L/C Issuer will provide the Agent with a copy
thereof. Unless the applicable L/C Issuer has received written notice from any
Lender, the Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article 3 shall not be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Tranche A Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Tranche A Lender’s Revolving
Commitment Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit other than a commercial Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Tranche A Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.19(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Agent that the Tranche A Required Lenders have elected not to permit
such extension, (2) from the Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 3.2 is not then satisfied, and
in each case directing such L/C Issuer not to permit such extension or (3) from
the Borrower that the Borrower has elected not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, applicable L/C Issuer will also deliver to the Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment. On a
monthly basis, each L/C Issuer shall deliver to the Agent a complete list of all
outstanding Letters of Credit issued by such L/C Issuer as provided in Section
2.19(l).
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the Agent
in an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse the applicable L/C Issuer by such time, the Agent shall promptly
notify each Tranche A Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Tranche A Lender’s
Revolving Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Tranche A Revolving Loans that are Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.1(b) for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 3.2 (other than the delivery of a Notice of
Borrowing) and provided that, after giving effect to such Borrowing, the sum of
all Tranche A Revolving Loans outstanding plus all Bid Loans outstanding plus
all L/C Obligations outstanding plus all Swing Line Loans outstanding shall not
exceed the Tranche A Revolving Committed Amount. Any notice given by the
applicable L/C Issuer or the Agent pursuant to this Section 2.19(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Each Tranche A Lender shall upon any notice pursuant to Section
2.19(c)(i) make funds available (and the Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer at the
Agent’s Office in an amount equal to its Revolving Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Agent, whereupon, subject to the provisions of Section
2.19(c)(iii), each Tranche A Lender that so makes funds available shall be
deemed to have made a Tranche A Revolving Loan that is a Base Rate Loan to the
Borrower in such amount. The Agent shall remit the funds so received to the
applicable L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Tranche A Revolving Loans that are Base Rate Loans because the
conditions set forth in Section 3.2 cannot be satisfied or for any other reason,
the Borrower shall be deemed to have incurred from the applicable L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Post-Default Rate. In such event,
each Tranche A Lender’s payment to the Agent for the account of the applicable
L/C Issuer pursuant to Section 2.19(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Tranche A Lender in satisfaction of its participation obligation under this
Section 2.19.
(iv)    Until each Tranche A Lender funds its Tranche A Revolving Loan or L/C
Advance pursuant to this Section 2.19(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Tranche A Lender’s Revolving Commitment Percentage of such amount shall be
solely for the account of such L/C Issuer.
(v)    Each Tranche A Lender’s obligation to make Tranche A Revolving Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.19(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Tranche
A Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) solely with respect to L/C Advances, the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Tranche A Lender’s obligation to make Tranche A Revolving Loans pursuant to this
Section 2.19(c) is subject to the conditions set forth in Section 3.2 (other
than delivery by the Borrower of a Notice of Borrowing). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Tranche A Lender fails to make available to the Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Tranche A Lender pursuant to the foregoing provisions of this Section 2.19(c) by
the time specified in Section 2.19(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Tranche A Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Tranche A Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Tranche A Lender’s Tranche
A Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the applicable
L/C Issuer submitted to any Tranche A Lender (through the Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Tranche A Lender such Tranche A
Lender’s L/C Advance in respect of such payment in accordance with Section
2.19(c), if such L/C Issuer or the Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Agent), such L/C Issuer shall turn over
such payment to the Agent for distribution to such Tranche A Lender or the Agent
will distribute to such Tranche A Lender, in each case, its Revolving Commitment
Percentage thereof in the same funds as those received by the Agent.
(ii)    If any payment received by an L/C Issuer or the Agent for the account of
such L/C Issuer pursuant to Section 2.19(c)(i) is required to be returned under
any of the circumstances described in Section 8.5 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Tranche A
Lender shall pay to the Agent for the account of such L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Tranche A
Lender, at a rate per annum equal to the Overnight Rate. The obligations of the
Tranche A Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any similar proceeding under any
other Applicable Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Tranche A Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Tranche A Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Tranche A Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.19(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Any L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP at the time of issuance shall apply to each commercial Letter
of Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to
the Borrower for, and such L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Applicable Law
or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Tranche A Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to the Applicable Margin times the daily
amount available to be drawn under such Letter of Credit and (ii) for each
standby Letter of Credit equal to the Applicable Margin times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.19 shall be payable, to the maximum extent permitted by
Applicable Law, to the other Tranche A Lenders in accordance with the upward
adjustments in their respective Revolving Commitment Percentages allocable to
such Letter of Credit pursuant to Section 2.22(a)(iv), with the balance of such
fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Post-Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate separately agreed between the Borrower and such L/C Issuer, computed on
the amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrower and such L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate separately agreed between the Borrower and
such L/C Issuer, computed on the daily amount available to be drawn under such
Letter of Credit and on a quarterly basis in arrears. Such fronting fee shall be
due and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.3. In addition, the Borrower shall pay directly to the applicable L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
(l)    Letters of Credit Reports.  Unless otherwise agreed by the Agent, each
L/C Issuer shall, in addition to its notification obligations set forth
elsewhere in this Section, provide the Agent a Letter of Credit Report, as set
forth below:
(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(iii)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;
(iv)    on any other Business Day, such other information as the Agent shall
reasonably request as to the Letters of Credit issued by such L/C Issuer; and
(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Agent (A) on the last Business
Day of each calendar month, (B) at all other times a Letter of Credit Report is
required to be delivered pursuant to this Agreement, and (C) on each date that
(1) an L/C Credit Extension occurs or (2) there is any expiration, cancellation
and/or disbursement, in each case, with respect to any such Letter of Credit, a
Letter of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.
(m)    Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer
upon receipt by the Agent of a fully executed Additional L/C Issuer Notice which
shall be signed by the Borrower, the Agent and each L/C Issuer.

2.20    Swing Line Loans    .
(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Tranche A Lenders set forth in this Section 2.20, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to the Borrower in Dollars at
any time from and after the Closing Date until the Business Day next preceding
the Revolving Commitment Termination Date in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit or the Swing Line
Lender’s Swing Line Commitment, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Revolving Commitment Percentage of the
outstanding amount of Tranche A Revolving Loans, Bid Loans and L/C Obligations
of the Tranche A Lender acting as Swing Line Lender, may exceed the amount of
such Tranche A Lender’s Revolving Commitment; provided, however, that (i) after
giving effect to any Swing Line Loan (x) the sum of all Tranche A Revolving
Loans outstanding plus all Bid Loans outstanding plus all L/C Obligations
outstanding plus all Swing Line Loans outstanding shall not exceed the Tranche A
Revolving Committed Amount and (y) with respect to each individual Tranche A
Lender, such Tranche A Lender’s pro rata share of outstanding Tranche A
Revolving Loans plus such Tranche A Lender’s pro rata share of outstanding L/C
Obligations plus such Tranche A Lender’s pro rata share of outstanding Swing
Line Loans shall not exceed such Tranche A Lender’s Revolving Commitment
Percentage of the Tranche A Revolving Committed Amount, (ii) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan and (iii) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such extensions
of credit will have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.20, prepay under Section 2.8, and reborrow under this Section 2.20.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate
plus the Applicable Margin for Base Rate Loans. Immediately upon the making of a
Swing Line Loan, each Tranche A Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Tranche A Lender’s Revolving Commitment Percentage times the amount of such
Swing Line Loan.
(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the Agent,
which may be given by (A) telephone or (B) a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a Swing Line Loan Notice. Each such notice must be
received by the Swing Line Lender and the Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Agent (by telephone or in writing) that the Agent has also received such Swing
Line Loan Notice and, if not, the Swing Line Lender will notify the Agent (by
telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Agent (including at
the request of any Tranche A Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.20(a), or (B) that one or more
of the applicable conditions specified in Article 3 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Tranche A Lender make
a Tranche A Revolving Loan that is a Base Rate Loan in an amount equal to such
Tranche A Lender’s Revolving Commitment Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Notice of Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.1(b), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the conditions set forth in Section 3.2 (other than the
delivery of a Notice of Borrowing) and provided that, after giving effect to
such Borrowing, the sum of all Tranche A Revolving Loans outstanding plus all
Bid Loans outstanding plus all L/C Obligations outstanding plus all Swing Line
Loans outstanding shall not exceed the Tranche A Revolving Committed Amount. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Notice of Borrowing promptly after delivering such notice to the Agent. Each
Tranche A Lender shall make an amount equal to its Revolving Commitment
Percentage of the amount specified in such Notice of Borrowing available to the
Agent in Same Day Funds for the account of the Swing Line Lender at the Agent’s
Office not later than 1:00 p.m. on the day specified in such Notice of
Borrowing, whereupon, subject to Section 2.20(c)(ii), each Tranche A Lender that
so makes funds available shall be deemed to have made a Tranche A Revolving Loan
that is a Base Rate Loan to the Borrower in such amount. The Agent shall remit
the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Tranche A Revolving Loans in accordance with Section 2.20(c)(i),
the request for Tranche A Revolving Loans that are Base Rate Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Tranche A Lenders fund its risk participation
in the relevant Swing Line Loan and each Tranche A Lender’s payment to the Agent
for the account of the Swing Line Lender pursuant to Section 2.20(c)(i) shall be
deemed payment in respect of such participation.
(iii)    If any Tranche A Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such Tranche
A Lender pursuant to the foregoing provisions of this Section 2.20(c) by the
time specified in Section 2.20(c)(i), the Swing Line Lender shall be entitled to
recover from such Tranche A Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Tranche A Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Tranche A Lender’s Tranche A Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Tranche
A Lender (through the Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)    Each Tranche A Lender’s obligation to make Tranche A Revolving Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.20(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Tranche A Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Tranche A Lender’s obligation to make Tranche A Revolving Loans pursuant to this
Section 2.20(c) is subject to the conditions set forth in Section 3.2. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Tranche A Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Tranche A Lender its Revolving Commitment Percentage thereof
in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 2.8(d) (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Tranche A Lender shall pay to the Swing Line Lender its
Revolving Commitment Percentage thereof on demand of the Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Overnight Rate. The Agent will make such demand upon
the request of the Swing Line Lender. The obligations of the Tranche A Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Tranche A Lender funds its Tranche A Revolving Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.20 to refinance such
Tranche A Lender’s Revolving Commitment Percentage of any Swing Line Loan,
interest in respect of such Revolving Commitment Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.21    Cash Collateral    .
(a)    Certain Credit Support Events. Upon the request of the Agent or the
applicable L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Agent or the applicable L/C Issuer, the Borrower shall
deliver to the Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.22(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes of clarification, if
Fronting Exposure remains after giving effect to Section 2.22(a)(iv), the Agent
shall first request that the Defaulting Lender deliver to the Agent Cash
Collateral in an amount sufficient to cover the remaining Fronting Exposure and,
second, to the extent Fronting Exposure remains after giving effect to Cash
Collateral provided by the Defaulting Lender, the Agent shall request that the
Borrower deliver to the Agent Cash Collateral in an amount sufficient to cover
the remaining Fronting Exposure.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent, the L/C
Issuers and the Lenders, and agrees to maintain, a first priority security
interest in all such Cash Collateral provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.21(c). If at any time
the Agent determines that Cash Collateral is subject to any right or claim of
any Person other than the Agent or an L/C Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Agent, pay or provide to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.21 or Sections
2.8, 2.19, 2.20, 2.22 or 7.2 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such Cash Collateral as may be provided for in this Section 2.21.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 9.6(b)(vi))) or (ii) upon the
Borrower’s request if there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.21 may be otherwise applied in
accordance with Section 7.3), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

2.22    Defaulting Lenders    .
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.3.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent hereunder for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Agent or requested by any L/C Issuer or the Swing Line Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
3.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    That Defaulting Lender (x) shall be entitled to receive any Facility Fee
pursuant to Section 2.6(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
amount of the Loans funded by it and (2) its Revolving Commitment Percentage of
the stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to Section 2.19, Section 2.20, Section 2.21,
or Section 2.22(a)(ii), as applicable (and the Borrower shall (A) be required to
pay to each of the L/C Issuer and the Swing Line Lender, as applicable, the
amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.19(h).
(B)    Each Defaulting Lender that is a Tranche A Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Tranche A Lender
is a Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.21.
(C)    With respect to any fee payable under Section 2.6(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such non-Defaulting Lender pursuant to clause
(a)(iv) below, (y) pay to the L/C Issuers and Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
(iv)    Reallocation of Revolving Commitment Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders that are Tranche A Lenders in accordance with their respective Revolving
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that such reallocation does not
cause the aggregate Tranche A Revolving Credit Exposure of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Revolving Commitment. Subject to
Section 9.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non- Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.21.
For purposes of clarification, the operation of the provisions in this Section
2.22(a) shall not result in a breach of the Borrower’s obligations to the
Defaulting Lender under this Agreement.
(b)    Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and the L/C Issuers agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Commitment Percentages (without giving effect to
Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.23    Extension of Maturity Date    .
(a)    At least 30 days but not more than 60 days prior to any anniversary of
the Closing Date, the Borrower, by written notice to the Agent, may request, up
to two (2) times during the term of this Agreement, an extension of the Maturity
Date in effect at such time by one year from its then scheduled expiration. The
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 20 days prior to such
anniversary date, notify the Borrower and the Agent in writing as to whether
such Lender will consent to such extension. If any Lender shall fail to notify
the Agent and the Borrower in writing of its consent to any such request for
extension of the Maturity Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Extending Lender with
respect to such request. The Agent shall notify the Borrower not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Maturity Date.
(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.23, upon receipt of a consent
executed by the Lenders and the Borrower, the Maturity Date in effect at such
time shall, effective as at the applicable anniversary date (the “Extension
Date”), be extended for one year; provided that on any Extension Date the
representations and warranties of the Borrower contained in Article IV are
correct on and as of such Extension Date, before and after giving effect to such
extension of the Maturity Date, as though made on and as of such Extension Date,
and no Default or Event of Default shall have occurred and be continuing on such
Extension Date. If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.23, upon receipt of
a consent executed by those Lenders that so consented (each an “Extending
Lender”) and the Borrower, the Maturity Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.23, be extended as to the Extending Lenders but shall not be
extended as to any other Lender (each a “Non-Extending Lender”). To the extent
that the Maturity Date is not extended as to any Lender pursuant to this Section
2.23 and the Revolving Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.23 on or prior to the applicable Extension
Date, the Revolving Commitment of such Non-Extending Lender shall automatically
terminate in whole on such unextended Maturity Date without any further notice
or other action by the Borrower, such Lender or any other Person; provided that
such Non-Extending Lender’s rights under Sections 2.13, 2.14, 2.16, 9.1 and 9.2,
and its obligations under Section 9.2(b), shall survive the Maturity Date for
such Non-Extending Lenders as to matters occurring prior to such date. It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Maturity Date.
(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.23, the Agent shall promptly so notify the
Extending Lenders, and each Extending Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Extending Lenders’ Revolving Commitments for which it
is willing to accept an assignment. If the Extending Lenders notify the Agent
that they are willing to accept assignments of Revolving Commitments in an
aggregate amount that exceeds the amount of the Revolving Commitments of the
Non-Extending Lenders, such Revolving Commitments shall be allocated among the
Extending Lenders willing to accept such assignments in such amounts as are
agreed between the Borrower and the Agent. If after giving effect to the
assignments of Revolving Commitments described above there remains any Revolving
Commitments of Non-Extending Lenders, the Borrower may arrange for one or more
Extending Lenders or other Eligible Assignees (any such Eligible Assignee to be
referred to herein as an “Assuming Lender”) to assume, effective as of the
Extension Date, any Non-Extending Lender’s Revolving Commitment and all of the
obligations of such Non-Extending Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Extending
Lender; provided, however, that the amount of the Revolving Commitment of any
such Assuming Lender as a result of such substitution shall in no event be less
than $10,000,000 unless the amount of the Revolving Commitment of such
Non-Extending Lender is less than $10,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
(i)    any such Extending Lender or Assuming Lender shall have paid to such
Non-Extending Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Extending Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Extending Lender as of the effective date of
such assignment;
(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Non-Extending Lender, and all other accrued and
unpaid amounts owing to such Non-Extending Lender hereunder, as of the effective
date of such assignment shall have been paid to such Non-Extending Lender; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.6(b) for such assignment shall have
been paid;
provided further that such Non-Extending Lender’s rights under Sections 2.13,
2.14, 2.16, 9.1 and 9.2, and its obligations under Section 9.2(b), shall survive
such substitution as to matters occurring prior to the date of substitution. At
least three Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Agent an Assignment
and Assumption, duly executed by such Assuming Lender, such Non-Extending
Lender, the Borrower and the Agent, (B) any such Extending Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Agent as
to the increase in the amount of its Revolving Commitment and (C) each
Non-Extending Lender being replaced pursuant to this Section 2.23 shall have
used its commercially reasonable efforts to deliver to the Agent any Note or
Notes held by such Non-Extending Lender. Upon the payment or prepayment of all
amounts referred to in clauses (i), (ii) and (iii) of subsection (c) of this
Section 2.23, each such Extending Lender or Assuming Lender, as of the Extension
Date, will be substituted for such Non-Extending Lender under this Agreement and
shall be a Lender for all purposes of this Agreement, without any further
acknowledgement by or the consent of the other Lenders, and the obligations of
each such Non-Extending Lender hereunder shall, by the provisions hereof, be
released and discharged.


(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.23) Lenders have Revolving Commitments equal to
at least 50% of the Revolving Commitments in effect immediately prior to the
Extension Date consent to a requested extension not later than one Business Day
prior to such Extension Date, the Agent shall so notify the Borrower, and,
subject to (i) the representations and warranties of the Borrower contained in
Article IV being correct on and as of the date of such extension of the Maturity
Date, before and after giving effect thereto, as though made on and as of such
date, (ii) no Default or Event of Default having occurred and being continuing
on the Extension Date and (iii) execution of a consent by the Extending Lenders,
Assuming Lenders and the Borrower, the Maturity Date then in effect shall be
extended for the additional one-year period as described in subsection (a) of
this Section 2.23, and all references in this Agreement, and in the Notes, if
any, to the “Maturity Date” shall, with respect to each Extending Lender and
each Assuming Lender for such Extension Date, refer to the Maturity Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Maturity Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Extending Lender and each such Assuming Lender.

ARTICLE III.    

CONDITIONS TO LOANS

3.1    Closing Conditions    .
The obligation of the Lenders to enter into this Agreement shall be subject to
satisfaction (or waiver) of the following conditions:
(a)    Loan Documents. The Agent shall have received duly executed copies of (i)
this Agreement and (ii) the Notes, if any, all of which shall be in form and
substance satisfactory to the Agent and each of the Lenders.
(b)    Corporate Documents. The Agent shall have received the following:
(i)    Charter Documents. Copies of the articles or certificate of incorporation
of the Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation and
certified by a secretary or assistant secretary of the Borrower to be true and
correct as of the Closing Date.
(ii)    Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.
(iii)    Resolutions. Copies of resolutions of the board of directors of the
Borrower or an authorized committee thereof, approving and adopting the
transactions contemplated herein and authorizing execution and delivery of the
Loan Documents, certified by a secretary or assistant secretary of the Borrower
to be true and correct and in full force and effect as of the Closing Date.
(iv)    Good Standing. Copies of a certificate of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state of its incorporation.
(v)    Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.
(c)    Opinion of Counsel. The Agent shall have received an opinion or opinions
(which shall cover, among other things, authority, legality, validity, binding
effect and enforceability), satisfactory to the Agent, addressed to the Lender
Parties and dated as of the Closing Date, from legal counsel to the Borrower.
(d)    Closing Officer’s Certificate. The Agent shall have received a
certificate executed by the chief financial officer of the Borrower in the form
of Exhibit 3.1(d).
(e)    Material Adverse Change. As of the Closing Date, there shall not have
occurred a Material Adverse Change since February 3, 2018.
(f)    Litigation. Except as disclosed in Schedule 4.5, there are no actions,
suits or proceedings pending or, to the best knowledge of the Borrower,
threatened against or affecting the Borrower, any Subsidiary or any of its
properties before any Governmental Authority (i) in which there is a reasonable
possibility of an adverse determination that could result in a material
liability or have a Material Adverse Effect or (ii) that in any manner draws
into question the validity, legality or enforceability of any Loan Document or
any transaction contemplated thereby.
(g)    Fees, Expenses and Interest Paid. The Borrower shall have paid all fees
and expenses due and owing pursuant to the terms of this Agreement for which the
Borrower shall have been billed on or before the Closing Date, including, but
not limited to, fees owed pursuant to (i) the Agent Fee Letter, (ii) that
certain fee letter dated as of August 28, 2018 by and among the Borrower, Bank
of America, MLPF&S, Wells Fargo Bank, National Association and U.S. Bank
National Association, (iii) that certain fee letter dated as of August 28, 2018
by and among the Borrower, Wells Fargo Bank, National Association and Wells
Fargo Securities, LLC and (iv) that certain fee letter dated as of August 28,
2018 by and between the Borrower and U.S. Bank National Association.
(h)    Existing Credit Agreement. The Existing Credit Agreement shall be
terminated and all amounts owing there under, if any, shall have been paid in
full.
(i)    General. All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered or
executed or recorded in form and substance satisfactory to the Agent, and the
Agent shall have received all such counterpart originals or certified copies
thereof as the Agent may reasonably request.
Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

3.2    Conditions Precedent to Loans    .
The obligation of the Lenders to make any Loan or an L/C Issuer to make any L/C
Credit Extension on any Funding Date shall be subject to the following
conditions precedent:
(a)    Closing Date. The conditions precedent set forth in Section 3.1 shall
have been satisfied or waived in writing by the Lenders as of the Closing Date.
(b)    Notice of Borrowing. The Borrower shall have delivered to the Agent and,
if applicable, the applicable L/C Issuer or the Swing Line Lender, (i) in the
case of a Revolving Loan, a Notice of Borrowing, duly executed and completed in
accordance with Section 2.1, and the Borrower shall have otherwise complied with
all of the terms of Section 2.1, (ii) in the case of a Bid Loan, a Bid Loan
Quote Request, duly executed and completed, in accordance with Section 2.2, and
the Borrower shall have otherwise complied with all of the terms of Section 2.2,
(iii) in the case of an L/C Credit Extension, a Letter of Credit Application,
duly executed and completed in accordance with Section 2.19(b)(i), and the
Borrower shall have otherwise complied with all of the terms of Section 2.19 and
(iv) in the case of a Swing Line Loan, a Swing Line Loan Notice, duly executed
and completed in accordance with Section 2.20(b), and the Borrower shall have
otherwise complied with all of the terms of Section 2.20.
(c)    Representations and Warranties. All of the representations and warranties
of the Borrower contained in the Loan Documents shall be true and correct in all
material respects on and as of the Funding Date as though made on and as of that
date; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.
(d)    No Default. No Default or Event of Default shall exist or result from the
making of the Loan.
(e)    Canadian Dollars. In the case of a Loan to be denominated in Canadian
Dollars, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent or the Tranche B
Required Lenders would make it impracticable for such Loan to be denominated in
Canadian Dollars.
(f)    Satisfaction of Conditions. Each borrowing of a Loan shall constitute a
representation and warranty by the Borrower as of the Funding Date that the
conditions contained in Sections 3.2(c) and 3.2(d) have been satisfied.

ARTICLE IV.    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender Parties as follows:

4.1    Organization, Powers and Good Standing    .
(a)    Each of the Loan Parties and, except as would not reasonably be expected
to have a Material Adverse Effect, their Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, as shown on Schedule 4.1, and (ii) has all requisite power and
authority and the legal right to own and operate its properties, to carry on its
business as heretofore conducted, to enter into the Loan Documents to which it
is a party and to carry out the transactions contemplated hereby and thereby.
Except as would not reasonably be expected to have a Material Adverse Effect,
each of the Borrower and its Subsidiaries possesses all Governmental Approvals,
in full force and effect, free from burdensome restrictions, that are necessary
for the ownership, maintenance and operation of its properties and conduct of
its business as now conducted, and is not in violation thereof. Each of the
Borrower and its Subsidiaries is duly qualified, in good standing and authorized
to do business in each state or other jurisdiction where the nature of its
business activities conducted or properties owned or leased requires it to be so
qualified and where any failure to be so qualified, individually or in the
aggregate, could have a Material Adverse Effect.
(b)    Set forth on Schedule 4.1 is an indication as to whether a Subsidiary is
a Material Subsidiary and a Loan Party as of the First Amendment Date (and as of
each date such schedule is required to be updated pursuant to Section 5.1(i))
and if such Subsidiary is a Loan Party, (i) the exact legal name, (ii) any
former legal names in the four (4) months prior to the First Amendment Effective
Date, (iii) the type of organization, (iv) the chief executive office, and (v) 
the U.S. federal taxpayer identification number or, other applicable unique
identification number issued to it by the jurisdiction of its incorporation or
organization.

4.2    Authorization, Binding Effect, No Conflict, Etc    .
(a)    Authorization, Binding Effect, Etc. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate action on the part of
such Loan Party; and each such Loan Document has been duly executed and
delivered by each Loan Party that is party thereto and is the legal, valid and
binding obligation of such Loan Party, enforceable against it in accordance with
its terms, except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors’ rights generally.
(b)    No Conflict. The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is party, and the consummation of the
transactions contemplated thereby, do not and will not (i) violate any provision
of the charter or other organizational documents of such Loan Party, (ii) except
for consents that have been obtained and are in full force and effect, conflict
with, result in a breach of, or constitute (or, with the giving of notice or
lapse of time or both, would constitute) a default under, or require the
approval or consent of any Person pursuant to, any Material Contractual
Obligation of such Loan Party, (iii) violate any Applicable Law binding on such
Loan Party, or (iv) result in or require the creation or imposition of any Lien
on any assets or properties of the Borrower or any of its Subsidiaries.
(c)    Governmental Approvals. No Governmental Approval is required in
connection with the (i) execution, delivery and performance by each Loan Party
of any Loan Document to which it is a party or the transactions contemplated
thereby, (ii) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (iii) the perfection or maintenance of the Liens
created under the Collateral Documents or (iv) as of the date of such
representation, the exercise by the Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (x) authorizations, approvals, actions, notices
and filings which have been duly obtained and (y) filings to perfect the Liens
created by the Collateral Documents.

4.3    Financial Information    .
The balance sheets of the Borrower and its consolidated Subsidiaries as of
February 3, 2018 and the related statements of earnings, stockholder’s equity
and cash flow for the Fiscal Year then ended, certified by the Borrower’s
independent certified public accountants, which are included in the Borrower’s
Annual Report on Form 10‑K for the Fiscal Year ended February 3, 2018, were
prepared in accordance with GAAP consistently applied and fairly present the
financial position of the Borrower and its consolidated Subsidiaries as of the
date thereof and the results of operations and cash flow for the period then
ended. Neither the Borrower nor any of its consolidated Subsidiaries on such
date had any liabilities for Taxes or long‑term leases, forward or long‑term
commitments or unrealized losses from any unfavorable commitments that are not
reflected in the foregoing statements or in the notes thereto and that,
individually or in the aggregate, are material.

4.4    No Material Adverse Changes    .
Since February 3, 2018, there has been no Material Adverse Change; provided,
that, for purposes of determining the accuracy of the representation and
warranty set forth in this Section 4.4, the impacts of the recent novel
coronavirus COVID-19 on the business, assets, liabilities, results of operations
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole, disclosed in any report filed prior to the First Amendment Effective
Date on Form 8-K with the SEC will be disregarded.

4.5    Litigation    .
Except as disclosed in Schedule 4.5 or as otherwise disclosed in accordance with
Section 5.1(g) below, there are no actions, suits or proceedings pending or, to
the best knowledge of the Borrower, threatened against or affecting any Loan
Party, any Subsidiary or any of its properties before any Governmental Authority
(a) in which there is a reasonable possibility of an adverse determination that
could result in a material liability or have a Material Adverse Effect or
(b) that in any manner draws into question the validity, legality or
enforceability of any Loan Document or any transaction contemplated thereby.

4.6    Agreements: Applicable Law    .
Neither the Borrower nor any Loan Party is in material violation of any
Applicable Law, or in default under its charter documents, bylaws or other
organizational or governing documents or any of its Material Contractual
Obligations.

4.7    Insurance.
The property and general liability insurance coverage of the Loan Parties as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 4.7.



4.8    Governmental Regulation    .
The Borrower is neither an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or a company
controlled by such a company, nor is the Borrower subject to any federal or
state statute or regulation limiting its ability to incur Debt for money
borrowed (other than the Margin Regulations).

4.9    Margin Regulations/Proceeds of Loans    .
Neither the Borrower nor any Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purposes of
purchasing or carrying Margin Stock. The value of all Margin Stock held by the
Borrower and its Subsidiaries constitutes less than 25% of the value, as
determined in accordance with the Margin Regulations, of all assets of the
Borrower. The proceeds of the Loans will be and have been used solely in
accordance with Section 2.3.

4.10    Employee Benefit Plans    .
None of the Plans of the Borrower or any member of the Controlled Group are in
“at risk status” (as defined in Section 430(i)(4) of the Code, without regard to
Section 430(i)(4)(B) relating to the transition rule) and no Plan has incurred
any liability to the PBGC in connection with any Plan.
During the five-year period prior to the date this representation is made or
deemed made, no ERISA Event has occurred and is continuing with respect to any
Plan (whether or not terminated). Neither the Borrower nor any member of the
Controlled Group is required to make or accrue a contribution or has within any
of the preceding five plan years made or accrued an obligation to make
contributions to any Multiemployer Plan. To the extent the Borrower in the
future has or enters into any applicable Plan, the fair market value of the
assets of each Plan is at least equal to the present value of the “benefit
liabilities” (within the meaning of Section 4001(a)(16) of ERISA), whether or
not vested, under such Plan determined in accordance with Financial Accounting
Standards Board Statement 87 using the actuarial assumptions and methods used by
the actuary to such Plan in its valuation of such Plan.
As of the Closing Date, the Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Revolving Commitments.
Each Canadian Pension Plan is in compliance in all material respects with the
applicable provisions of all Applicable Laws and (ii) each Canadian Pension Plan
has received a confirmation of registration from the Canada Revenue Agency and,
to the best knowledge of the Loan Parties, nothing has occurred which would
prevent, or cause the loss of, such registration. Each Loan Party and each
Subsidiary has made all contributions required to be made by such Loan Party or
Subsidiary to each Canadian Pension Plan.
No Loan Party or Subsidiary maintains, contributes to, or has any liability or
contingent liability with respect to, a Canadian Defined Benefit Pension Plan.

4.11    [Reserved]    .

4.12    Solvency    .
As of the First Amendment Effective Date, each Loan Party is, individually and
on a consolidated basis with its Subsidiaries, Solvent.

4.13    Title to Properties    .
The Borrower and each of the Loan Parties is the owner of, and has good and
marketable title to, or material licenses and leases which are valid for the use
of, all of its material properties and other material assets, and none of such
properties or assets is subject to any Liens other than Permitted Liens.

4.14    Sanctions Concerns and Anti-Corruption Laws    .
(a)    Sanctions Concerns. None of the Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Borrower and its Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, the Canadian Sanctions List, HMT’s
Consolidated List of Financial Sanctions Targets or the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction.
(b)    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the Corruption
of Foreign Public Officials Act (Canada) and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures reasonably designed to promote and achieve compliance with such
laws.

4.15    Affected Financial Institution    .
The Borrower is not an Affected Financial Institution.



4.16    Covered Entities    .
No Loan Party is a Covered Entity.

4.17    Collateral Representations    .
(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Agent for the benefit of the Secured Parties
a legal, valid and enforceable first priority Lien (subject to Permitted Liens)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed prior to the First
Amendment Effective Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.
(b)    Deposit Accounts and Securities Accounts. Set forth on Schedule 4.17(b)
as of the First Amendment Effective Date (and as of each date such schedule is
required to be updated pursuant to Section 5.1(i)) is a list of all deposit
accounts and securities accounts of the Loan Parties.
(c)    Properties. Set forth on Schedule 4.17(c) as of the First Amendment
Effective Date (and as of each date such schedule is required to be updated
pursuant to Section 5.1(i)) is a list of all real property located in the United
States that is owned or leased by any Loan Party.

4.18    Intellectual Property    .
The Loan Parties own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, trade secrets,
know-how, franchises, licenses and other intellectual property rights
(collectively, “Intellectual Property”) that are used in the operation of the
business of the Loan Parties and their Subsidiaries, without conflict with the
rights of any other Person. To the best knowledge of the Loan Parties, neither
the operation of the business, nor any product, service, process, method,
substance, part or other material now used, or now contemplated to be used, by
any Loan Party or any of its Subsidiaries infringes, misappropriates or
otherwise violates upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of any Loan Party, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Loan Parties, there has been no unauthorized use, access,
interruption, modification, corruption or malfunction of any information
technology assets or systems (or any information or transactions stored or
contained therein or transmitted thereby) owned or used by the any Loan Party or
any of its Subsidiaries, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Set forth on Schedule
4.18 is a list of (i) all Intellectual Property registered or pending
registration with the United States Copyright Office, the United States Patent
and Trademark Office or the Canadian Intellectual Property Office that, as of
the First Amendment Effective Date (and as of each date such schedule is
required to be updated pursuant to Section 5.1(i)), a Loan Party owns and (ii)
all licenses of Intellectual Property registered with the United States
Copyright Office, the United States Patent and Trademark Office or the Canadian
Intellectual Property Office as of the First Amendment Effective Date.



ARTICLE V.    

AFFIRMATIVE COVENANTS OF THE BORROWER
Until the Facility Termination Date:

5.1    Financial Statements and Other Reports    .
The Borrower shall deliver to the Agent (which shall promptly provide copies to
each Lender), for the benefit of the Lenders:
(a)    as soon as practicable and in any event within the earlier of (i) 90 days
after the end of each Fiscal Year or (ii) two Business Days after the date the
Borrower files its Form 10‑K with the SEC, the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of the end of such year and the
related statements of earnings, stockholder’s equity and cash flow for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and accompanied by an unqualified
report thereon of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by the Borrower and
reasonably satisfactory to the Required Lenders, which report shall state that
such financial statements fairly present the financial position of the Borrower
and its consolidated Subsidiaries as of the date indicated and its results of
operations and cash flows for the periods indicated in conformity with GAAP
(except as otherwise stated therein) and that the examination by such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards.
(b)    as soon as practicable and in any event within 45 days after the end of
each Fiscal Quarter (other than the last Fiscal Quarter of any Fiscal Year) a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such quarter and the related statements of earnings, stockholder’s
equity and cash flow for such quarter and the portion of the Fiscal Year ended
at the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding periods of the prior Fiscal Year, all in
reasonable detail and certified by the Borrower’s chief financial officer or
controller as fairly presenting the financial condition of the Borrower and its
consolidated Subsidiaries as of the dates indicated and its results of
operations and cash flows for the periods indicated, subject to normal year‑end
adjustments.
(c)    together with each delivery of financial statements pursuant to
Sections 5.1(a) and 5.1(b), a certificate of the chief financial officer or the
treasurer of the Borrower, substantially in the form of Exhibit 5.1(c) (a
“Compliance Certificate”), duly executed and completed, setting forth the
calculations required to establish compliance with Section 6.3, as of the date
of such financial statements (which delivery may, unless the Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes).
(d)    within five Business Days after the Borrower becomes aware of the
occurrence of any Default or Event of Default, a certificate of a Senior Officer
of the Borrower setting forth the details thereof and the action that the
Borrower is taking or proposes to take with respect thereto.
(e)    promptly upon their becoming available, copies of all material reports,
notices and proxy statements sent or made available by the Borrower to its
security holders, and all material registration statements (other than the
exhibits thereto) and annual, quarterly or monthly reports, if any, filed by the
Borrower with the SEC.
(f)    within five Business Days after the Borrower becomes aware of the
occurrence of a material ERISA Event, a statement of a Senior Officer of the
Borrower setting forth the details thereof and the action that the Borrower is
taking or proposes to take with respect thereto, together with a copy of the
notice, if any, of such event given or required to be given to the PBGC; within
five days of the date the Borrower or any member of the Controlled Group becomes
obliged to make or accrue a contribution to a Multiemployer Plan, a statement of
a Senior Officer of the Borrower setting forth the details thereof and the
action that the Borrower is taking or proposes to take with respect thereto; and
within five days of the date the Borrower or any Loan Party becomes aware of any
material failure by any Loan Party or any Subsidiary to perform its obligations
under a Canadian Pension Plan, a statement of a Senior Officer of the Borrower
setting forth the details thereof and the action that the Borrower or any other
Loan Party is taking or proposes to take with respect thereto.
(g)    within five Business Days after the Borrower obtains knowledge thereof,
notice of all litigation or proceedings commenced or threatened affecting the
Borrower or any Subsidiary (i) that could reasonably be expected to have a
Material Adverse Effect or (ii) that questions the validity or enforceability of
any Loan Document.
(h)    at least ten (10) days prior to any such change, notify the Agent of any
change in an Loan Party’s name, jurisdiction of formation, form of organization
or chief executive office or other principal place of business.
(i)    during any Collateral Period, concurrently with the delivery of the
Compliance Certificate referred to in Section 5.1(c), the following updated
Schedules to this Agreement (which may be attached to the Compliance
Certificate) to the extent required to make the representation related to such
Schedule true and correct as of the date of such Compliance Certificate:
Schedules 4.1, 4.17(b), 4.17(c) and 4.18.
(j)    from time to time such additional information regarding the Borrower and
its Subsidiaries or the business, assets, liabilities, prospects, results of
operation or financial condition of any such Person as the Agent, on behalf of
any Lender Party, may reasonably request.
Documents required to be delivered pursuant to Section 5.1(a) or (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.5; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third‑party
website or whether sponsored by the Agent); provided that: (x) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (y) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Agent and/or BofA Securities may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak
or another similar encrypted electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non‑public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agent, BofA Securities and the Lenders to treat
such Borrower Materials as not containing any material non‑public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Agent and BofA Securities shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

5.2    Records and Inspection    .
The Borrower shall, and shall cause each Subsidiary to, maintain adequate books,
records and accounts as may be required or necessary to permit the preparation
of financial statements required to be delivered hereunder in accordance with
sound business practices and GAAP. The Borrower shall, and shall cause each
Subsidiary to, permit such Persons as the Agent may designate, at reasonable
times during the Borrower’s regular office hours as often as may reasonably be
requested (which, for the avoidance of doubt, excluding any such visits and
inspections during the continuation of an Event of Default, shall not exceed one
(1) visit and/or inspection in any Fiscal Year) and under reasonable
circumstances, to (a) visit and inspect any of its properties, (b) inspect and
copy its books and records, and (c) discuss with its officers, as the Agent may
reasonably request, and its independent accountants, its business, assets,
liabilities, results of operation or financial condition; provided that the
Agent shall not have access to consumer information or any other similar
restricted information if such access is prohibited by Applicable Law.

5.3    Corporate Existence, Etc    .
The Borrower shall, and shall (except as otherwise permitted under Section 6.4)
cause each Loan Party to, at all times (a) preserve and keep in full force and
effect its corporate existence and all rights and franchises material to the
Borrower and to the Borrower and its Subsidiaries taken as a whole and (b)
preserve or renew all of its registered Intellectual Property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

5.4    Payment of Taxes and Claims    .
The Borrower shall, and shall cause each Loan Party to (a) file all United
States federal income Tax returns and all other material Tax returns required to
be filed by them, (b) maintain adequate reserves in accordance with GAAP with
respect to any Tax deficiencies asserted or proposed to be asserted against them
and (c) pay and discharge all claims of any kind (including claims for labor,
material and supplies) that, if unpaid, might by Applicable Law become a Lien
upon any material portion of the property of the Borrower and its Subsidiaries;
provided, however, that, unless and until foreclosure, distraint, levy, sale or
similar proceedings shall have commenced, the Loan Parties need not pay or
discharge any such claim so long as the validity or amount thereof is being
contested in good faith and by appropriate proceedings and so long as any
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.

5.5    Maintenance of Properties    .
The Borrower shall, and shall cause each Subsidiary to, maintain or cause to be
maintained in good repair, working order and condition (ordinary wear and tear
excepted), all properties and other assets useful and necessary to its business,
and from time to time the Loan Parties shall make or cause to be made all
appropriate repairs, renewals and replacements thereto except, in each case, to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Borrower shall, and shall cause each of its
Subsidiaries to, use reasonable efforts to prevent offsets of and defenses to
its receivables and other rights to payment. The Borrower shall, and shall cause
each Loan Party to, maintain or cause to be maintained good and marketable title
to, or material licenses and leases which are valid for the use of, all of its
material properties and other material assets.

5.6    Maintenance of Insurance    .
(a)    The Borrower shall, and shall cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance (or adequate
self-insurance) in at least such amounts, of such character and against at least
such risks as is usually maintained by companies of established repute engaged
in the same or a similar business in the same general area.
(b)    As soon as practical, and any event, no later than thirty (30) days after
the First Amendment Effective Date, the Borrower shall, and shall cause each
Loan Party to, cause the Agent to be named as lenders’ loss payable, loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
of any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Agent, each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Agent that it will give the
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or cancelled (or ten (10) days prior notice in the case of
cancellation due to the nonpayment of premiums). Annually, upon expiration of
current insurance coverage, the Loan Parties shall provide, or cause to be
provided, to the Agent, such evidence of insurance as required by the Agent,
including, but not limited to: (i) evidence of such insurance policies
(including, without limitation and as applicable, ACORD Form 28 certificates (or
similar form of insurance certificate), and ACORD Form 25 certificates (or
similar form of insurance certificate)), (ii) declaration pages for each
insurance policy and (iii) lender’s loss payable endorsement if the Agent for
the benefit of the Secured Parties is not on the declarations page for such
policy.

5.7    Conduct of Business; Compliance with Law    .
The Borrower shall not change the general character of its business as conducted
at the Closing Date or engage, directly or through a Subsidiary, in any type of
business not reasonably related to its business as normally conducted except for
those businesses which are immaterial to the Borrower’s business as normally
conducted. Each Loan Party shall maintain its right to carry on business in any
jurisdiction where it is doing business at such time and remain in and
continuously operate the same lines of business presently engaged in except for
(i) periodic shutdown in the ordinary course of business, (ii) interruptions
caused by strike, labor dispute, catastrophe, acts of war or terrorism or any
other events over which it has no control, and (iii) discontinuance of
operations when reasonably determined by the Borrower to be in the best interest
of the Loan Parties, provided that such discontinuance will not have a Material
Adverse Effect. The Borrower shall, and shall cause each of the Loan Parties to,
conduct its business in compliance in all material respects with all Applicable
Law and all its Material Contractual Obligations.


31
CHAR1\1720736v10



--------------------------------------------------------------------------------






5.8    Further Assurances    .
At any time and from time to time, upon the request of the Agent, the Borrower
shall, and shall cause each Loan Party to, execute and deliver such further
documents and do such other acts and things as the Agent may reasonably request
in order to effect fully the purposes of the Loan Documents and any other
agreement contemplated thereby and to provide for payment and performance of the
Obligations in accordance with the terms of the Loan Documents.

5.9    Additional Guarantors    .
(a)    Within thirty days (or such later date as the Agent may agree in its sole
discretion) after (i) any Person becomes a Material Subsidiary, cause such
Person to, or (ii) the Loan Parties fail to own all of the Intellectual Property
of the Borrower and its Subsidiaries or at least ninety-five percent (95%) of
the total inventory of the Borrower and its Subsidiaries or at least ninety-five
percent (95%) of the total accounts receivable of the Borrower and its
Subsidiaries, cause such Persons as are necessary to be in compliance with the
foregoing to, in each case, (x) become a Guarantor by executing and delivering
to the Agent a Joinder Agreement or such other documents as the Agent shall deem
appropriate for such purpose, and (y) deliver to the Agent such Organization
Documents, resolutions and opinions of counsel, all in form, content and scope
reasonably satisfactory to the Agent; provided, however, except as required to
comply with clause (ii) above, no Foreign Subsidiary shall be required to become
a Guarantor to the extent such Guaranty would result in a material adverse tax
consequence for the Borrower.


(b)    If any Subsidiary provides a guaranty of the 2020 Senior Notes, it shall
become a Guarantor in accordance with Section 5.9(a).


(c)    Notwithstanding anything to the contrary contained herein, neither PropCo
nor any of its Subsidiaries shall be required to become Guarantors.



5.10    Anti-Corruption Laws; Sanctions    .
The Borrower shall, and shall cause of each of its Subsidiaries to, conduct its
business in all material respects in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, the Corruption of
Foreign Public Officials Act (Canada) and other similar anti-corruption
legislation in other jurisdictions and with all applicable Sanctions, and
maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws and Sanctions.

5.11    Pledged Assets    .
(a)    During any Collateral Period, except with respect to Excluded Property,
the Borrower shall, and shall cause each Loan Party to, promptly (and in any
event, within thirty (30) days of a Collateral Trigger Event):
(i)    cause all property of each Loan Party that constitutes Collateral to be
subject at all times to first priority, perfected Liens in favor of the Agent to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the Agent
such other documentation as the Agent reasonably may request including filings
and deliveries necessary to perfect such Liens, Organization Documents,
resolutions, and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Agent.
(ii)    at any time upon request of the Agent, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Agent reasonably may deem necessary or desirable to maintain in favor of the
Agent, for the benefit of the Secured Parties, Liens and insurance rights on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.
(b)    Upon the occurrence of a Collateral Release Event, the Agent shall
promptly release the Liens and security interests in the Collateral, all at the
expense of the Loan Parties.

5.12    Deposit Accounts    .
The Borrower shall, and shall cause its Subsidiaries to, maintain all primary
cash management and treasury business with Bank of America or another Lender or
any of their respective Affiliates, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts.



ARTICLE VI.    

NEGATIVE COVENANTS OF THE BORROWER
Until the Facility Termination Date:

6.1    Liens    .
The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any asset of the Borrower or any Subsidiary, whether now owned or hereafter
acquired, except:
(a)    Liens securing the Obligations and Existing Liens;
(b)    (i) Liens for Taxes, assessments or charges of any Governmental Authority
for claims that are not material or are not yet due or are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP (and as to which foreclosure, distraint, levy, sale or similar proceedings
have not yet commenced with respect to the property subject to any such Lien on
account thereof); (ii) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, bankers and other Liens imposed by law and
created in the ordinary course of business for amounts that are not material and
are not yet due or are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP (and as to which foreclosure,
distraint, levy, sale or similar proceedings have not yet commenced with respect
to the property subject to any such Lien on account thereof); (iii) Liens
incurred and deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits or to secure the performance (including by way of surety bonds or
appeal bonds) of tenders, bids, leases, contracts, statutory obligations or
similar obligations or arising as a result of progress payments under contracts,
in each case in the ordinary course of business and not relating to the
repayment of Debt; (iv) easements, rights‑of‑way, covenants, consents,
reservations, encroachments, variations and other restrictions, conditions
(including those conditions commonly referred to as “CC&Rs”), charges or
encumbrances (whether or not recorded) that do not materially interfere with the
ordinary conduct of the Loan Parties’ business; (v) building restrictions,
zoning laws and other statutes, laws, rules, regulations, ordinances and
restrictions; (vi) leases, subleases, easements or similar use rights granted in
the ordinary course of business to others not materially interfering with the
business of, and consistent with past practices of, the Loan Parties; (vii)
construction, operation and reciprocal easement agreements entered into in the
ordinary course of business that do not materially interfere with the ordinary
conduct of the Loan Parties’ business and not relating to the repayment of Debt;
(viii) customary rights of set off, revocation, refund or charge-back under
deposit agreements or under the Uniform Commercial Code in favor of banks or
other financial institutions where the Borrower or any Subsidiary maintains
deposits in the ordinary course of business; (ix) Liens on accounts receivable
of the Loan Parties for which collection attempts are being undertaken by a
third party at the request of the Loan Parties; (x) Liens arising from
precautionary Uniform Commercial Code financing statements regarding operating
leases; (xi) Liens arising by operation of law on insurance policies and
proceeds thereof to secure premiums thereunder; and (xii) Liens in favor of any
entity in the state of Iowa, whether or not in replacement of Existing Liens, so
long as such Liens do not at any time encumber any property other than property
subject to the Existing Lien(s) in effect on the Closing Date in favor of
Kirkwood Community College;
(c)    any attachment or judgment Lien, not otherwise constituting an Event of
Default, in existence less than 30 days after the entry thereof or with respect
to which (i) execution has been stayed, (ii) payment is covered in full by
insurance and the insurer has not denied coverage, or (iii) the Borrower is in
good faith prosecuting an appeal or other appropriate proceedings for review and
has set aside on its books such reserves as may be required by GAAP with respect
to such judgment or award;
(d)    precautionary Uniform Commercial Code financing statements regarding
consignments, provided that any such financing statements do not describe any
property other than the assets acquired through the consignment and proceeds
thereof;
(e)    Liens securing Debt permitted by Section 6.9(b); provided that any such
Lien does not encumber any property other than the assets acquired or improved
with the proceeds of such Debt or the assets subject to such Capitalized Lease,
related reserve funds, related personal property (which for this purpose shall
not include inventory and Intellectual Property) and proceeds of any of the
foregoing;
(f)    Liens existing on assets of any Person at the time such assets are
acquired; provided such Lien does not encumber any assets other than the assets
subject to such Lien at the time such assets are acquired and proceeds thereof
and such Lien was not created in contemplation of such acquisition;
(g)    Liens arising from the sale or securitization of receivables, to the
extent the Debt arising from such securitization is not otherwise prohibited
under this Agreement at the time such Debt was incurred;
(h)    any Lien constituting a renewal, extension or replacement of any Existing
Lien or any Lien permitted by clauses (e) or (f) of this Section 6.1, provided
such Lien is limited to all or a part of the property subject to the Lien
extended, renewed or replaced;
(i)    Liens granted by (i) a Subsidiary of the Borrower in favor of the
Borrower or another Subsidiary of the Borrower (provided that any such Lien
granted by a Loan Party may only be granted to a Loan Party), or (ii) the
Borrower to any Subsidiary financial institution to secure any transaction
deemed to be a credit transaction or other covered transaction with an affiliate
under Sections 23A and 23B of the Federal Reserve Act and implementing
regulations;
(j)    covenants contained in the following agreements (as the same may be
amended or supplemented from time to time so long as the covenants contained
therein relating to the grant of security therefore are not modified in a manner
adverse to the Lenders) which require the grant of security for the obligations
evidenced thereby if security is given for some other obligation: (i) the 1998
Indenture; and (ii) the 2007 Indenture; provided, however, that this clause (j)
shall not be deemed to restrict additional Debt from being issued under any of
the foregoing agreements or any supplement thereto so long as the covenants
contained therein relating to the grant of security therefore are not modified
in a manner adverse to the Lenders;
(k)    leases, licenses, subleases or sublicenses granted to others (including,
without limitation, licenses of Intellectual Property) not interfering in any
material respect with the business of the Borrower and its Subsidiaries;
(l)    Liens on Specified Assets securing Debt (including the 2020 Senior Notes)
to the extent such Liens are permitted by the 1998 Indenture and the 2007
Indenture without requiring the Borrower to secure the 1998 Indenture or the
2007 Indenture; and
(m)    other Liens (including, for the avoidance of doubt, Sale and Leaseback
Transactions and/or other similar Liens), on assets other than inventory,
accounts receivable or Intellectual Property, securing obligations not exceeding
$50,000,000 in the aggregate.
Notwithstanding anything to contrary contained herein, the Loan Parties shall
not grant a Lien on (i) the Capital Stock of their Subsidiaries (other than the
Capital Stock of PropCo or any of its Subsidiaries) or (ii) the inventory,
accounts receivable or Intellectual Property of the Loan Parties, except, in the
case of this clause (ii), to secure the Obligations.



6.2    Restricted Payments    .
The Borrower shall not, and shall not permit any Subsidiary to, declare, pay or
make, or agree to declare, pay or make, any Restricted Payment, except
(a) Restricted Payments by any Subsidiary to the Borrower and any other Person
that owns capital stock or other equity interests in such Subsidiary, ratably
according to their respective holdings of the type of capital stock or other
equity interests in respect of which such Restricted Payment is being made,
(b) Restricted Payments (other than purchases or other acquisition for value of
any Capital Stock of the Borrower or any Subsidiary) so long as no Default or
Event of Default then exists or would result therefrom (assuming for this
purpose that compliance with Section 6.3 is being measured as of the end of the
immediately preceding Fiscal Quarter giving pro forma effect to the Restricted
Payment) and/or (c) purchases or other acquisitions for value of any Capital
Stock of the Borrower or any Subsidiary. Notwithstanding anything to the
contrary contained herein, during any Collateral Period, the Borrower shall not,
and shall not permit any Subsidiary to, declare, pay or make, or agree to
declare, pay or make, any dividends or repurchases of capital stock or other
equity interests; provided, that this provision shall not prohibit any
Subsidiary from making Restricted Payments to Persons that own Capital Stock in
such Subsidiary, ratably according to their respective holdings of the type of
Capital Stock in respect of which such Restricted Payment is being made.

6.3    Financial Covenants    .
(a)    During any period that is not a Collateral Period, as of the last day of
each Fiscal Quarter, for the twelve month period ending on such date, the
Borrower shall not permit the ratio of (i) the sum of (A) Funded Debt as of the
last day of such period and (B) the product of (1) Rent Expense for such period
times (2) six to (ii) EBITDAR for such period (the “Leverage Ratio”) to be
greater than 4.0 to 1.0.
(b)    During any Collateral Period, the Borrower shall not permit Liquidity to
be less than $400,000,000 as of the last Business Day of any fiscal month of the
Borrower.
(c)    During any Collateral Period, the Borrower shall not permit, as of the
last Business Day of any fiscal month of the Borrower, the sum of (i) all
Tranche A Revolving Loans outstanding plus (ii) all Bid Loans outstanding plus
(iii) all L/C Obligations outstanding plus (iv) all Swing Line Loans outstanding
plus (v) all Tranche B Loans outstanding to exceed an amount equal to the sum of
(x) 75% of the net book value of all inventory of the Borrower and its
wholly-owned Subsidiaries plus (y) 90% of the net accounts receivable of the
Borrower and its wholly-owned Subsidiaries, in each case with respect to clauses
(x) and (y) that such inventory and receivables are owned in fee simple and not
subject to any Liens other than Permitted Liens.
(d)    During any Collateral Period, as of the last day of each Fiscal Quarter
(commencing with the Fiscal Quarter ending January 30, 2021), for the twelve
month period ending on such date, the Borrower shall not permit the ratio of (i)
EBITDAR for such period to (ii) the sum of (x) net Rent Expense for such period
plus (y) net Interest Expense for such period (the “Fixed Charge Coverage
Ratio”) to be less than (i) 1.0 to 1.0, for the fiscal quarter ending January
30, 2021, (ii) 1.1 to 1.0, for the fiscal quarter ending May 1, 2021 and (iii)
1.25 to 1.0 for any fiscal quarter ending thereafter. Notwithstanding anything
to the contrary contained herein, for purposes of calculating the Fixed Charge
Coverage Ratio for the Fiscal Quarters ending January 30, 2021, May 1, 2021 and
July 31, 2021, EBITDAR, net Rent Expense and net Interest Expense shall be
deemed to be such amounts for (A) the Fiscal Quarter ending January 30, 2021
multiplied by 4, (B) the two Fiscal Quarters ending May 1, 2021 multiplied by 2
and (C) for the three Fiscal Quarters ending July 31, 2021 multiplied by 4/3.
(e)    As of the last day of the Fiscal Quarter ending October 31, 2020, the
Borrower shall not permit EBITDAR to be less than negative $100,000,000.

6.4    Restriction on Fundamental Changes    .
The Borrower shall not, and shall not permit any Subsidiary to enter into any
merger, amalgamation, consolidation, reorganization or recapitalization,
liquidate, wind up or dissolve or sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or substantially all of its
or their business or assets, whether now owned or hereafter acquired; provided
that as long as no Default or Event of Default shall exist either before or
after giving effect thereto (a) any Solvent Subsidiary or other Solvent Person
(other than the Borrower) may be merged, amalgamated or consolidated with or
into the Borrower (so long as the Borrower is the surviving entity) or any
Subsidiary (provided that if a Loan Party is a party to such transaction, such
Loan Party is the surviving or resulting entity), (b) any Subsidiary may be
liquidated, wound up or dissolved so long as it does not cause or could not be
reasonably expected to cause a Material Adverse Effect and (c) in addition to
transactions permitted under Section 6.5 (which permitted transactions shall not
be restricted by this Section 6.4), all or substantially all of any Subsidiary’s
business or assets may be sold, leased, transferred or otherwise disposed of, in
one transaction or a series of transactions, to the Borrower or another
Subsidiary (provided that if the transferor of such property is a Loan Party
then the transferee thereof must be a Loan Party unless, subject to Section
6.11, such property consists of Mortgaged Property).

6.5    Asset Dispositions    .
The Borrower shall not, and shall not (except as permitted by Section 6.4(c))
permit any Subsidiary to, sell, lease, transfer or otherwise dispose of during
any Fiscal Year property or other assets (other than (a) sales of inventory in
the ordinary course of business, (b) sales of credit card accounts, associated
receivables and related assets in connection with a credit card program
agreement, (c) transfers of real property to Subsidiaries in connection with
Debt incurred pursuant to Section 6.9(g) and (d) sales of aircraft for fair
market value) constituting, in the aggregate, 3.5% or more of the Consolidated
Tangible Assets of the Borrower and its Subsidiaries, computed as of the end of
the most recent fiscal quarter end of the Borrower for which financial
statements were required to be delivered pursuant to Section 5.1(a) or 5.1(b).

6.6    Transactions with Affiliates    .
The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, enter into any transaction (including the purchase, sale, lease, or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower, unless (a) such transaction is not otherwise prohibited by this
Agreement, (b) such transaction is in the ordinary course of business and (c) if
such transaction is other than with a Wholly‑Owned Subsidiary, such transaction
is on fair and reasonable terms no less favorable to the Borrower or its
Subsidiary, as the case may be, than those terms which might be obtained at the
time in a comparable arm’s length transaction with a Person who is not an
Affiliate or, if such transaction is not one which by its nature could be
obtained from such other Person, is on fair and reasonable terms and was
negotiated in good faith; provided that this Section 6.6 shall not restrict
(i) dividends, distributions and other payments and transfers on account of any
shares of Capital Stock of the Borrower or any Subsidiary otherwise permissible
hereunder, (ii) transactions pursuant to (A) any agreement between the Borrower
and any Affiliate of the Borrower pursuant to which the Borrower sells,
discounts or otherwise transfers an interest in accounts receivable in the
ordinary course of its business (including agreements under which the Borrower
has an obligation to repurchase from or indemnify the purchaser with respect to
accounts discounted, sold or otherwise transferred by the Borrower), (B) any
agreement between the Borrower and any Affiliate of the Borrower or between one
or more Affiliates of the Borrower for or related to the sale of credit card
accounts, associated receivables and related assets, (C) sales of loans or
participations in loans by any Subsidiary financial institution to an Affiliate,
and (D) loans, advances and other transactions between or among the Borrower or
any of its Subsidiaries to the extent permitted under Section 6.1, 6.2, 6.4,
6.5, 6.9 or 6.10, and (iii) subject to Section 6.11, transactions pursuant to
the definitive documentation for the 2020 Senior Notes.

6.7    Sanctions    .
The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, use any Loan, issue any Letter of Credit or use the proceeds of any
Loan or Letter of Credit, or lend, contribute or otherwise make available such
proceeds to any Person, to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender, arranger, Agent, L/C Issuer, Swing Line Lender or otherwise) of
Sanctions.

6.8    Anti-Corruption Laws    .
The Borrower shall not, and shall not permit any Subsidiary to, use any Loan,
issue any Letter of Credit or use the proceeds of any Loan or Letter of Credit
directly or, to the knowledge of the Borrower, indirectly, for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, the Corruption of Foreign Public Officials Act (Canada) and
other similar anti-corruption legislation in other jurisdictions applicable to
the Borrower and its Subsidiaries.

6.9    Debt    .
The Borrower shall not, and shall not permit any Subsidiary to, create, incur,
assume or suffer to exist any Debt, except:
(a)    Debt under the Loan Documents;
(b)    Debt of the Borrower or any Subsidiary used to finance the acquisition of
fixed assets (including, without limitation, equipment and vehicles) of the
Borrower or such Subsidiary, the construction of additional buildings or the
expansion otherwise of their respective facilities and Debt consisting of
Capitalized Leases; provided that such Debt (i) does not exceed the cost to the
Borrower or such Subsidiary of the assets acquired or improved with the proceeds
of such Debt or the value of the assets subject to such Capitalized Leases,
(ii) in the case of new construction or expansion of existing facilities, is
either a construction or permanent loan secured by the facilities constructed
and/or the real property on which such facilities are located and related
equipment and fixtures, leases, rents, reserves and other personal property
(which for this purpose shall not include inventory and Intellectual Property)
to the extent located on or commonly considered to be part of the real property
as applicable, and (iii) in the case of other asset financing, is incurred
within twelve months following the date of the acquisition (which for this
purpose shall, in the case of a construction project, be the date that
construction is completed and the asset constructed is placed into service or in
the case of a Sale and Leaseback Transaction the date of disposition);
(c)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(d)    unsecured intercompany Debt permitted by Section 6.10(c); provided that
in the case of Debt owing by a Loan Party to a Subsidiary that is not a Loan
Party such Indebtedness shall be subordinated to the Obligations in a manner and
to an extent reasonably acceptable to the Agent;
(e)    Debt under the 1998 Indenture to the extent outstanding on the First
Amendment Effective Date;
(f)    Debt under the 2007 Indenture to the extent outstanding on the First
Amendment Effective Date;
(g)    Debt secured by Liens permitted by Section 6.1(l), together with any
Permitted Refinancing Debt thereof;
(h)    unsecured Debt of the Subsidiaries that are not Loan Parties in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;
(i)    secured Debt of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed $50,000,000 at any time outstanding; provided,
that such Debt shall not be secured by a Lien on the inventory, accounts
receivable or Intellectual Property;
(j)    unsecured Debt of the Loan Parties in an aggregate principal amount not
to exceed at any time outstanding the sum of (i) $800,000,000 plus (ii) the
amount of any existing unsecured Debt of the Loan Parties, together with any
Permitted Refinancing Debt thereof, in any case, so long as the maturity for any
such Debt that is incurred during the existence of a Collateral Period is at
least 91 days after the latest Maturity Date then in effect; and
(k)    Contingent Obligations in respect of Debt otherwise permitted under this
Section 6.9.

6.10    Investments.
During any Collateral Period, the Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any Investments, except
(a)    Investments held by the Borrower and its Subsidiaries in the form of
short-term marketable securities;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the First Amendment Effective Date, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties, (iv) to the extent constituting
an Investment, transfers of real property to Subsidiaries in connection with
Debt incurred pursuant to Section 6.9(g) and (v) so long as no Default has
occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties, joint
ventures or other minority equity Investments (a “Non-Loan Party Investment”) in
an aggregate amount invested during a specific Collateral Period not to exceed
$25,000,000 (it being understood that Investments passed through an intermediate
Subsidiary for purposes of allowing the Borrower or such Subsidiary to
consummate a Non-Loan Party Investment shall be permitted so long as such
Non-Loan Party Investment is consummated substantially concurrently with the
making of such Investment);
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Contingent Obligations permitted by Section 6.9;
(f)    Investments existing on the date on which a Collateral Trigger Event
occurs (other than those referred to in Section 6.10(c)(i)) and set forth on
Schedule 6.10 (for the avoidance of doubt, the Borrower shall be permitted to
deliver to the Agent an updated Schedule 6.10 after the occurrence of a
Collateral Trigger Event, provided that such Schedule shall only include
Investments made prior to the occurrence of such Collateral Trigger Event); and
(g)    Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 6.10 in an aggregate amount not to exceed $5,000,000.

6.11    Specified Assets.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Borrower shall not, and shall not permit any Loan Party to, (a)
sell, lease, loan, dispose or otherwise transfer any inventory or other personal
property (other than Fixtures and, to the extent related to any real property
being transferred, licenses, leases, permits and other real property related
contracts) to (i) PropCo or any of its Subsidiaries or (ii) any other Subsidiary
that is not a Loan Party if, in the case of this clause (ii), as a result of
such sale, lease, loan, disposition or other transfer the Loan Parties would not
be in compliance with Section 5.9 or (b) affix any of its personal property to
any Mortgaged Property in a manner which would change its nature from personal
property to real property or a fixture (as defined in Article 9 of the UCC).

6.12    Canadian Defined Benefit Pension Plans
The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, maintain, contribute to, or incur any liability or contingent
liability in respect of a Canadian Defined Benefit Pension Plan.

ARTICLE VII.    

EVENTS OF DEFAULT, ETC.

7.1    Events of Default    .
The occurrence of any one or more of the following events, acts or occurrences
shall constitute an event of default (each an “Event of Default”):
(a)    Failure to Make Payments. Any Loan Party (i) shall fail to pay as and
when due (whether at stated maturity, upon acceleration, upon required
prepayment or otherwise), and in the currency required hereunder, any principal
of any Loan or any L/C Obligation, or (ii) shall fail to pay any interest, Fees
or other amounts (other than principal) payable under the Loan Documents within
five days of the date when due under the Loan Documents;
(b)    Default in Other Debt. (i) The Borrower or any Subsidiary shall default
in the payment (whether at stated maturity, upon acceleration, upon required
prepayment or otherwise), beyond any period of grace provided therefor, of any
principal of or interest on any other Debt with a principal amount (individually
or in the aggregate) in excess of $100,000,000, or (ii) any other breach or
default (or other event or condition), beyond any period of grace provided
therefor, shall occur under any agreement, indenture or instrument relating to
any such other Debt with a principal amount (individually or in the aggregate)
in excess of $100,000,000, if the effect of such breach or default (or such
other event or condition) is to cause, or to permit, the holder or holders of
such other Debt (or a Person on behalf of such holder or holders) to cause (upon
the giving of notice or otherwise), such other Debt to become or be declared due
and payable, or required to be prepaid, redeemed, purchased or defeased (or an
offer of prepayment, redemption, purchase or defeasance be made), prior to its
stated maturity (other than by a scheduled mandatory prepayment); provided,
however, that if any such breach or default described in this Section 7.1(b) is
cured or waived prior to any action being taken pursuant to Section 7.2(a) or
7.2(b), the Event of Default under this Agreement in respect of such breach or
default shall be deemed cured to the extent of such cure or waiver;
(c)    Breach of Certain Covenants.
(i)    Any Loan Party shall fail to perform, comply with or observe any
agreement, covenant or obligation under Section 2.3, under Sections 6.2 through
6.5 inclusive, or under Section 5.1(d) or 5.3 (insofar as it requires the
preservation of the corporate existence of the Borrower);
(ii)    Any Loan Party shall fail to perform, comply with or observe any
agreement, covenant or obligation under Section 6.1, Section 6.6, Section 6.9,
Section 6.10, or Section 6.11 and such failure shall not have been remedied
within ten days; or
(iii)    Any Loan Party shall fail to perform, comply with or observe any
agreement, covenant or obligation under Sections 5.1(a), (b) or (c) and such
failure shall not have been remedied within five days;
(d)    Other Defaults Under Loan Documents. Any Loan Party shall fail to
perform, comply with or observe any agreement, covenant or obligation under any
provision of any Loan Document (other than those provisions referred to in
Sections 7.l(a), 7.1(b) and 7.1(c)) and such failure shall not have been
remedied within 30 days after the earlier to occur of (i) the Borrower’s
knowledge thereof or (ii) written notice thereof by the Agent to the Borrower;
or
(e)    Breach of Representation or Warranty. Any representation or warranty or
certification made or furnished by any Loan Party under any Loan Document shall
prove to have been false or incorrect in any material respect when made (or
deemed made);
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. There shall be
commenced against the Borrower or any Loan Party, an involuntary case seeking
the liquidation or reorganization of the Borrower or any Loan Party under
Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code, or any proceeding
under any Debtor Relief Law or any other Applicable Law or an involuntary case
or proceeding seeking the appointment of a receiver, receiver-manager,
liquidator, sequestrator, custodian, trustee or other officer having similar
powers over the Borrower or any Loan Party or to take possession of all or a
substantial portion of its property or to operate all or a substantial portion
of its business, and any of the following events occurs: (i) the Borrower or any
Loan Party consents to the institution of the involuntary case or proceeding;
(ii) the petition commencing the involuntary case or proceeding is not timely
controverted; (iii) the petition commencing the involuntary case or proceeding
remains undismissed and unstayed for a period of 60 days; or (iv) an order for
relief is issued or entered therein;
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Loan Party shall institute a voluntary case seeking liquidation or
reorganization under Chapter 7 or Chapter 11, respectively, of the Bankruptcy
Code or any similar proceeding under any Debtor Relief Law or any other
Applicable Law, or shall consent thereto; or shall consent to the conversion of
an involuntary case to a voluntary case; or shall make a proposal to its
creditors or file notice of its intention to do so, shall institute any other
proceeding under Applicable Law seeking to adjudicate it a bankrupt or an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or shall file a petition, answer a complaint or otherwise institute any
proceeding seeking, or shall consent to or acquiesce in the appointment of, a
receiver, receiver-manager, liquidator, sequestrator, custodian, trustee or
other officer with similar powers over the Borrower or any Loan Party or to take
possession of all or a substantial portion of its property or to operate all or
a substantial portion of its business; or shall make a general assignment for
the benefit of creditors; or shall generally not pay, or shall admit in writing
its inability to pay, its debts as they become due; or the board of directors of
the Borrower or any Loan Party (or any committee thereof) shall adopt any
resolution or otherwise authorize action to approve any of the foregoing;
(h)    Judgments and Attachments. The Borrower or any Subsidiary shall suffer
any money judgments, writs or warrants of attachment or similar processes
(collectively, “Judgments”) that, individually or in the aggregate, involve an
amount or value in excess of $100,000,000 and such Judgments shall continue
unsatisfied or unstayed for a period of 60 days; provided that no Event of
Default shall exist if (i) payment of the Judgments are covered in full by
insurance and the insurer has affirmed such coverage or (ii) the Borrower is in
good faith prosecuting an appeal of such Judgments and has (A) deposited funds
as required for such appeal, if any and (B) reserved amounts on its books for
such Judgments as required in accordance with GAAP;
(i)    ERISA, etc. (i) The Borrower or any member of the Controlled Group shall
fail to pay when due any material amount or amounts that it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or a proceeding
shall be instituted by a fiduciary of any such Plan or Plans against the
Borrower or any member of the Controlled Group to enforce Section 515 of ERISA;
or any ERISA Event shall occur which could reasonably be expected to have a
Material Adverse Effect; or the Borrower or any member of the Controlled Group
shall partially or completely withdraw from any Multiemployer Plan; or any
Multiemployer Plan to which Borrower or any member of its Controlled Group
becomes obligated to make or accrue a contribution is placed in reorganization
or terminates or (ii) any Loan Party or any Subsidiary shall fail to perform its
obligations under a Canadian Pension Plan which has resulted or could reasonably
be expected to result in liability of any Loan Party in a material amount or
amounts or which could reasonably be expected to have a Material Adverse Effect;
(j)    Termination of Loan Documents, Etc. Any Loan Document, or any material
provision thereof, shall cease to be in full force and effect with respect to
any Loan Party for any reason, or any Loan Party shall contest or purport to
repudiate or disavow any of its obligations under, or the validity of
enforceability of, any Loan Document or any material provision thereof; or
(k)    Collateral Documents. During any Collateral Period, any Collateral
Document after delivery thereof pursuant to the terms of the Loan Documents
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby,
or any Loan Party shall assert the invalidity of such Liens.

7.2    Remedies    .
Upon the occurrence of an Event of Default:
(a)    If an Event of Default occurs under Section 7.1(f) or 7.1(g), then (i)
the Revolving Commitments shall automatically and immediately terminate, and the
obligation of the Lenders to make any Loan and any obligation of an L/C Issuer
to make L/C Credit Extensions hereunder shall cease, (ii) the unpaid principal
amount of the Loans and all other Obligations shall automatically become
immediately due and payable, without presentment, demand, protest, notice or
other requirements of any kind, all of which are hereby expressly waived by the
Borrower and (iii) the Borrower shall Cash Collateralize the L/C Obligations (in
an amount equal to the then outstanding L/C Obligations).
(b)    If an Event of Default occurs, other than under Section 7.1(f) or 7.1(g),
the Agent may (i) with the consent of the Required Lenders, by written notice to
the Borrower, declare that the Revolving Commitments and all pending Bid Loan
Quotes (whether or not accepted) are terminated, whereupon the obligation of the
Lender Parties to make any Loan or to make L/C Credit Extensions hereunder shall
cease, (ii) with the consent of the Required Lenders, declare the unpaid
principal amount of the Loans and all other Obligations to be, and the same
shall thereupon become, due and payable, without presentment, demand, protest,
any additional notice or other requirements of any kind, all of which are hereby
expressly waived by the Borrower and/or (iii) with the consent of the Required
Lenders or at the direction of an L/C Issuer, require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then outstanding
L/C Obligations).
(c)    The Agent may, with the consent of the Required Lenders, enforce any and
all rights and interests created and existing under the Loan Documents,
including, without limitation, all rights of set-off.
Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning, and for the purposes, of Section 101(5) of the Bankruptcy
Code or any other insolvency statute.

7.3    Allocation of Payments After Event of Default    .
Notwithstanding any other provisions of this Agreement, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent or any Lender on account of amounts outstanding under any of the
Loan Documents shall be paid over or delivered as follows:
FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or any of
the Lenders in connection with enforcing the rights of the Lenders under the
Loan Documents and any protective advances made by the Agent or any of the
Lenders, pro rata as set forth below;
SECOND, to the payment of any fees owed to the Agent or any Lender (other than
Letter of Credit Fees), pro rata as set forth below;
THIRD, to the payment of all Letter of Credit Fees and accrued interest payable
to the Lenders hereunder, pro rata as set forth below;
FOURTH, to (a) the payment of the outstanding principal amount of the Loans and
L/C Borrowings and all other obligations which shall have become due and payable
under the Loan Documents and (b) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, pro
rata as set forth below;
FIFTH, to the payment of all other Obligations which shall have become due and
payable, pro rata as set forth below; and
SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.
Subject to Section 2.19(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause FOURTH above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 7.3.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Agent has not received a Secured Party Designation
Notice, together with such supporting documentation as the Agent may request,
from the applicable Cash Management Bank or Hedge Bank (in each case, other than
the Agent or an Affiliate of the Agent), as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Agent pursuant to the
terms of Article VIII for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE VIII.    

THE AGENT

8.1    Appointment and Authority    .
(a)    Each Lender hereby irrevocably appoints, designates and authorizes Bank
of America to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and (except as provided in Section 8.6) the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)    The Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank, and a potential Cash Management Bank) and each of the L/C Issuers
hereby irrevocably appoints and authorizes the Agent to act as the agent of such
Lender and such L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Agent pursuant to
Section 8.5 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Agent, shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.2(b), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

8.2    Rights as a Lender    .
The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders or to provide notice or consent to the
Lenders with respect thereto.

8.3    Exculpatory Provisions    .
(a)    The Agent or its Related Parties shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any bankruptcy, insolvency or similar law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any bankruptcy, insolvency or similar law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Agent or any of its Affiliates in any capacity.
(b)    Neither the Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Agent under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary), or as the
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.3 and 7.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Agent by the Borrower, a Lender or an L/C Issuer.
(c)    Neither the Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

8.4    Reliance by Agent    .
The Agent shall be entitled to rely upon, and shall be fully protected in
relying and shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Agent may
presume that such condition is satisfactory to such Lender or such L/C Issuer
unless the Agent shall have received notice to the contrary from such Lender or
such L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

8.5    Delegation of Duties    .
The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub‑agents appointed by the Agent. The Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

8.6    Resignation of Agent    .
(a)    The Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a Lender with an office in the United States, or an
Affiliate of any such Lender with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above, provided that in no
event shall any such successor Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (ii) except for any indemnity payments or other amounts then
owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly (at the account and location on file with the
Agent, which the retiring Agent shall furnish to the Borrower), until such time,
if any, as the Required Lenders appoint a successor Agent as provided for above.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Agent (other than as provided
in Section 9.8 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.1 shall continue in effect for the benefit of such
retiring or removed Agent, its sub agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them (i) while
the retiring or removed Agent was acting as Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties and (b) in respect of any actions taken in connection
with transferring the agency to any successor Agent.
(d)    Any resignation by Bank of America as Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swing Line Lender. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by Bank of America and outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.19(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.20(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by Bank of America, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

8.7    Non‑Reliance on Agent and Other Lenders    ‑.
Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

8.8    No Other Duties, Etc    .
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or managing agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Lender or an L/C Issuer hereunder.

8.9    Agent May File Proofs of Claim; Credit Bidding    .
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agent under Sections 2.19(h) and (i), 2.6,
and 9.2) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, receiver-manager, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the L/C Issuer to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to the
Lenders and the L/C Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.6
and 9.2.
(b)    Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Agent to vote in respect of the claim of any Lender or any L/C
Issuer or in any such proceeding.
(c)    The Secured Parties hereby irrevocably authorize the Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (i) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in any
other jurisdictions to which a Loan Party is subject, or (ii) at any other sale
or foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (A) the Agent shall be authorized to form one or
more acquisition vehicles to make a bid, (B) to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Capital Stock thereof shall be governed, directly
or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.3), and (C) to the extent
that Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

8.10    Collateral and Guaranty Matters    .
(a)    Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon the Facility Termination Date, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 9.3;
(ii)    to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.1(e); and
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
(b)    Upon request by the Agent at any time, the Required Lenders will confirm
in writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 8.10. In each case as
specified in this Section 8.10, the Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 8.10.
(c)    The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

8.11    Secured Cash Management Agreements and Secured Hedge Agreements    .
Except as otherwise expressly set forth herein or in any Collateral Document, no
Cash Management Bank or Hedge Bank that obtains the benefit of Section 7.3, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VIII to the contrary, the Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements except to the extent expressly provided herein and
unless the Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements in the
case of the Facility Termination Date.

8.12    ERISA Matters    .
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent, BofA Securities, and each other Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments or
this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
BofA Securities, and each other Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Agent, BofA Securities, or any other Lead
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

ARTICLE IX.    

MISCELLANEOUS

9.1    Expenses    .
The Borrower shall pay on demand:
(a)    any and all reasonable attorneys’ fees and disbursements (including
allocated costs of in‑house counsel) and out‑of‑pocket costs and expenses
incurred by the Agent and its Affiliates in connection with the development,
drafting, negotiation and administration of the Loan Documents, any amendments
thereto and the syndication and closing of the transactions contemplated
thereby;
(b)    all reasonable costs and expenses (including fees and disbursements of
in‑house and other attorneys, appraisers, financial advisors and consultants)
incurred by the Lender Parties in any workout, restructuring or similar
arrangements or, after an Event of Default, in connection with the protection,
preservation, exercise or enforcement of any of the terms of the Loan Documents
or in connection with any foreclosure, collection or bankruptcy proceedings; and
(c)    all reasonable out‑of‑pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder.
The foregoing costs and expenses shall include all out‑of‑pocket expenses
incurred by the Agent and the cost of independent public accountants and other
outside experts retained by the Agent or, to the extent reimbursable under
subpart (b) above, any Lender. All amounts due under this Section 9.1 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Revolving Commitments and repayment
of all other Obligations.

9.2    Indemnity; Damages    .
(a)    Indemnification by the Borrower. The Borrower shall indemnify the Agent
(and any sub‑agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by such
Indemnitee hereto of its obligations hereunder or thereunder, the consummation
of the transactions contemplated hereby or thereby, or, in the case of the Agent
(and any sub‑agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents (it being understood that nothing in
this Section 9.2(a) shall require the Borrower to pay attorneys’ fees and
disbursements and other out-of-pocket costs in connection with the development,
drafting, negotiation and administration of the Loan Documents, any amendments
thereto and the syndication and closing of the transaction for any Indemnitee
other than the Agent and its Affiliates as set forth in Section 9.1(a)) or
(ii) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final, nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final, nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
(b)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 9.1 or
subsection (a) of this Section to be paid by it to the Agent (or any sub‑agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub‑agent), such L/C
Issuer or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the outstanding Loans,
unfunded Revolving Commitments and participation interests in Swing Line Loans
and L/C Obligations of all Lenders at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Revolving Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub‑agent) or any L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub‑agent) or any L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.1(e).
(c)    Waiver of Damages, Etc. No Indemnitee referred to in subsection (a) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or breach in bad faith of such Indemnitee’s
obligations hereunder, in each case, as determined by a final judgment of a
court of competent jurisdiction.
(d)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(e)    Survival. The agreements in this Section shall survive the resignation of
the Agent, any L/C Issuer and the Swing Line Lender, the replacement of any
Lender, and the Facility Termination Date.
(f)    Limit on Indemnity. To the extent that the undertaking to indemnify and
hold harmless set forth in Section 9.2(a) may be unenforceable as violative of
any Applicable Law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of its obligations set forth in
Section 9.2(a) that is permissible under Applicable Law.

9.3    Amendments; Waivers; Modifications in Writing    .
No amendment of any provision of this Agreement or any other Loan Document
(including a waiver thereof or consent relating thereto) shall be effective
unless the same shall be in writing and signed by the Agent and the Required
Lenders and, except as to a waiver or consent requested by or to the benefit of
the Borrower, the Borrower, provided further:
(a)    no amendment, waiver, consent, forbearance or other agreement that has
the effect of (i) reducing the rate or amount of any amount payable by the
Borrower to any Lender Party under the Loan Documents, (other than as a result
of waiving the applicability of the Post-Default Rate of interest), (ii)
extending the stated maturity or due date, of any amount payable by the Borrower
to any Lender Party under the Loan Documents, (iii) increasing the amount, or
extending the stated termination or reduction date, of any Lender’s Revolving
Commitment hereunder or subjecting any Lender Party to any additional obligation
to extend credit (it being understood and agreed that a waiver of any Default or
Event of Default or a waiver of any mandatory reduction in the Revolving
Commitments shall not constitute a change in the terms of any Revolving
Commitment of any Lender), (iv) altering the rights and obligations of the
Borrower to prepay the Loans, (v) changing Section 2.11 or Section 7.3 in a
manner that would alter the pro rata sharing of payments required thereby or
(vi) changing this Section 9.3 or the definition of the term “Required Lenders”
or any other percentage of Lenders specified in this Agreement to be the
applicable percentage to act on specified matters shall be effective unless the
same shall be signed by or on behalf of each of the Lenders affected thereby;
(b)    no amendment that modifies Article 8 or otherwise has the effect of
(i) increasing the duties or obligations of the Agent, (ii) increasing the
standard of care or performance required on the part of the Agent, or
(iii) reducing or eliminating the indemnities or immunities to which the Agent
is entitled (including any amendment of this Section 9.3), shall be effective
unless the same shall be signed by or on behalf of the Agent;
(c)    no amendment that has the effect of (i) increasing the duties or
obligations of the L/C Issuers, (ii) increasing the standard of care or
performance required on the part of the L/C Issuers, or (iii) reducing or
eliminating the indemnities or immunities to which the L/C Issuers are entitled
(including any amendment of this Section 9.3), shall be effective unless the
same shall be signed by or on behalf of the L/C Issuers;
(d)    no amendment that has the effect of (i) increasing the duties or
obligations of the Swing Line Lender, (ii) increasing the standard of care or
performance required on the part of the Swing Line Lender, or (iii) reducing or
eliminating the indemnities or immunities to which the Swing Line Lender is
entitled (including any amendment of this Section 9.3), shall be effective
unless the same shall be signed by or on behalf of the Swing Line Lender;
(e)    no amendment that has the effect of (i) changing the definition of the
term “Tranche A Required Lenders” or any other percentage of Tranche A Lenders
specified in this Agreement to be the applicable percentage to act on specified
matters, (ii) increasing the duties or obligations of the Tranche A Lenders,
(iii) materially changing the terms of the Tranche A Revolving Commitments or
the Tranche A Revolving Loans or (iv) reducing or eliminating the indemnities or
immunities to which the Tranche A Lenders are entitled (including any amendment
of this Section 9.3), shall be effective unless the same shall be signed by or
on behalf of each of the Tranche A Lenders;
(f)    no amendment that has the effect of (i) changing the definition of the
term “Tranche B Required Lenders” or any other percentage of Tranche B Lenders
specified in this Agreement to be the applicable percentage to act on specified
matters, (ii) increasing the duties or obligations of the Tranche B Lenders,
(iii) materially changing the terms of the Tranche B Revolving Commitments or
the Tranche B Revolving Loans or (iv) reducing or eliminating the indemnities or
immunities to which the Tranche B Lenders are entitled (including any amendment
of this Section 9.3), shall be effective unless the same shall be signed by or
on behalf of each of the Tranche B Lenders;
(g)    the L/C Commitment reflected on Schedule 2.19 may be amended from time to
time by the Borrower, the Administrative Agent and the L/C Issuers, to reflect
the L/C Commitment of the L/C Issuers in effect from time to time;
(h)    the Swing Line Commitment reflected on Schedule 2.20 may be amended from
time to time by the Borrower, the Administrative Agent and the Swing Line Lender
to reflect the Swing Line Commitment of the Swing Line Lender in effect from
time to time; and
(i)    any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given;
provided, however, that notwithstanding anything to the contrary herein, each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein.
Except as required herein, no notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances. Any amendment effected in accordance with this
Section 9.3 shall be binding upon each present and future Lender Party and the
Borrower.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary the Agent and the Borrower
may make amendments contemplated by Section 2.12(c).



9.4    Cumulative Remedies: Failure or Delays; Enforcement    .
The rights and remedies provided for under this Agreement are cumulative and are
not exclusive of any rights and remedies that may be available to the Lender
Parties under Applicable Law or otherwise. No failure or delay on the part of
any Lender Party in the exercise of any power, right or remedy under the Loan
Documents shall impair such power, right or remedy or operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude other or further exercise thereof or of any other power, right
or remedy.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Agent in accordance with
Section 7.2 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 9.7 (subject to the terms of Section
2.11), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any bankruptcy or insolvency proceeding; and provided, further,
that if at any time there is no Person acting as Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 7.2 and (ii) in addition to
the matters set forth in clauses (c) and (d) of the preceding proviso and
subject to Section 2.11, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

9.5    Notices; Effectiveness; Electronic Communication    .
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (it being
understood that if notice is given to the Borrower by telecopier, it shall also
be sent by electronic mail) as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to any Loan Party or the Agent, Bank of America as L/C Issuer or Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.5; and
(ii)    if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent, if confirmation of receipt has been received (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b). Upon the request of the
Borrower, the Agent shall provide the Borrower with copies of the Administrative
Questionnaires delivered by the Lenders.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it in writing, provided that approval of such
procedures may be limited to particular notices or communications and neither
the Borrower nor the Agent shall have any obligation to agree to accept any
electronic notices.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e‑mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e‑mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Agent, the L/C Issuers
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto; provided that the Borrower shall only be required to deliver such notice
to the Agent and the Agent shall provide such notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuers and the Swing Line Lender. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and Applicable Law, including United States
federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.
(e)    Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic or electronic
Notices of Borrowing, Notices of Loan Prepayment, Letter of Credit Applications
and Swing Line Loan Notices) purportedly given by or on behalf of any Loan Party
(it being understood that only the Borrower can provide Notices of Borrowing,
Notices of Loan Prepayment, Letter of Credit Applications and Swing Line Loan
Notices) even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. To the extent otherwise required by
Section 9.2 of this Agreement, the Borrower shall indemnify the Agent, each
Lender and the Related Parties of each of them from all reasonable losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.

9.6    Successors and Assigns; Designations    .
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder or thereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC (as defined in Section 9.6(f))
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Revolving Commitment and the Loans (including for purposes of this subsection
(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it); provided that:
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Revolving Commitment are not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Revolving Commitment assigned,
except that this clause (ii) shall not apply to rights in respect of Bid Loans
or the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;
(iii)    no consent shall be required for any assignment except to the extent
required by subsection (b)(i) of this Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that it is understood
that it shall be reasonable for the Borrower to withhold consent to a new
assignee Lender (x) if as a result of such assignment the Borrower would incur
additional costs, including without limitation, under Sections 2.13 and 2.16;
and the assignee Lender shall provide such information, if requested by the
Borrower, in connection with any proposed assignment or (y) if such new assignee
Lender is a competitor of the Borrower or an Affiliate of a competitor of the
Borrower; provided, further, the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Agent within ten (10) Business Days after having received notice thereof;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Revolving
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; provided that,
in consenting to any such assignment, the Agent has no duty to, and shall not be
liable to the Borrower, any assignor or assignee Lenders or any of their
respective Affiliates for any failure to, inquire or otherwise verify whether or
not such assignment is being made to a competitor of the Borrower or an
Affiliate of a competitor of the Borrower, and the Agent shall have no duty or
obligation to prohibit such assignment; and
(C)    the consent of the L/C Issuers and the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of Tranche A Revolving Loans and Tranche A Revolving
Commitments.
(iv)    the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The Eligible Assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.
(v)    no such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) a
natural Person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person).
(vi)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Revolving Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.16, 9.1 and 9.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and shall continue to retain the obligations with respect thereto as
well); provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver applicable Note(s) to the assignee Lender, and the assignor
Lender shall surrender and cancel any Notes, if requested. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice, and the Borrower may also
receive a copy of the Register upon request.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Agent, the Swing Line Lender or any L/C Issuer,
sell participations to any Person (other than a natural Person, or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
shall be the sole holder of the Note(s), if any, and Loan Documents subject to
the participation and shall have the sole right to enforce its rights and
remedies under the Loan Documents and (iii) the Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 9.2(b) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Sections 9.3(a) through 9.3(g) that affects such
Participant. Subject to the proviso at the end of this sentence, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section (it being
understood that the documentation required under Section 2.16(d), 2.16(e) and
2.16(f) shall be delivered to the Lender who sells the participation); provided
that such Participant (A) agrees to be subject to the provisions of Section 9.19
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Sections 2.13 or 2.16, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 9.19 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(f)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, so long as any action in accordance with this Section
9.6(f) does not cause increased costs or expenses for the Borrower, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
the option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 9.3 and (iv) with respect to notices, payments and other
matters hereunder, the Borrower, the Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender. The funding of
a Loan by an SPC hereunder shall utilize the Revolving Commitment of the
Granting Lender to the same extent that, and as if, such Loan were funded by
such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or payment under this Agreement for which a Lender
would otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may disclose any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC so long as such
disclosure is clearly designated as being made on a confidential basis. This
Section 9.6(f) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Loan is being funded by an SPC at the
time of such amendment.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as an L/C Issuer or the Swing Line Lender assigns all of its
Tranche A Revolving Commitment and Tranche A Revolving Loans pursuant to
subsection (b) above, such Lender may, as applicable, (i) upon thirty days’
notice to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon
thirty days’ notice to the Borrower, resign as Swing Line Lender. In the event
of any such resignation as an L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of such Lender as an
L/C Issuer or Swing Line Lender, as the case may be. If a Lender resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.19(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.20(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit issued by the resigning L/C
Issuer, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of such resigning L/C issuer with respect to such Letters of Credit.

9.7    Set Off    .
In addition to any rights now or hereafter granted under Applicable Law and to
the extent not prohibited by law or Contractual Obligation of such Lender Party,
during the existence of any Event of Default, each Lender Party is hereby
irrevocably authorized by the Borrower, at any time or from time to time,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including certificates of deposit, whether matured
or unmatured, but not including trust accounts) and any other indebtedness, in
each case whether direct or indirect or contingent or matured or unmatured at
any time held or owing by such Lender Party to or for the credit or the account
of the Borrower, against and on account of the Obligations, irrespective of
whether or not such Lender Party shall have made any demand for payment,
provided that such Lender Party shall, promptly following such set off or
application, give notice to the Borrower thereof, which notice shall contain an
explanation of the basis for the set off or application provided that the
failure to give such notice shall not affect the validity of such set off and
application; provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

9.8    Survival of Agreements, Representations and Warranties    .
All agreements, representations and warranties made hereunder and in any other
Loan Document shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender regardless of any investigation made by the Agent or any Lender or
on their behalf (unless the Agent or such Lender, as applicable, had actual
knowledge contrary thereto prior to its reliance), and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Without limitation, the agreements and obligations of the Borrower contained in
Sections 2.13, 2.16, 9.1, and 9.2 and the obligations of the Lenders under
Sections 2.15, 2.16 and 8.7 shall survive the payment in full of all other
Obligations.

9.9    Execution in Counterparts    .
This Agreement may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

9.10    Complete Agreement    .
This Agreement, together with the other Loan Documents and the Agent Fee Letter,
represents the entire agreement of the parties hereto and supersedes all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents or the transactions
contemplated therein.

9.11    Limitation of Liability    .
No claim shall be made by the Borrower or any Lender Party against any party
hereto or the Affiliates, directors, officers, employees or agents of any party
hereto for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or under any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
and each Lender Party waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor. Nothing in this Section 9.11 shall limit the
indemnification obligations of the Borrower under Section 9.2 in respect of any
such damages actually incurred or paid by an Indemnitee to a third Person.

9.12    WAIVER OF TRIAL BY JURY    .
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.13    Confidentiality    .
Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ Related Parties who have a
specific need to use the Information in connection with this Agreement and any
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to use such
Information only in connection with this Agreement and any transactions
contemplated hereby), (b) to the extent requested or required by any regulatory
authority purporting to have jurisdiction over it, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto in connection with this Agreement and any transactions
contemplated hereby and with the understanding that the Information will be used
only in connection with this Agreement and any transactions contemplated hereby,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Agent and any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower; (i) to the National Association of Insurance
Commissioners or any other similar organization or (j) on a confidential basis
to any rating agency in connection with rating any Loan Party or the credit
facilities provided hereunder; provided that with respect to clause (c) above,
the Agent or the Lender, as applicable, will use reasonable efforts to notify
the Borrower prior to any such disclosure. In addition, the Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement (to the extent such information constitutes public information
pursuant to the Borrower’s SEC disclosure) to market data collectors, similar
service providers to the lending industry, and service providers to the Agent
and the Lenders in connection with the administration and management of this
Agreement, the other Loan Documents and the Revolving Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, including, without limitation, inventions,
improvements, trade secrets, processes, data, software programs, techniques,
marketing plans, strategies, forecasts, forward looking statements and
projections, estimates and assumptions concerning anticipated results,
unpublished copyrightable material, customer lists, customer information,
sources of supply, prospects or projections, manufacturing techniques, formulas,
research or experimental work, work in process and all information regarding
transactions between the Borrower or any Subsidiary and its customers, including
without limitation, sales documents, transactions receipts, customer names,
account numbers, transaction amounts and dates, other than any such information
that is available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information
except to the extent that Applicable Law imposes additional requirements in
which case such Person shall be required to abide by such additional
requirements.
Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non‑public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non‑public information and (c) it will handle such material
non‑public information in accordance with Applicable Law, including Federal and
state securities laws.
In addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities (including, without
limitation, the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers) such basic information describing
the facilities provided hereunder as is necessary to assign unique identifiers
(and, if requested, supply a copy of this Agreement), it being understood that
the Person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to make available to the public only
such Information as such person normally makes available in the course of its
business of assigning identification numbers.

9.14    Binding Effect; Continuing Agreement    .
(a)    This Agreement shall become effective at such time when all of the
conditions set forth in Section 3.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower, the Agent, and each Lender, and
thereafter this Agreement shall be binding upon and inure to the benefit of each
Loan Party, the Agent and each Lender and their respective successors and
assigns.
(b)    This Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, L/C Obligations, interest, Fees and other
Obligations have been paid in full and the Revolving Commitments are terminated.
Upon termination, the Borrower shall have no further obligations (other than the
indemnification provisions that survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or any
similar reason, then the Loan Documents shall automatically be reinstated and
all amounts required to be restored or returned and all costs and expenses
incurred by the Agent or any Lender in connection therewith shall be deemed
included as part of the Obligations.

9.15    NO ORAL AGREEMENTS    .
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

9.16    USA Patriot Act Notice    .
Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Agent, as applicable, to identify
the Loan Parties in accordance with the Act. The Borrower shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

9.17    No Advisory or Fiduciary Responsibility    .
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agent, BofA Securities,
the other Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their Affiliates, on the one hand, and
the Agent, BofA Securities, the other Lead Arrangers and the Lenders, on the
other hand, (B) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and (C)
the Loan Parties are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agent, BofA Securities, each other Lead
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Loan Party
or any of its Affiliates, or any other Person and (B) neither the Agent, BofA
Securities, any other Lead Arranger nor any Lender has any obligation to any
Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agent, BofA Securities, the other Lead
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Agent, BofA Securities, any other
Lead Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower and its Affiliates. To the fullest extent permitted by
Applicable Law, each Loan Party hereby waives and releases any claims that it
may have against the Agent, BofA Securities, the other Lead Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

9.18    Electronic Execution of Assignments and Certain Other Documents    .
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.



9.19    Replacement of Lenders    .
If (i) any Lender requests compensation under Section 2.13, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 9.3 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.6), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 2.13 and 2.16) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 9.6(b)(iv);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.13) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with Applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination;
provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Revolving Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 9.19 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

9.20    Judgment Currency    .
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Agent could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of a Person in respect of any such sum due from it to
any other Person hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Person to whom the
sum is owed, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, the Person owed, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Person entitled to receive the payment hereunder in
the Agreement Currency, the Borrower, Agent or Lender, as applicable, agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Person owed, as the case may be, against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Person owed in such currency, the Person entitled to receive the payment, as the
case may be, agrees to return the amount of any excess to the Person owed (or to
any other Person who may be entitled thereto under Applicable Law).

9.21    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions    .
Solely to the extent any Lender or L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

9.22    Acknowledgement Regarding Any Supported QFCs    .
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States or any other jurisdiction): In the event a Covered Entity that is
party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.




[SIGNATURE PAGES REDACTED]


32
CHAR1\1720736v10

